    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 1 of 232 PageID #: 217

                                                                                    1




•
      1        SUPREME COURT OF THE STATE OF NEW YORK
               COUNTY OF KINGS - CRIMINAL TERM - PART 33
      2        ----------------------------------------------x
               THE PEOPLE OF THE STATE OF NEW YORK,
      3
                                                       Plaintiff,
      4                         -against-

      5        LORENZO MCGRIFF,
                                                       Defendant.
      6        ----------------------------------------------x
               Indictment # 6248/15               TRIAL
      7
                                                       320 Jay Street
      I
      8                                                Brooklyn , New York 11201

      9                                                December 12 , 2016

    10         BE F 0 RE:

    11                          HONORABLE MIRIAM CYRULNIK,
      I
                                       Justice.
    12



•
               A P P E A RAN C E S:
    1 ;3

    14                    OFFICE OF ERIC GONZALEZ, ESQ.
                               ACTING DISTRICT ATTORNEY - KINGS COUNTY
    15                         350 Jay Street
                               Brooklyn, New York 11201
    16                    BY: LAWRENCE MOTTOLA, ESQ.
      I
                               STEPHANIE D'AGOSTINO, ESQ.
    117                        Assistant District Attorneys
                               For the People
    18

    19                    BROOKLYN DEFENDER SERVICES
                               177 Livingston Street
    20                         Brooklyn, New York 11201
                          BY : JAMIE BURKE, ESQ.
    21                         BEN WITTWER, ESQ.
                               For the Defendant
    22

    23




•
    24
                                        VANESSA DEL VALLE
    25                                Senior Court Reporter


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 2 of 232 PageID #: 218
                                      LORENZO MCGRIFF - HEARING
                                                                                     2




•
     1                          THE CLERK:     Calling number one from the Part

     2              33 calendar, indictment 6248 of 2015 , Lorenzo McGriff.

     3              Defendant is out on bail.

     4                          MS. BURKE:     Jamie Burke, Brooklyn Defender

     5              Services, 177 Livingston Street, Brooklyn, New York

     6              11201 on behalf of Mr. McGriff.

     7                          Along with.

     8                          MR. WITTWER:     Ben Wittwer.

     9                          Good morning again.

    10                          MR. MOTTOLA:     For the Office of the District

    11              Attorney, Lawrence Mottola.         Good morning.

    12                          MS. BURKE:     Good morning, Your Honor.



•   13

    14

    15
                                THE COURT:     Good morning.

                                Good morning, Mr. McGriff.

                                All right.
                                                                  t
                                                                  Have a seat.

                                               Matter was on for trial.

    16                          MR. MOTTOLA:     Yes.    The People are ready

    1~              today, Your Honor.

    18                          THE COURT:     Okay.

    19                          MS. BURKE:     Defense counsel's ready, Your

    20              Honor .

    21                          THE COURT:     Okay.    Before we proceed, we had

    22              discussed this briefly at the bench, I will ask it

    23              again for the record, is there any final of fer before




•
    24              we move proceed?

    25                          MR. MOTTOLA:     A plea to the top count .       I


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 3 of 232 PageID #: 219
                                       LORENZO MCGRI FF - HEARING
                                                                                         3




•
     1              believe it was 15 years jail .

     2                           MS . BURKE :     That offer ' s respectfully

     3              declined.

     4                           THE COURT :      Mr . McGriff , you had an

     5              opportunity to discuss the offer with counsels ,

     6              correct?

     7                           THE DEFENDANT :       Yes.

     8                           THE COURT :      Okay .      Did you have enough time

     9              to discuss it?

    10                           THE DEFENDANT:        Yes .

    11                           THE COURT :      Anyone threaten you or force you

    12              to decline it and proceed to trial?



•   13

    14

    15
                                 THE DEFENDANT:

                                 THE COURT :

                                 All right .
                                                       No .

                                                  There you go .     Okay .

                                                  So based on our discussion , we

    16              are number one on the list for a panel for tomorrow

    17              morning .    So, today I would like to just take care of

    18              any pretrial applications, Mr . Mottola .

    19                           MR . MOTTOLA :     Yes , Judge .

    20                           Regarding Sandoval , I wou l d only seek to

    21              introduce the defendant ' s , he has one felony

    22              conviction.     If you look at the rap sheet it looks like

    23              it's old .    The plea itself was entered June 28 , 1993 .




•
    24              To the reduced charge of manslaughter in the first

    25              degree .


                                                    VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 4 of 232 PageID #: 220
                                      LORENZO MCGRIFF - HEARING
                                                                                      4




•
     1                          So while that was, you know , 20 years ago .

     2                          THE COURT:     More.

     3                          MR. MOTTOLA:     Yeah, more.      At th i s rate, I

     4              would just make note that the defendant was

     5              incarcerated 15 years.       He wasn't released on parole

     6              until 2009 .   So, his parole only expired, looks like

     7              November of 2014 , and our incident happened

     8              approximately ten months after that.

     9                          So, I just, I suspect the defendant will

    10              testify in this case.       I just don't want, I would like

    11              to ask whether or not he's been convicted obviously of,

    12              or rather, he pled guilty to manslaughter in the first



•   13

    14

    15
                    degree.    Otherwise at least ask, you know, whether or

                    not he is convicted of a felony.

                                At that point I would also like to make the

    16              defendant and defense aware of the fact that if he

    17              opened the door to anything that he's been out of

    18              trouble for such a long time, or this happened so long

    19              ago, this period of incarceration plus the period of

    20              time he is on parole is all relevant, i f something like

    21              that was said.

    22                          I would like to point out, if possible, the

    23              reason why he was out of trouble, because h e was locked




•
    24              up for 15 years and that he was on parole .

    25                          Also I will make the Court aware of the facts


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 5 of 232 PageID #: 221
                                      LORENZO MCGRIFF - HEARING
                                                                                    5




•
     1              briefly .

     2                          The defendant alleged in that case to have

     3              been almost struck by a car as he was a pedestrian.

     4              The defendant alleged in the homicide statement that

     5              the driver of the car got out of the car, came at him

     6              aggressively.     At which point the defendant produced a

     7              firearm, fired one shot and struck the female that was

     8              on scene.    Who was pronounced dead on arrival to the

     9              hospital.

    10                          The facts in that case, I would argue to the

    11              Court, are analogous in the sense the defendant having

    12              testified in grand jury, he is alleging justification



•   13

    14

    15
                    here as well.     Is alleging, like he did in that case,

                    that the victim was being antagonistic, was using

                    racial slurs, and that the defendant responded in kind

    16              instead of using a firearm, struck the victim in this

    17              case five times with the knife.

    18                          Those are the facts of the case.        I would

    19              seek to ask as much of that as the Court will allow.

    20              Or in the alternative, as least ask whether or not he

    21              had been convicted of a felony.

    22                          That's it.     Thank you.

    23                          MR. WITTWER:     Thank you, Your Honor.




•
    24                          The -- I am asking that the conviction be

    25              excluded in its entirety.       You have already heard about


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 6 of 232 PageID #: 222
                                      LORENZO MCGRI FF - HEARI NG
                                                                                    6




•
     1              the long lapse in time.       What's significant under

     2              Sandoval is the time from which the acts were allegedly

     3              themselves committed, not when Mr. McGriff took the

     4              plea.    Not his period of incarceration, but when these

     5              acts actually happened.       Because these are the acts

     6              that the People purportedly believe bear on his

     7              credibility for truth telling, which is the only basis

     8              on which this evidence can be brought forward.

     9                           We have 25 year lapse since the alleged acts

    10              for the underlying conviction for Sandoval.          We also

    11              have a manslaughter allegation, so it's not a crime of

    12              dishonesty, not a crime that involves lying or



•   13

    14

    15
                    stealing.     It's a crime of impulsive violence, which

                    under the case law has less bearing on credibility than

                    crimes that are, you know, of a different nature.

    16                           And the fact that it's manslaughter, it

    17              doesn't require premeditation.          Doesn't require the

    18               formation of a specific intent beyond reckless intent.

    19              So I think that's also suggestive of why it has little

    20              probative value in terms of his likelihood of telling

    21              the truth.

    22                           I would also note that, you know, this is a

    23               case where our defense is going to be justification,




•
    24               self-defense.    So, Mr. McGriff needs to testify and

    25               exercise his rights to testify in this case.


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 7 of 232 PageID #: 223
                                      LORENZO MCGRI FF - HEARING
                                                                                      7




•
     1                          So, bringing in enormously prejudicial

     2              evidence that, you know, largely just goes to suggest

     3              that he is a violent individual who has committed

     4              violent acts in the past, the definition, real chilling

     5              effect in this specific trial.         In order to put on the

     6              defense we are putting on, Mr. McGriff has to testify.

     ~                          So, working backwards, the facts of the

     8              conviction are just extraordinarily simple.           And

     9              they're similar in a way that it is extremely likely

    10              that the jury would consider them as propensity

    11              evidence, and that the propensity aspect of the

    1k              information would overwhelm, you know, any legitimate



•   1~

    14

    15
                    reason for it to come in.

                                The manslaughter charges are more serious

                    charge than he faces in this trial.            So to even allow

    16              the People to elicit the fact that the conviction is

    17              for manslaughter informs the jury that Mr. McGriff has

    18              been convicted of a charge more serious than any that

    19              he faces, and I think that makes it particularly

    20              prejudicial.

    2l1                         I know in People versus Seymour, 77 AD3rd,

    22              976, the Court struck a balance where, you know, they

    23              allowed in the fact of a felony conviction without the




•
    24              specific charge or the facts .

    25                          So if the Court is going to permit reference


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 8 of 232 PageID #: 224
                                      LORENZO MCGRIFF - HEARING
                                                                                    8




•
     1              to this conviction, I would ask that it go nowhere

     2              beyond just, isn't it true you have a felony

     3              conviction.     And then in that case Mr . McGriff would

     4              answer yes.     Wouldn't need to worry about opening the

     5              door, any of the things that the People are describing.

     6                          But I would urge the Court where this charge

     7              is so remote where it's really not a charge that has

     8              significant bearing.       I mean, I didn't hear any

     9              analysis from the People about why this has bearing on

    10              his credibility at all.       I would ask the Court to

    11              exclude it.

    12                           (Whereupon, there was a pause in the



•   13

    14

    15
                    proceedings.)

                                THE COURT:     All right.   I am going to allow

                    the People to ask if, should Mr. McGriff take the

    16              stand, it appears that he will, I will allow the People

    17              to ask if he's been convicted of a felony.

    18                          The other facts are,     I think, under the

    19              circumstances would be extraordinarily prejudicial.

    20              But that said, of course if there is some statement in

    21              his testimony that opens the door, then I will revisit

    22              it.   But you can ask if he was convicted of a felony

    23              and we will leave it at that.




•
    24                          MR. MOTTOLA:     There is no Molineux

    25              application.


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 9 of 232 PageID #: 225
                                      LORENZO MCGRIFF - HEARING
                                                                                       9




•
     1                          THE COURT:     Okay.   Miss Burke, Mr. Wittwer,

     Q              any pretrial applications?

     3                          MS. BURKE:     No, Your Honor.

     4                          THE COURT:     Okay.   So we will, just the

     5              Antornmarchi issue.

     6                           (Whereupon, there was a pause in the

     7              proceedings.)

     8                          THE COURT:     This afternoon, by the way, you

     9              can e-mail us a witness list.

    10                          MR. MOTTOLA:     Oh, yes.       Absolutely.   I will

    ll              get your e-mail again.

    12                           (Whereupon, there was a pause in the



•   13

    14

    15
                    proceedings.)

                                MS. BURKE:     Your Honor, we have the

                    Antornmarchi that are executed by myself and by

    16              Mr. McGriff.

    17                          THE COURT:     Okay.   All right.

    18                          Mr. McGriff, I am holding a waiver signed by

    19              you and Miss Burke.

    20                          THE DEFENDANT:     Mrnm-hrnm.

    2,1                         THE COURT:     Indicating you are waiving the

    22               right to be present during sidebars with prospective

    23               jurors as we go through jury selection.




•
    24                          Now, under the law, as I am sure you have

    25              already discussed with both counsels, you have a right


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 10 of 232 PageID #: 226
                                       LOREN ZO MCGR I FF - HEARING
                                                                                     10




•
     1               to be present at what the law says every material stage

     2               of the trial.    And jury selection is, of course, a

     3               material stage of the trial.

     4                           The way we do jury selection here is when we


     r
     6
                     bring in the entire panel, I ask some questions of them

                     as a group.     When -- and we ask upfront if anybody has


     r
     I

                     any schedule reasons, language issue, various problems

     8               that would prevent them from serving as a juror.

     9                           When we are finished with that, we put people

    1,0              in the box.     We ask them questions as well.         I ask

    11               questions, both counsels ask questions.            To see whether

    lf               there is any, there are any issues with those people



•   13

    l~


    15
                     serving as fair and impartial jurors, as I am sure you

                     again have discussed with your attorney.

                                 It's been my experience there are some things

    16               that potential jurors feel uncomfortable saying aloud

    17               in open court, so we give them the opportunity to come

    18               up to the bench, usually with counsels, and they tell

    119              us what the issue is or the reason they cannot serve or

    20               whatever, then I rule on it.

    211                          Everything that takes place up here at the

    22               bench is on the record.        So every question that we ask

    23               of the potential jurors, any questions that the lawyers




•
    24               might ask, that's all on the record.             So that if there

    25               is ever a reason down the line to review i t , everything


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 11 of 232 PageID #: 227
                                       LOREN ZO MCGRIFF - HEARING
                                                                                   11




•
     1               that takes place in that regard is on the record.

     2                           So normally you have a right to come up here

     3               with your attorney, and the district attorney, and hear

                     what the potential jurors may have to say.
     f
     5                           It is also my experience, frankly, that

     b               people will speak more freely if the lawyers are just

     7               standing up here.     And we want to give them the

     8               opportunity to tell us what their issues are so I can

     9               ultimately decide whether they should be excused or

    10               not.   So it's my practice then when they, if a

    11               defendant wa i ves his right to be present up here, then

    12               I give counsel an opportunity to talk to the person on



•   13

    14

    15
                     trial and discuss what it is that was said.

                                 So, as I said, by signing this waiver you are

                     giving up your right to be physically present up here

    16               at the bench when the prospective jurors step forward

    17               to tell us essent i ally why they can't serve and if

    18               there is any reasons why they can't serve.

    19                           Do you understand this?

    20                           THE DEFENDANT:     Yes.

    21                           THE COURT:    Is that what you are agreeing to

    22               do by signing this?

    23                           THE DEFENDANT:     Yes.




•
    24                           THE COURT:    Okay.    Have you had sufficient

    25               time to talk to Miss Burke and Mr. Wittwer about the


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 12 of 232 PageID #: 228
                                       LORENZO MCGRIFF - HEARING
                                                                                       12




•
     1               waiver and what that means?

     2                            THE DEFENDANT:      Yes.

     3                            THE COURT:     Anyone threaten or force you to

     4               sign this?

     5                            THE DEFENDANT:     No.

     6                            THE COURT:     Okay.     All right.   I do find the

                     waiver was knowingly and voluntarily executed.            I am
     r8              going to accept that.

     9                            We will give you a copy, Miss Burke, all

    10               right.    So we are going to -- anything else at this

    11               time?

    12                            MR. MOTTOLA:     No .



•   13

    14

    15
                                  THE COURT:     Like I said, you will e-mail us a

                     copy of the witness list, etcetera.

                                  MR. MOTTOLA:     Yes.

    16                            THE COURT:     I am going to put this over for
     I
    17               tomorrow morning.     That's December 13.

    18                            MS. BURKE:     Thank you.

    19                            THE COURT:     For jury selection.

    20                            And, Mr. McGriff, I had previously, couple

    21               months ago back I had given you the same official

    212              warning I am required to do.            Let me do it again.

    23                            You've been here before your lawyers each and




•
    214              every time the case has been on.            I am going to do that

    25               anyway.    The case is now moved to trial.          And you are


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 13 of 232 PageID #: 229
                                       LORENZO MCGRIFF - HEARING
                                                                                      13




•
                     directed to be here at, we will make it a 10 a.m. call,

                     please, counsels.

                                  MS. BURKE:     Yes.

                                  MR. WITTWER:     Yes.

                                  THE COURT:     10 a.m. tomorrow.    In this

                     courtroom.    And after, any other time and date as I

                     direct the case goes forward.          If you fail to appear, I

                     will issue a warrant for your arrest and forfeit your
     re              bail.

    1b                            Additionally, if I determine you have stayed

    l~               away to keep the case from going to trial, you should

    lQ               know the case can go forward without you.          You can be



•   l~
    14

    l~
                     tried, convicted and sentenced to a term of

                     incarceration without being here.          So it's in your

                     interest to be here each and every time the case is on

    116              so you can work together with both of your lawyers on

    1~               every aspect of the case.          All right.

    18                            And finally,    just so that you know, I don't

    19               use a questionnaire.        I ask various questions of the

    2b               attorneys -- excuse me, of the panel.           I will go over

    21               them with you in the morning before we get rolling.

    22                            And once we get to the point where we put

    2,3              prospective jurors in the box, I do 16 at a time.            One
     I




•   214              through eight in the front, nine through 16 in the

    25               back.


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 14 of 232 PageID #: 230
                                        LORENZO MCGRIFF - HEARING
                                                                                         14




•
        1                         But we will go over this again tomorrow

        Q            morning.

        3                         MR. MOTTOLA:         So you don't quest i on them in

        4            the box at all.

        5                         THE COURT:       Of course I do.

        6                         MR. MOTTOLA:         Oh, you just don't use a

                     questionnaire.


        ~
        9
                                  THE COURT:

                     to just go yes or no.
                                                   I   don't hand them a questionnaire



    1b                            MR. MOTTOLA:         Got you.

    111                           THE COURT:       I   ask my list of questions, then

    1                you have yours .



•   13

    14

    15
                                  MR. MOTTOLA:

                                  THE COURT:

                     detail tomorrow morning.
                                                       Right.

                                                   We will go over it again in some



    16                            All right.       I   will see you then.   Thank you

    17               very much.     Bail is continued.

    18
                *         *         *          *             *      *       *        *
    19                (Whereupon, the proceedings were adjourned to
                December 13, 2016.)
    20          *         *         *          *             *      *       *        *
    21

    22

    23
                and accurate
                                traz:::
                      It ·is hereby certified that the foregoing is a true
                                                          ~dings.

                                          VANESSA DEL VALLE



•
    214                                 Senior Court Reporter

    25


                                                       VdV
Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 15 of 232 PageID #: 231

                                                                               15

            SUPREME COURT OF THE STATE OF NEW YORK
            COUNTY OF KINGS : CRIMINAL TERM : PART 33
            ----------------------------------------------x
            THE PEOPLE OF THE STATE OF NEW YORK

                                                      Plaintiff,
                       -against-

            LORENZO MCGRIFF,
                                                     Defendant.
            ----------------------------------------------x
            Indict. No. 6248/15                       JURY SELECTION


                                                      320 Jay Street
                                                      Brooklyn, New York

                                                     December 13, 2016


            B E F 0 R E

                            HONORABLE MIRIAM CYRULNIK,
                                      Justice, and a jury.


                       (Appearances same as previously noted.)

                                                       VANESSA DEL VALLE
                                                     Official Court Reporter

                                   *     *      *     *

                            THE CLERK:       Calling number four from the Part

                 33 calendar, indictment number 6248 of 2015, Lorenzo

                McGriff.    Defendant is out on bail.

                            MS. BURKE:       Jamie Burke, Brooklyn Defender

                 Services, 177 .Livingston Street, Brooklyn, New York

                 11201 on behalf of Mr. McGriff.

                            Good morning, Your Honor.

                            MR. WITTWER:       Ben Wittwer, also for


                                               VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 16 of 232 PageID #: 232
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                      16




•
     1               Mr. McGriff.     Good morning.

                                  THE COURT:     Good morning.

                                  MR. MOTTOLA:     For the Off ice of the District

     4               Attorney, Lawrence Mottola.

                                  Good morning.

     6                            MS. D'AGOSTINO:         Office of the District

     p               Attorney, Stephanie D'Agostino.

     ~                            Good morning.

     9                            THE COURT:     Good morning.

    10                            Mr. McGriff, you are late.         I told your

    11               lawyer up at the front I told you 10 o'clock this



    :~
                     morning.     All right.     If you are late again I am going



•   14

    15
                     to revoke your bail and put you in for the duration of

                     the trial.     That's it.     Have a seat.

                                  If the individual in the back is a potential

    16               witness, then she needs to step out while we are doing

    17               any pretrial --

    18                            MS. BURKE:     Yes, Your Honor.

    19                            THE COURT:     All right.

    20                            MS. BURKE:     One moment, Your Honor, please.

    21                            THE COURT:     Sure.

    22                            (Whereupon, there was a pause in the

    23               proceedings.)




•
    24                            THE COURT:     Okay .

    25                            MR. MOTTOLA:     Yes .    Okay, Judge.   So there


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 17 of 232 PageID #: 233
                                   LOREN ZO MCGRIFF - J URY SELECTION
                                                                                       17




•
     1               are two things, Your Honor .

     2                           Fi r st, I do have an interstate material
     I
     3               witness order.    One of the witnesses on the list,

     4               Kadesha Guy, as the Court's aware, we previously had a

     5               trap and trace on her phone since her location since

     6               grand jury she has been moving.         So she is in Newark,

                     New Jersey.

                                 I am going to hand it up to the Court.          She

     9               has refused to come in voluntarily at this point.            I am

                     requesting the Court sign the interstate material

                     witness order.

    lQ                           She did testify in the grand jury.        As you

•   ib               know, the defense has her testimony.          She was, she had


    l~               a front row seat to the incident.          She would be a



    :~
                     material witness in this case.

                                 (Whereupon, there was a pause in the

                     proceedings.)


    :f                           THE COURT:     You have another name in here.

                     Presence of Nicole Stanley is required.
    119
    20                           MR. MOTTOLA:     Oh, God.    Sorry, Judge.      That's

                     an oversight by the person who drafted that.          I will

                     change that for you immediately.         I have it on the 17th

    23               floor to be printed.




•
                                 Our second matter, Your Honor, there is a 911

                     call.   There is one 911 call that the People intend to


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 18 of 232 PageID #: 234
                                    LORENZO MCGRIFF - J URY SELECTION
                                                                                      18




•
     1               put in during the direct case.         Our position, it's a

                     present sense impression.        I will play it for the Court

                     now.

     t                            (Whereupon, an audiotape was played.)

     5                            (Whereupon, the audiotape was stopped.)

     ~                            (Whereupon, there was a pause in the



     ~I
                     proceedings.)

                                  MR. WITTWER:    Is Your Honor waiting to hear

     9               from us?     I would object to the admission of the 911

    10               call.   Even if it is an exception to the, even if it is

    11               potentially an exception to the hearsay rule, it would

    l~               be violative of Mr. McGriff's constitutional right to



•   13

    14

    15
                     confront witnesses against him at trial.

                                  In the f irst place, we don't even know the

                     identity of the caller, so we don't know who this

    16               person is.     Clearly they're not available to testify at

    17               this trial, which means that there won't be an

    18               opportunity for cross examination.

    19                            I believe that the statements on the

    20               recording are testimonial in nature because they are

    21               reporting a past crime that occurred.              It does not

    22               appear based on anything the caller says or her tone of

    23               voice that she feels threatened by what's happened or




•
    24               that her life is i n danger.       That this is, you know, a

     5               state of emergency type --


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 19 of 232 PageID #: 235
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                    19




•       ~
                                 THE COURT:     Is that a requirement?

                                 MR. WITTWER:     I believe -- well it's a

                     requirement that it be non-testimonial, Your Honor.            I

        t
        I
                     think the only way the People would argue it's

                     testimony -- non-testimonial would be under the idea it
        r            is a state ongoing emergency.        I don't understand that.


        [            I think it's clearly testimonial.         She is reporting a

                     past alleged criminal activity to the authority so that

     6               they can investigate it.       Which is the definition of

    1~               testimonial statement.

    1~                           And, you know, under Crawford and its

    1                progeny, these statements can't be admitted where the



•   1

    1r
    15
                     live witness has not testified, where we don't know the

                     identity of this live witness.

                     be admitted.
                                                           I don't think it should

                                      Nothing on the call is particularly

    16               probative or relative to this trial.          The Court should

    17               use its discretion to exclude it.

    18                           THE COURT:     Okay.

                                 MR. MOTTOLA:     I just, I defer to Your Honor's
    119
    20               judgment.    You heard the call.      It's our position that

    21               the witness very much is reporting an event that she

    22               just witnessed, as she still witnessing, as she

    23               describes the exact location and then the subsequent




•
    24               location as the parties are leaving, heading towards

    25               Schermerhorn Street.       And it is very much a present


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 20 of 232 PageID #: 236
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                   20
        I


•
        i            sense impression.

                                It's also our position that the victim was,

        t            or that the caller was in a heightened sense of

        b           excitement and it would fall and the excited utterance
        I

        ~
                     in the alternative.      But I don't see how it's not a

                    present sense impression, Your Honor.
        I

        ~I
                                I would ask the Court admit the call separate

                     and apart from the defense's argument.



    l~
                                THE COURT :    Okay.     I mean it's clear that,

                     it's clear to me on hearing that it, this is something

    11               that is being described as it's ongoing.         So I am going

    1b               to permit its introduction .



•   1

    14

    15
                                MS. BURKE:

                                THE COURT:
                                               Note our objection .

                                               Assuming that you lay the

                     appropriate foundation, etcetera.

    16                          MR. MOTTOLA:     Yes.

    17                          MR. WITTWER:     Note our objection for the

    18               record under Crawford.

    19                          THE COURT:     Yes.     All right.

    20                          MR. MOTTOLA:     Is it possible that Stephanie

    21               can run down to 17 and get the new material witness

    22               order?

    23                          THE COURT:     Do what she needs to do.




•
    24                          MR. MOTTOLA:     Thank you .

        5                       THE COURT:     You were indicating you are


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 21 of 232 PageID #: 237
                                   LOREN ZO MCGRIFF - JURY SELECTION
                                                                                     21




•
                    moving to dismiss one charge?

                                MR. MOTTOLA:     Yes, Your Honor.

                                At this point the People are seeking to

                    dismiss, I believe it's count one.          Just checking.

                                 (Whereupon, there was a pause in the

                    proceedings.)

                                MR. MOTTOLA:     Yes.   Count one.     The assault

                     in the first degree, as it's, we cannot meet our burden

                    at trial.

                                THE COURT:     What about the attempted assault

                     one?

    1                           MR. MOTTOLA:     People are going forward on



•   1

    1r
    1
                     this count.

                    three.
                                    And I guess the lesser included assault

                              Assault two, rather.

                                THE COURT:     Well count one is dismissed.

    16                          Why don ' t you come up.

    17                          MR. MOTTOLA:     Yes.

    18                           (Whereupon, there was a discussion held at

    19               the bench off the record.)

    20                          MR. MOTTOLA:     Judge, just to further clarify

    21               the reasoning why the People had dismissed the assault

    22               one, it's the reason we can't meet our burden, is that

    23               in reviewing the medical records and the injuries




•
    24               suffered by the v i ctim in this case, they do not meet

    25               the threshold of serious physical injury.


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 22 of 232 PageID #: 238
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                     22




•
     1                           It's still the People's position that we can

                     proceed as to the other counts, since the allegation is

     t               that the defendant struck the victim five times with

     ~               the knife, to the head and the torso, so that would

     k              make out the intent to cause serious physical injury.

     6               But the injury suffered, or what's required for the

                     assault one, the victim did not suffer serious physical

     8
     I
                     injury as per the law.

     e                           THE COURT:     Okay.     Anything else before,

    1~               while we wait for the panel to come up?

                                 MR. MOTTOLA:     Counsel and I did not agree as
    lt
    :~
                     to the redactions on medical records.            If we had an



•   14

    11
                     opportunity, we could do that at some point today.

                                 THE COURT:

                     the jury has to see them.
                                                As long as we get to them before



                                 MR. MOTTOLA:     Yes.

    :r
    18
                                 THE COURT:     Or may want to see them,

                     etcetera.

    19                           Mr . Mottola, what is your direct, 250?

    20                           MR. MOTTOLA:     2173.

    21                           THE COURT:     Miss Burke.

    22                           MS. BURKE:     I am sorry, Your Honor.

    23                           THE COURT:     Your extension is?




•
    24                           MS. BURKE:     116 .

    25                           THE COURT:     Mr. Wittwer, your extension.


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 23 of 232 PageID #: 239
                                     LORENZO MCGRIFF - JURY SELECTION
                                                                                       23




•
                                   MR. WITTWER:     308, Your Honor .
        I
        2                          THE COURT:     Okay.
        I
        B                          MR. MOTTOLA:     Judge, will you allow us to

        ~            comment on justification at all in the voir dire since

        b            I know ... the defense indicated that's going to be

        b            their defense, but they're not required to put a
        I
                     defense on until I present my case.          So,   I suspect it

        r           will be an issue, but you never know.           If we are



    1~1l
                     allowed, how much would you allow us to talk about it?

                                   THE COURT:     Well when you say how much would

                     I allow you to talk about it, I mean ...

    1h                             MR. MOTTOLA:     Basically the one that I am



•   16
    1k
                     getting at, if it's proper for me to ask the jury

                     something along the lines of that it's not what they

                     think self-defense or justification is in their heads.
    lr
    1                Obviously they have to follow the law as you give it.

    1                You are going to give them the law as justification if

    1                it becomes relevant.         It's not what they imagine that

    1b               self-defense be, it's what it actually legally would

    2b               be.   That's what I would want to ask them.           No hypos or

    2l               an y thing.



    :~
    21
                                   THE COURT:

                                   MR. MOTTOLA:
                                                  Okay.

                                                    Okay.




•
                                   THE COURT:     I mean I am assuming you may make

    2                some inquiry in that regard as well when you speak to


                                                    VdV
     Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 24 of 232 PageID #: 240
                                     LORENZO MCGRIFF - JURY SELECTION
                                                                                       24




•
                      the jury .

                                   MS. BURKE:     Yes.     But I wanted to do hypos.

                                   THE COURT:     Well if it's within the bounds of

                      appropriate questioning and it's within the bounds of

                      an appropriate hypothetical that isn't based

                      specifically on the facts of this case, you can ask.

                                   I guess, Mr. Mottola, you can go from there

         8            as well.

                                   MR. MOTTOLA:     Okay.

     10                            MS. BURKE:     Your Honor, just going to the

                      ladies room.

     1                             THE COURT:     Yes.

     1~
•    14

     15
                                   (Whereupon, there was a break in the

                      proceedings and then resumed shortly thereafter.)

                                   THE COURT:     What's your direct extension, by

     16               the , way Miss D'Agostino?

     17                            MS. D'AGOSTINO:        2413.

     18                            MS. BURKE:     Judge, I actually had a question

     19               about whether my client's wife can go sit in during the

     20               jury voir dire but not during the testimony.

     21                            THE COURT:     I would prefer not,    just in terms

     22               of the --

    ' 23                           MS. BURKE:     Okay.




•
     24                            THE COURT:     Yeah.     Since there's going to be

     25               questioning and perhaps hypotheticals that somehow are


                                                    VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 25 of 232 PageID #: 241
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                      25




•
        1            connected to testimony in some way, I don't ...

        2                        MS. BURKE:    Your Honor, there will be two

        ~            alternates.
        I
        4                        THE COURT:    That would be my plan, just so we

        6            have some, you know.

        ~                       Mr. Mottola, your -- come on up, please.
        I

        ~
                                MR. MOTTOLA:      Oh, sure.        Sorry, Judge, in

                     advance.

        6                        (Whereupon, there was a discussion held at

    10               the bench off the record.)

    1l                           THE COURT:    Good to go.         We have a panel

    1b
     I
                     outside.   Good to go?



•   18
    14
    1
                                MR. WITTWER:

                                MR. MOTTOLA:
                                                  Yes .

                                                  Perfect.

                                 (Whereupon, there was a pause in the

                     proceedings.)

                                 COURT OFFICER:        Ready for the panel, Your

    18               Honor?

    19                           THE COURT:    Yes .      Thank you.

    20                           COURT OFFICER:        Okay.     Panel entering.

    21                           (Whereupon, the prospective jury entered the

    22               courtroom .)

    23                           THE CLERK:    Folks, I am going to ask you to




•
    24               please make sure your phones are off, vibrate, silent

    25               mode.    It's very distracting.           Thank you very much.


                                                  VdV
      Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 26 of 232 PageID #: 242
                                      LOREN ZO MCGRIFF - JURY SELECTION
                                                                                          26




•
                                   All the prospective jurors only, please stand

                       up and raise your right hand.          Everyone who just walked

       t               in, prospective jurors, everyone, stand up.             Raise your

                       right hand, everybody.       Okay.
       I
       5                           (Whereupon, the prospective jurors were sworn

       ~               by the clerk of the court, after which the proceedings
       I
                       continued as follows:)

                                   PROSPECTIVE JURY:        Yes, I do.

       t                           THE CLERK:     Thank you, folks.         Be seated.

      1!0                          THE COURT:    Morning, everyone.

      11                           PROSPECTIVE JURY:        Good morning.
. .
      1f                           THE COURT:     Just a reminder again to please



•     13

      14

      15
                       make sure your phones are turned off and put away.

                                  My name is Miriam Cyrulnik.

                       Supreme Court of the State of New         York~
                                                                          This is the

                                                                          Kings County.

      16               Welcome to Part 33.      We're about to begin the trial of

      17               a criminal case.     The name of this case is called

      18               People of the State of New York versus Lorenzo McGriff.

      19               I am going to start by introducing the parties in this

      20               case to you.

      2!1                          First of all, representing the People,

      22               Assistant District Attorney Lawrence Mottola.

      213                         MR. MOTTOLA:      Good morni ng, everyone.




• ~:
                                   PROSPECTIVE JURY:        Good morning .

                                  THE COURT:     And Assistant District Attorney
       I
                                                    VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 27 of 232 PageID #: 243
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                   27




•
     1               Stephanie D'Agostino .

                                MS. D'AGOSTINO:      Good morning.

     3                           PROSPECTIVE JURY:       Good morning.

     4                           THE COURT:    Let me introduce to you next

     5               defense counsels.

     6                          Miss Jamie Burke.

     7                          MS. BURKE:     Good morning.

     8                           PROSPECTIVE JURY:       Good morning.

     9                           THE COURT:    And Mr. Benjamin Wittwer.

    10                          MR. WITTWER:      Good morning, everyone . .

    11                           PROSPECTIVE JURY:       Good morning.

    12                           THE COURT:    And seated between them is



•   13

    14

    15
                     Mr. Lorenzo McGriff.

                                 THE DEFENDANT:

                                 PROSPECTIVE JURY:
                                                    Good morning.

                                                         Good morning.

    16                           THE COURT:     Is there anyone who knows either

    17               of the assistant district attorneys, either defense

    18               counsel, the defendant or me?         If so, please raise your

    19               hand.

    20                           Indicating none.       Okay.

    21                           Now the following individuals may be called

    22               as witnesses in this case or you may hear their names

    23               through testimony.       Police Officer Caleb Louard, Police




•
     4               Officer Anthony Isaac, Police Officer Jeffrey Boardman,

     5               Sergeant William Huang, Duardy Paulino, Kadesha Guy,


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 28 of 232 PageID #: 244
                                   LORENZO MCGRI FF - JURY SELECTION
                                                                                   28




•
     1               Janelle Toribio, Ashley Reyes, Nicolette McGriff,

                     Dominique Boyd, Israel Colon, and Mohammed Kalifa.

                                 (Whereupon, there was a pause in the

                     proceedings.)

                                MS. BURKE:     Your Honor, may we approach?

                                THE COURT:     Sure.

                                 (Whereupon, there was a discussion held at

     8               the bench off the record.)

     9                          THE COURT:    All right.       Thank you.

    10                          Let me just make one adjustment to one of the

    11               names you heard.     The correct name is Nicole McGriff.

    12                           Please raise your right hand if you know any



•   13

    14

    15
                     of those people.

                                 Indicating none.      Okay.

                                This case concerns an allegation that on or

    16               about August 11, 2015, in the vicinity of 65 Court

    17               Street, here in Kings County, that the defendant, with

    18               the intent to cause serious physical injury to Mohammed

    19               Kalifa, attempted to cause such injury to Mohammed

    20               Kalifa by means of a knife.

    21                           Is there anyone who knows anything about this

    22               case?

     3                           Indicating none.




•
    24                          Under our law, ladies and gentlemen, the
     15              defendant in this matter, as every defendant in every


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 29 of 232 PageID #: 245
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                       29




•
                     matter, is presumed innocent.         The indictment provides

                     a defendant with notice of the charges against him but

                     it is not proof of anything.         It is the burden of the

                     district attorney to prove the defendant's guilt beyond

                     a reasonable doubt.

                                  Is there anyone who cannot accept or follow

                     the fact that the defendant is presumed innocent and

                     the district attorney must prove the defendant's guilt

                     beyond a reasonable doubt?

    1                             Indicating none.      All right.

    1                             Is there anyone who cannot understand or

    lQ               communicate in the English language?



• :r
        I
                                  Some hands, although clearly understood

                     enough of the question.

    15                            (Whereupon, there was laughter in the

    16               courtroom.)

    17                            THE COURT:   Let's have them.        If there's an

    18               issue, let's have them line up, sergeant, officer.

    19               Thank you.

    20                            Counsels want to approach?

    21                             (Whereupon, there was a discussion held at

    22               the bench off the record.)

    23                            THE COURT:   Have them have their jury cards




•
    24               out, please, one at a time .

    25                             (Whereupon, there was a discussion held at


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 30 of 232 PageID #: 246
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                   30




•
                     the bench on the record.)

                                 THE COURT:    This is Khuram Majeed.

                                 Yes, sir.    What is your native language?

                                 PROSPECTIVE JUROR:       Excuse me?

                                 THE COURT:    What is your native language?

     6                           PROSPECTIVE JUROR:       Urdu.

                                 THE COURT:    Mmm-hmm.

     t                           How long are you in the United States?

     9                           PROSPECTIVE JUROR :      15.

    10                           THE COURT:    15 years.        Very nice.

    11                           Are you working?

    12                           PROSPECTIVE JUROR:       Yes.

•   13                           THE COURT:    What do you do?

    14                           PROSPECTIVE JUROR:       Stockroom.

    15                           THE COURT:    Did you go to school here?

    16                           PROSPECTIVE JUROR:       No.

    17                           THE COURT:    Did you study English here?

    18                           PROSPECTIVE JUROR :      No.

    19                           THE COURT:    How did you learn to speak?       You

    20               are understanding me, I am understanding you.

    21                           PROSPECTIVE JUROR:       I still don't understand.

    22               Basic only.

    23                           THE COURT:    You can?

                                 PROSPECTIVE JUROR:       I know basic.

                                 THE COURT:    You know basic.


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 31 of 232 PageID #: 247
                                    LOREN ZO MCGRIFF - JURY SELECTION
                                                                                   31

        1                         PROSPECTIVE JUROR:       Yeah.


· ~     B
                                  THE COURT:

                                  MS. BURKE:
                                                 Questions?

                                                 No.

        b                         MR. MOTTOLA:     No.

                                  THE COURT:     Okay.    Consent.

        6                         MR. MOTTOLA:     Yes.

                                  MS. BURKE:     Yes.

                                  THE COURT:     Thank you.

        9                         You can mark him excused for language.

    10                            Thank you.     We will send you downstairs, sir.

    11               Thank you.

    1                             This is Farah Adam.



•   1

    1

    15
                                  Yes, sir.

                                  PROSPECTIVE JUROR:

                                  THE COURT:
                                                           Yes.

                                                 Good morning.

    16                            PROSPECTIVE JUROR:       Good morning.

    17                            THE COURT:     Where are you from, Mr. Adam?

    18                            PROSPECTIVE JUROR:       From sudan.

    19                            THE COURT:     How long are you in the United

    20               States?

    21                            PROSPECTIVE JUROR:       Like 11 years.

    22                            THE COURT:     11 years.

    23                            Are you working?




•
    24                            PROSPECTIVE JUROR:       Yes .

    25                            THE COURT:     What do you do?


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 32 of 232 PageID #: 248
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                   32




•
                                 PROSPECTIVE JUROR:      Taxi driver .

                                THE COURT:     Taxi driver.

                                And did you, how did you study for the test

                     to become a taxi driver?

                                 PROSPECTIVE JUROR:      Yes.

                                THE COURT:     What is your native language?

                                 PROSPECTIVE JUROR:      Arabic.

                                THE COURT:     Arabic.

                                 Is the test given in Arabic?

                                 PROSPECTIVE JUROR:      No.      English.

                                THE COURT:     In English.

     1                           PROSPECTIVE JUROR:      Yes.

•    13                         THE COURT:     So you were able -- did you go to

     14              school here?

    · 15                         PROSPECTIVE JUROR:      Yes.     A little bit.

     16                         THE COURT:     What does a little bit mean?

     17                          PROSPECTIVE JUROR:      Couple of months.

     18                         THE COURT:     Couple of months.        Uh-huh.

     19                         And are you, but you drive a cab for the City

     20              of New York?

     21                          PROSPECTIVE JUROR:      Yeah .

     22                         THE COURT:     So you need to be able to read

                     street signs.     Need to be able to communicate with




•
                     passengers, correct?

                                 PROSPECTIVE JUROR:      Yeah.


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 33 of 232 PageID #: 249
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                     33




•
                                 THE COURT:     So what is the issue with

                     language?

                                 PROSPECTIVE JUROR:        Huh?

                                 THE COURT:     What is your problem with

                     language?

                                 PROSPECTIVE JUROR:        I know a little bit how

                     to talk to the passenger and, but not too much.

     8                           THE COURT:     Mmm-hmm.

     9                           Where did you go?      Did you go to school?

    10                           PROSPECTIVE JUROR:        Huh?

    11                           THE COURT:     Where did you go to school?

    12                           PROSPECTIVE JUROR:        Last year .



•   13

    14

    15
                                 THE COURT:



                                 THE COURT:
                                                Last year where?

                                 PROSPECTIVE JUROR:        Fulton.

                                                Fulton Street.
                                                                      Brooklyn.

                                                                     Okay.

    16                           MR. MOTTOLA:     No questions.

    17                           MS. BURKE:     No questions.

    18                           THE COURT:     Okay.   Thank you.

    19                           Excuse him for language.

    20                           Thank you, sir.

     1                           PROSPECTIVE JUROR:        Okay.

     2                           THE COURT:     This is Lay Ping Leow.

     3                           PROSPECTIVE JUROR:        Yes.

    j4
•
                                 THE COURT:     Okay.   Yes, Miss Leow.      Where are

     5               you from?


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 34 of 232 PageID #: 250
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                   34




•
                                 PROSPECTIVE JUROR:       Malaysia .

                                 THE COURT:   How long are you in the United

                     States?

                                 PROSPECTIVE JUROR:       More than 30 years.

                                 THE COURT:    30 years.        Wow.

     6                           PROSPECTIVE JUROR:       Long time.

     7                           THE COURT:   Long time.

     8                           Did you go to school here?

     9                           PROSPECTIVE JUROR:       No.

    10                           THE COURT:    How old are you?

    11                           PROSPECTIVE JUROR:       I am 54.

    12                           THE COURT:   Mmm-hmm.



•   13

    14

    15
                                 So you came here in your 20's?

                                 PROSPECTIVE JUROR:

                                 THE COURT:    Yes.
                                                          Yes.



    16                          Are you working?

    17                           PROSPECTIVE JUROR:       No.     Not now.

    18                           THE COURT:    Not now.

    19                          What are you --

    20                           PROSPECTIVE JUROR:       I work for dental office

    21               before I take the job, three years.

    22                           THE COURT:    You obviously, you've been living

    213              in this country for over 30 years.




•
    24                           PROSPECTIVE JUROR:       Uh-huh .

                                 THE COURT:    Where did you train to be a
    15

                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 35 of 232 PageID #: 251
                                    LORENZ O MCGRIFF - JURY SELECTION
                                                                                            35




•
                     dental assistant?

                                  PROSPECTIVE JUROR:      I just work for front

                     desk in Chinatown.

                                  THE COURT:    Uh-huh.    Right.

     5                            And so what are you doing now?

     b                            PROSPECTIVE JUROR:      Housewife.      Just doing

                     housework.

                                  THE COURT:    You have children?

                                  PROSPECTIVE JUROR:      I have two children.          I

                     live with my son.

                                  THE COURT:    Very nice.

                                  Where does he go to school?           Does he work?



•   15
                                  PROSPECTIVE JUROR:

                                  THE COURT:
                                                          Working.

                                                Doing what?

                                  PROSPECTIVE JUROR:      Pharmacist.

    16                            THE COURT:    He is a pharmacist.         Okay.   Very

    17               nice.

    18                            Where -- how did you learn to speak English?

    19                            PROSPECTIVE JUROR:      I just, like, learn from

    20               T.V.

    21                            THE COURT:    Uh-huh.

    22                            So you watch English T.V.?

    23                            PROSPECTIVE JUROR:      Uh-huh.       I can't talk




•
     4               simple English.      I understand little, not that well.

     5                            THE COURT:    I see.    Thank you.       Have a seat.


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 36 of 232 PageID #: 252
                                     LORENZO MCGRIFF - JURY SELECTION
                                                                                    36




•
                                   PROSPECTIVE JUROR:        Here .
     f
     2                             THE COURT:     Have a seat.
     I
     3                             PROSPECTIVE JUROR:        Okay.

     h                             THE COURT:     For someone who has been here for

     k               30 years and they, but if it's okay with you two, we

     b               will just put her card aside and not call her.
     I

     ~
                                   MR. MOTTOLA:     Yes.

                                   THE COURT:     Tell you 30 years and everybody
     I
                     else has heard that, if that's okay with you.



    :t
                                   MR. MOTTOLA:     Okay.

                                   (Whereupon, the following took place on the

                     record in open court.)



•   14

    15               your client.
                                   THE COURT:     Okay.     Thank you.

                                   Counsel, if you need a minute to speak with



    16                             MS. BURKE:     Yes.

    17                             (Whereupon, there was a pause in the

    18              proceedings.)

    19                             MS. BURKE:     Thank you.

    20                             THE COURT:     Okay.

    21                             MS. BURKE:     Yes.     Thank you.

     2                             THE COURT:     You're welcome.




    ~:
                                   Thank you for your patience, ladies and




•
                     gentlemen .

     5                             Is there anyone who has a medical problem


                                                    VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 37 of 232 PageID #: 253
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                      37



        ~
•
                     that would prevent them from serving as a juror?

                                 Indicating none.      Nice healthy group.     Nice
        f            to hear.

                                 (Whereupon, there was laughter in the
        f            courtroom.)
        r                        THE COURT:   Okay.     Now as I said before, this
        r            is a criminal trial.     And we need people who can make a

        [            decision, either not guilty or guilty.           This includes

        e            being able to deliberate with your fellow jurors.

    1~                           Is there anyone who as a result of religious

    1                or personal beliefs cannot render such a decision?

                                 All right.    Counsels, come on up.

                                 (Whereupon, there was a discussion held at
•   '. f             the bench on the record.)



    :t
                                 THE COURT:    Good morning.    This is Kenneth

                     Brown.

    17                           Yes , Mr. Brown.

    18                           PROSPECTIVE JUROR:      Because of my Christian

    19               belief, I do not think I could pass judgment on anyone.

    20                           THE COURT:    Well we have potential jurors

    21               from all faiths who sit and able to.        What is the --

    22                           PROSPECTIVE JUROR:      I just have a belief that

    23               I can't make an --




•
    24                           THE COURT:    You feel you can't make a

    25               decision?


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 38 of 232 PageID #: 254
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                     38




•
                                 PROSPECTIVE JUROR:       I just can't.      No .

                                 THE COURT:    Because?

                                 PROSPECTIVE JUROR:       Because of my beliefs.

                                THE COURT:     You think.

                                 PROSPECTIVE JUROR:       I cannot pass judgment on

                     anyone.

                                THE COURT:     Uh-huh.

                                 PROSPECTIVE JUROR:       That's the bottom line.

                                THE COURT:     Mmm-hmm.     Okay.

                                Well now understand this is not a substitute

                     for sitting on a jury .     They send you downstairs to sit

                     on a civil case where you would still have to serve.



•
     I
    13                           Do you understand that?

    14                           PROSPECTIVE JUROR:       Mmm-hmm.

    1is                         THE COURT:     Okay.     All right.     Consent?

    16                          MR. MOTTOLA:     Yes.

    17                          THE COURT:     All right.       Thank you.    Send you

    18               back downstairs.

    19                          Mark it civil.

    20                           PROSPECTIVE JUROR:       Hi.

    21                          THE COURT:     Just a minute.        This is Jacob

     2               Plasse.

    23                          Yes , sir.




•
    J4                           PROSPECTIVE JUROR:       Yeah.     I don't feel
     15              comfortable being part of a case send another black man


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 39 of 232 PageID #: 255
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                   39




•
                     to jail .

                                 THE COURT:   Mr. Plasse, first of all, no one

                     is, no one is saying anything at all about a decision,

     4               about --

     5                           PROSPECTIVE JUROR:     That's what deliberating.

                                 THE COURT:   No, I understand.       So tell me

                    what do you do for a living.

                                 PROSPECTIVE JUROR:     Composer.

     9                           THE COURT:   You make decisions in your

    10               everyday life, correct?

                                 PROSPECTIVE JUROR:     Yeah.
    111
    12                           THE COURT:   Okay.    And sometimes you have

•   13               occasion, I am sure, to decide if someone is being

    14               truthful with you or not truthful with you, etcetera.

                                 Is that correct?

                                 PROSPECTIVE JUROR:     Yes.

                                 THE COURT:   Okay.

    18                           PROSPECTIVE JUROR:     But my decisions don't

     9               result in confiscations of someone's freedom.

                                 THE COURT:   Well listen.      There is no

                     question that this is not an easy task.          No one here is

                     going to tell you it's an easy task.        However, there

                     are obligations that we all have as citizens of this

    24
•
                     country .   There aren't many of them.      There aren't many

    25               of them.    And this is one of them.


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 40 of 232 PageID #: 256
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                      40




•
                                 PROSPECTIVE JUROR:      You asked if somebody

                     feels comfortable deliberating with other jurors with

                     about

     4                           THE COURT:     I didn't say comfortable

     5               deliberating, I said able to.

     6                           PROSPECTIVE JUROR:      Able to, yeah.    I won't.

     7                           THE COURT:    Really?    You already know you

     8               won't be able to have an honest discussion about the

     9               evidence or anything else?

    10                           PROSPECTIVE JUROR:      I won't be a part of

    11               sending

    12                           THE COURT:    You are refusing?



•   13

    14

    15
                                 PROSPECTIVE JUROR:      No.   You can send me

                     there to do it, but I am already -- if you are asking

                     if I am going to be willing to deliberate with others

    16               about that decision, that's going to be hard for me to

    17               do.

    18                           THE COURT:    No one, as I am going repeat to

    19               you again, Mr. Plasse, no one said this is easy.            No

    20               one said this is easy.      But you don't get a pass just

    211              for that.    As I said, there are certain obligations

    22               that we will have.       Frankly, if you or a family member

     3               were siting in that chair, you would expect to have a




•   ~4
                     jury of people who were going to listen and listen with

                     an open mind and consider it fairly.
     15

                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 41 of 232 PageID #: 257
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                     41

        ~

•
                                 PROSPECTIVE JUROR:      This is something with

        k            judging him was fair, then I would be okay with that.

                                 THE COURT:     Okay.   Have a seat.

        r                        This is Fernande Giordani.

        ~                        Good morning.

                                 PROSPECTIVE JUROR:      Good morning.



        t                        THE COURT:     Yes, ma'am.     What is your issue,




        ~
                     ma'am?

                                 You need to speak up a little bit so the

    110              court reporter can hear you.

    1                            PROSPECTIVE JUROR:      So you can, if you can ...

    1                if you have easier just defend, you can participate in



•   1

    14

    15
                     that, you have to step up.

                                 THE COURT:     What is the issue?

                                 PROSPECTIVE JUROR:      I am Jehovah's witness.

    16                           THE COURT:     Okay.   So we will mark your card

    17               for a civil case.     We will send you back downstairs to

    18               hear a case, a civil case, where they're arguing over

    19               money or arguing things of that nature.           That, you can

    20               sit on.   Okay.    Have a good day.

    21                           PROSPECTIVE JUROR:      Thank you.

    22                           THE COURT:     Good morning.

    23                           This is Elma Reeves.




•
    24                           How are you?

    25                           PROSPECTIVE JUROR:      I am doing fine.     You?


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 42 of 232 PageID #: 258
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                      42

         lI
•
                                 THE COURT:    Good.    Thank you.

         2                       What's the issue, Miss Reeves?
         I
         B                       PROSPECTIVE JUROR:      My issue, I work for the

         b           Department of Corrections and usually put me on civil

                     cases because I have interaction with inmates.            And we
         r           had an issue where someone was having a criminal case,
         f
         ~
                     defendant happened to be seen, there was a slashing.

                     From then they usually put me on civil cases.            I didn't

         9           know I was coming up here.

    10                           THE COURT:    What do you do for DOC?

    111                          PROSPECTIVE JUROR:      I am a review specialist.

                     I handle grievances, so on.        I try to prevent



•   :6
    14

    15
                     litigations.

                                 THE COURT:

                     little ahead of us.
                                               Okay.    Go ahead.

                                              That's okay.
                                                                       You got a

                                                               We will send you

    16               down.

    17                          Mark it for civil.

    18                           Send you back downstairs.

    119                          PROSPECTIVE JUROR:      All right.      Thank you.

    210                          THE COURT:    Thank you.     Back down to the

    ~l               central jury.

    12                           (Whereupon, there was a discussion held at


    13               the bench off the record.)




•
    24                           THE COURT:    All right, ladies and gentlemen,
     I
    25               thank you again for your patience.


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 43 of 232 PageID #: 259
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                     43




•       I                       Let me talk to you a bit about scheduling .

        2                       We anticipate that this trial will be

        b            finished by December 23.      Now we like to give everybody
        I            the outside date.     It's my hope that we will proceed as



        ~
                     expeditiously, as quickly as possible and be done

                     earlier than that.     But I want to give you that outside
        I



        ~
                     date sort of just in case.

                                Absent exceptional circumstances, the jury in



    1~
                     this case will not sit past 5 o'clock.           Otherwise --

                     unless you are otherwise instructed by me, you'd be

    1                expected to be in the jury room by 9:45 promptly each

    1               morning .



•   1

    14

    15
                                You will not be sequestered for this case.

                                Meaning as they used to do in years past

                     where they would keep the deliberating jury together

    16               and send them to a hotel overnight.        We don't do that

    17               anymore.

    18                          So I am going to ask in just a moment if

    19
        .            there is anyone who has a scheduling problem prevents

    20               them from serving as a juror.       And but before you raise

    21               your hands on this issue, I must advise you that in our

    22               system, everyone must serve as a juror when they're




    ~:
                     called to do so.     Although we realize this may not be




•
                     convenient for a variety of reasons, no one is exempt .

        ,5           Lawyers do jury duty, Judges do jury duty.           I did my


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 44 of 232 PageID #: 260
                                    LORENZO MCGRIFF - JURY SELECTI ON
                                                                                   44




•
                     jury duty last May .

        t                        To this point, all of our jobs are important.

                     It's never easy for an employee or employer to
        f            accommodate jury service.        However, inability to miss
        f5           work for whatever reason is not sufficient to be

        b            excused from jury duty.       You should be aware that by
        I
        ~
                     law an employer cannot discriminate against an employee

                     due to their jury service.

                                 And finally, anyone who intends to inform the

                     Court about travel plans that would prevent them from

    1                serving on this case, you should have their proof ready

                     when they approach the bench.         If your proof is on your
    11


•   13

    14

    15
                     cell phone, you can go ahead and open it to whatever

                     document you need to show the Court before you

                     approach.

    16                           So, if anyone has any scheduling issues,        just

    17               follow the officer's instructions.

        8                        Counsel, come on up.

         9                       (Whereupon, there was a discussion held at

                     the bench on the record.)



    r
    12
    23
                                 THE COURT:

                                 All right.
                                                Before we have them.

                                                By the way, there was a question

                     from one of the potential jurors and just in terms of
     I


•
    24               scheduling .
     I
     '5                          We will not sit on Friday afternoon for those


                                                  VdV
     I 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 45 of 232 PageID #: 261
    Case
        I                          LOREN ZO MCGRIFF - J URY SELECTION
                                                                                   45

        l
•
                    of you for whom there is a religious observan ce or some
        I
        2           other issue, we will not work on Friday afternoon.
        I
                                 (Whereupon, there was a discussion held at

                    the bench on the record.)
        r
     I              Majdalani.
                                 THE COURT:    Okay.    This is Philippe


     r
        ~
                                 Yes, sir.

                                 PROSPECTIVE JUROR:      So I am actually leaving



    1~
                    town on Friday driving to Pennsylvania for,          I start my

                    Christmas vacation on Friday.         My last day off is this

    11              Thursday.     So Christmas vacation starts on Friday.

    1b                           THE COURT:    What do you do for a living?



•   13

    14

    15
                                ' PROSPECTIVE JUROR:     I work in the

                    entertainment industry, postproduction for feature

                    films.    Out of the office from the 16th until the 3rd

    16              of January.     I am back in the office on

    117                          THE COURT:    When did you get the jury duty

    18              notice?

    19                           PROSPECTIVE JUROR:      Two, three weeks ago.     A

    20              week ago.

     1                           THE COURT:    You knew it was just like a

    12              couple of days before your vacation.

    23                           PROSPECTIVE JUROR:      I thought it would be a

    ,4
•
                    couple of days on the case.         I didn't know it was going

    25              to be like a trial going for two weeks.

    I
                                                 VdV
          Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 46 of 232 PageID #: 262

                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                     46

                                  THE COURT:   Sometimes trials do.      Sometimes

                     trials do.

                                  Any way for you to postpone leaving town?

                                  PROSPECTIVE JUROR:     No.

                                  THE COURT:   Have you postponed jury service

                     previously?

                                  PROSPECTIVE JUROR:     No.

     8                            THE COURT:   Send you downstairs.       You can

     9               postpone your jury service for a time when you will be

    10               free to serve.

    11                            PROSPECTIVE JUROR:     How long will I have to

    12               be available for?


~   13                            THE COURT:    If you are not selected for a day

    14               or if you are picked, it could take two weeks.           Some

    15               trials take longer.       I don't know.      If you stay and you

    16               are not selected, you are done.           If you stay and you

    17               are selected, you are here.        So that's your choices.

    18                            THE CLERK:    If you go down to try to postpone

    19               your jury service, usually call you back within six

                    months.
    210
    211                           PROSPECTIVE JUROR:     So what do you suggest I
     I
    22               do?



    j:
                                  THE COURT:    I can't suggest anything to you,

                     Mr . Majdalani.    I am just telling you that we will give
~                    you the opportunity to postpone it if you rather, but
    ,5
                                                  VdV
    I
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 47 of 232 PageID #: 263
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                     47




•
        1            it may be an equally inconvenient time.           If you have

        k            fi x ed plans, you cannot stay, by all means, you know,

        8            consider postponing it.

        b                        PROSPECTIVE JUROR:      Then what if I stay and I

                     don't get

                                 THE COURT:    If you stay and you don't get

                     paneled, then you are done.        Could be today or at most

        8            tomorrow and you will be done.         So, but again, if you

        6            get picked you are here .

    10                           PROSPECTIVE JUROR:       I see.     I don't know what

                     to do.

                                 THE COURT:   Well totally up to you .



•   1
                    now?
                                 PROSPECTIVE JUROR:



                                 THE COURT:   Yes.
                                                         So I have to decide right



                                                        Do you want me to talk to

    16              these four people wh i le you tell me what you want to

    17              do, fine.

    18                           PROSPECTIVE JUROR:       I will go back in the

    19               line and think about i t then.

    20                           THE COURT:   Okay.     This is Xiang Dong Ye.

    21                           Yes.

    22                           PROSPECTIVE JUROR:       I say --

    23                           THE DEFENDANT:      Speak louder.




•
                                 PROSPECTIVE JUROR:       I say I cannot come every

                    day.


                                                  VdV
          Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 48 of 232 PageID #: 264

                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                     48

      ~                          THE COURT:    If are selected as a juror you
     I

     ~
                     must be here every day.

                                 PROSPECTIVE JUROR:     It's not selected.        Maybe


     ~
     5
                    my English not.

                                 THE COURT:    I asked that before.      You didn't

      6              say a word.    All of a sudden you think the trial must

     p               be a week or more.

     8                           What is the issue?     Why can't you come every

     9               day?

    10                           PROSPECTIVE JUROR:     Every day it's the

                     holiday half day.
    111
    12                           THE COURT:   The only half day is Friday.


~ 1~                 Otherwise it's every day.

    14                           PROSPECTIVE JUROR:     Oh.   Um, my,    I am a

    15               bookkeeper and I, every day I have a lot of work.

    16                           THE COURT:    I understand you have a lot of

    17               work.    So does everybody.    Jury service is an

    1ls              obligation.    That's very important.      And if you are
     I
    19               selected, you must be here.       You must be here.

    20                           PROSPECTIVE JUROR:     It's scheduled to every

     1               day?

    22                           THE COURT:    9:45 to 5 o'clock.       If we finish

    ~3               a little bit earlier on a given day, you might be able

                     to leave a little early.      If you are here, it's a full
~
    1:               day.    The more we work each day, the shorter the trial


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 49 of 232 PageID #: 265
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                    49




•
                     is .
        I
        Q                        PROSPECTIVE JUROR:     Because my company only

        b            one --

        b                       THE COURT:    This is no either.      When you come

                     for, selected for a jury, you must be here.         That's all

        ~           there is to it.     All right.     Have a seat, please.



        ~
        I
                                Come on up.

                                 PROSPECTIVE JUROR:

                                THE COURT:
                                                        Good morning.

                                              Good morning.

    1~                          This is Tara Cascone.



    :t
                                Yes.

                                 PROSPECTIVE JUROR:     Good morning.     So I --



•   1b

    1

    15
                                THE COURT:    You have to speak up.

                                 PROSPECTIVE JUROR:     I currently work as a New

                     York City Department of Education substitute panel.            I

    16               am on assignment with one child.        I do go in every day

    17              Monday through Friday.       But if I don't go in and I

    18              don't get compensated because I am a substitute because

    19               it's a lengthy case, I won't be getting compensated

    20                          THE COURT:    This is not, frankly not that

    21               lengthy.   So I mean this is not that lengthy a case, in

    22               the scheme of things.      So, it's an obligation we all

    23               have.    If you are not selected you, then you are done,




•
    24               but if you are selected you must be here.          Okay.   Thank

    25               you .


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 50 of 232 PageID #: 266
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                       50




•
                                This is Francesco Stanisci .

                                Yes, sir.

                                PROSPECTIVE JUROR:      Hi.     I do apologize.       You

                     know, I am babysitting five days a week for my two

                    grandchildren.     That's the reason.        I know.     I

                    understand.

                                THE COURT:    Okay.

     B                          PROSPECTIVE JUROR:      My daughter, she is a

     9              teacher and her husband works from 4 o'clock in the

    lf              morning until late in the afternoon, so there is nobody

    11              else that they can take care of the kids.              And then

                    during some place else, you know, costs a lot of money .
    1f

•   113
    14

    1ls
                     I just retired three years ago.

                                THE COURT:

                    everybody has to serve.
                                                              That's all I am doing.

                                              Well, Mr. Stanisci, as I said,



    16                          PROSPECTIVE JUROR:      I do understand.

    17                          THE COURT:    Okay.

    18                          PROSPECTIVE JUROR:      So there is nothing --

    19                          THE COURT:    Well I mean if I tell you you can

    20              postpone your jury service for a length of time, it

     1              will be the same issues.

    22                          PROSPECTIVE JUROR:      Not make a difference.

    13                          THE COURT:    Yes.     If you are here and you are



• ~: I
                    selected, then you must be here.

                    automatically excuse you.
                                                               I cannot just




                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 51 of 232 PageID #: 267
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                       51




•
                                 PROSPECTIVE JUROR:     Okay.   I understand .

                    Thank you.

                                 THE COURT:   Thank you.

                                 PROSPECTIVE JUROR:      I am going to opt for the

                    postponement.

     6                           THE COURT:   All right.

                                 PROSPECTIVE JUROR:     Question for you.       I do

     8              have a trip planned in February out of town for a week.

     9              If I do get called during that week

    10                           THE CLERK:   You have to talk with them.

    11                           THE COURT:   You have to talk with them

    12              downstairs.     Ultimately there comes a point they won't



•   13

    14

    15
                    allow you to continue to postpone it.

                    twice usually.     I think it might be twice.
                                                                      It's once or



                    call you and you are there, there will come a point,
                                                                          But if they



    16              Mr. Majdalani, no matter how inconvenient it is you

    117             have to serve.     So, you know, keep that in mind.             They

    18              may try to accommodate you if you tell them

    119             downstairs




    ~:
                                 PROSPECTIVE JUROR:      Because --

                                 THE COURT:   Like I said, you know, allow you




    ~:
                    to postpone it.

                                 Mark it downstairs for him to postpone it.




•
                                 PROSPECTIVE JUROR:      Back to where I was?
    J4
     5                           THE COURT:   Yes.     Back downstairs.      Yes.


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 52 of 232 PageID #: 268
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                   52




•
                                This is Jian Yao Chen .

                                Yes.

                                What is the scheduling issue, sir?

                                 (Whereupon, there was a pause in the

                    proceedings.)

                                THE COURT:    Sir?



        t                       PROSPECTIVE JUROR:

                                THE COURT:
                                                        Yes.

                                              What is the problem?
        r
    1~
                                PROSPECTIVE JUROR:      No English.

                                THE COURT:    When I asked before, sir, look at

    11              me, please.     When I asked before, you did not come up

    1               and ask the other people about English.           You didn't say

•   13              anything.

    14                          PROSPECTIVE JUROR:      I didn't understand.

    15                          THE COURT:    How long are you in the United

    16              States?

    17                          PROSPECTIVE JUROR:      Huh?

    18                          THE COURT:    How long are you here in America?

                                PROSPECTIVE JUROR:      Uh, how long, 25 .

                                THE COURT:    25 years.    Oh, that's nice.

                    That's fine.

        2                       PROSPECTIVE JUROR:      Thank you.

                                THE COURT:    And did you go to school here?




•
                                PROSPECTIVE JUROR:      Yeah .

                                THE COURT:    Where did you go to school?


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 53 of 232 PageID #: 269
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                   53




•    ~
     2
     I
                                 PROSPECTIVE JUROR:

                                THE COURT:
                                                        Yeah, school .

                                               Have a seat.

                                Just leave the card to the side.
     I                          Have a seat.
     r
     5                          This is Yung Hsien Ng Tam.

     ~                          Yes, ma'am.
     I

     ~
                                PROSPECTIVE JUROR:      I have three issues.

                                First one, I am not traveling.        My supervisor

     b               is traveling.    He is leaving on December 19.       I usually

                     take over her duties.


    :r
    1e               ahead .
                                THE COURT:     So?   That's not an issue.     Go




•   15
                                PROSPECTIVE JUROR:

                     that I am paid per diem basis.

                     That's difficult.
                                                        Okay.   Second thing is

                                                          Really long trial.



    16                          THE COURT:     Appreciate it's really not that

    17               long a trial.

    18                           PROSPECTIVE JUROR:     Third one is that I am in

    19               lieu of changing jobs, I give them two week notice

    20               while I am in work.

    21                          THE COURT:     Your employer cannot discriminate

    22               against you if you change jobs.        It requires a letter

    23               from the Court saying that you are seated during, I am




•
    24               happy to provide it.

    25                           PROSPECTIVE JUROR:     Okay.


                                                 VdV
Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 54 of 232 PageID #: 270
                               LORENZO MCGRIFF - JURY SELECTION
                                                                                54

                            THE COURT:    Perfect.     Thank you.

                            PROSPECTIVE JUROR:       Good morning, everyone.

                            THE COURT:    Good morning.

                            This is Alexander Marte.

                            Yes, sir.

                            PROSPECTIVE JUROR:       Yes.   I already know this

                is one of my obligations.       I want to ensure whether

                this is a possible reason for me possibly postpone my

                date.    I have finals with my grad school, five classes,

                and it's last day of classes December 20 .          Wondering

                whether that will be

                            THE COURT:    Have you postponed your service

                previously?

                            PROSPECTIVE JUROR:       No.

                            THE COURT:    How come you didn't think to

                postpone it when you saw the date to be here?

                            PROSPECTIVE JUROR:       Overwhelmed with

                fellowship and grad school.

                            THE COURT:    What are you studying?

                            PROSPECTIVE JUROR:       Urban planning over at

                NYU.

                            THE COURT:    Well here's the deal.       If you

                want an opportunity to postpone it, let you do that.

                But apparently no matter when I do, whenever date you

                set, you are still going to be in school.           Still be an


                                             VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 55 of 232 PageID #: 271
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                       55




•
                     issue .

                                  PROSPECTIVE JUROR:     Rather have it be in the

                    beginning part of the school year.

                                  THE COURT:    Can't guarantee it.      I can't

                    guarantee when or between three and six months down the

                    road.      Could be when you have finals or interviews.            I

                    have no idea.      Give you an opportunity to postpone it.

                    But like I say, there's always a risk for the last time

                    after which they don't let you postpone it, just as

    1               inconvenient or more so.        It's up to you.

    1                             PROSPECTIVE JUROR:     Sure.   I will do it right

    12              now.
        I




•   1(3

    14

    15               second floor.
                                  THE COURT:

                                  THE CLERK:
                                                He will postpone it.

                                                Okay.   Central jury room on the



    16                            THE COURT:    Thank you.

    17                            This is Melina Grant.

    18                            Yes, ma'am.

    19                            PROSPECTIVE JUROR:     My only scheduling

    20              problem would be pickup for my children for next week.

    21               They go to school until the 23rd of December and I

    22               usually pick them up in the afternoon.            My husband is

    23               able to visit his sick mom in Trinidad.




•
    24                            THE COURT:    Maybe you can have a neighbor?

    25                            PROSPECTIVE JUROR:     I don't have anybody.


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 56 of 232 PageID #: 272
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                   56

     l
•
                                THE COURT:    No children?        Don't have friends
     I
     2              they could stay with couple of hours after school?
     I
     B                          PROSPECTIVE JUROR:       Not that I know right

     b              now.

                                THE COURT:    Don't know want to tell you.
     f                          PROSPECTIVE JUROR:       So I will have to try to
     f

     ~
                    make type of arrangements.

                                THE COURT:    If you are selected as a juror

                    you have to be here.      If you stay, you are not

    llo             selected, then you are finished either today or

    111             tomorrow.



    :~
                                PROSPECTIVE JUROR:       Okay .



•   14

    15
                                THE COURT:    Okay.

                                PROSPECTIVE JUROR:

                                THE COURT:
                                                         Good morning.

                                              Good morning.

                                Matthew Moran.
    116
    17                          Yes, sir.

    l/s                         PROSPECTIVE JUROR:       My situation is child

    119             care situation.     I am self-employed.        Next week my




    i:
                    daughter is not in school.         Supposed to be taking care

                    of her all day for the, you know, Monday to Friday.

     12                         THE COURT:    How old is she?

    j3                          PROSPECTIVE JUROR:       Six.

    24                          THE COURT:    Where is school -- she goes to

•   J5              public school?


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 57 of 232 PageID #: 273
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                     57




•
     1                          PROSPECTIVE JUROR:      She does not.

                                THE COURT:    Well I mean, who else normally

     t              takes care of her?

     ~                          PROSPECTIVE JUROR:      Person normally takes

     5              care of her in a pinch, freelance position.           I travel.

                    Take a full-time job .     We don't have anyone to take
     r
     ~
                    care of her during the day.

                                THE COURT:    What school does she go to that

     9              ends so early?

    10                          PROSPECTIVE JUROR:      Packer.

    11                          Before you make assumptions about --

    1~                          THE COURT:    Mr. Moran, I don't make



•   13

    14

    15
                    assumptions about anything.        And I respectfully got to

                    tell you that is not, that's kind of judgmental on your

                    part.

    16                          Question is, is there any family member who

    17              can help you out or friend?

    18                          PROSPECTIVE JUROR:      I don't have someone like

    19              this.    Normally my mother-in-law comes from Philly.

    20              She is old.      Can't drive right now.       I was going to go

    211             with my daughter to take care of her.

    22                          THE COURT:    Who?     Is there a spouse, partner

    ~3               in your life?




•
    24                          PROSPECTIVE JUROR:      Yeah .    I have a spouse.
     I
    25                          THE COURT:    And your spouse is not able?
    I
                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 58 of 232 PageID #: 274
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                      58




•
                                PROSPECTIVE JUROR:       School teacher, public

                    school, so she is on that week.

                                THE COURT:    Well so you have a choice of if

                    you want an opportunity to postpone your jury service

                    for a different time or you want --

                                PROSPECTIVE JUROR:       That would be much

                    pleasurable.

        8                       THE COURT:    Have you postponed it previously?

        9                       PROSPECTIVE JUROR:       Maybe 20 years ago, not

    1               in

                                THE COURT:    Keep in mind whenever they pick
    11
    12              you there will be, come a point whether it's easy or



•   13

    lr
    15
                    not, you will have to be able to serve.

                                PROSPECTIVE JUROR:

                    exceptional week.      That's all.
                                                         I understand.      It's an



    16                          THE COURT:    Okay.    Thank you.       You can go

    17              downstairs.

    18                          PROSPECTIVE JUROR:       Thank you.

    19                           (Whereupon, the following took place on the

    210             record in open court.)
     I
    21                          THE COURT:    All right.     Thank you all for

    212             your patience.

    23                          The folks in the jury box, just going to ask

    J4
•
                    you to grab your things and step out.             Just wait to the
     15             side.    You didn't guarantee that you were being picked


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 59 of 232 PageID #: 275
                                   LORENZO MCGRIFF - J URY SELECT ION
                                                                                  59




•
                    just 'cause you were sitting there .

     !2                         PROSPECTIVE JUROR:        Seats are more

                    comfortable.
     r
     4                          THE COURT:     You might be back there in just a

                    moment.    So we don't know yet.
     r                          So while they're doing that, we're now going
     i
     ~
                    to select at random some prospective jurors to sit in

                    the jury box so that the Court and the attorneys can

     b              ask some questions to help you determine -- no, ma'am,

    1b              not that way -- to help us determine who can be a fair

    1l              juror.
     I
    H2                          It's not anyone's intention to embarrass you


• +                 or to pry in your private lives, but we are seeking

                    fair and impartial jurors.          So please be honest in your

    :'5             answers.    All right.

    11:                         And for those of you who are not called, I

    17              will ask you to pay attention so if you are called you

    18              will understand the kinds of questions that we are

    19              asking.    All right.

    20                          Just a moment you are going to hear the clerk

    21              call out your name, some names.          And please, if you

                    hear your name while you are standing up, just say

                    here, got it.     Something so we know you heard us.




•
    24                          All righ t.    Grab your things, your coats,

      5             etcetera, and follow the sergeant's instructions.


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 60 of 232 PageID #: 276
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                        60

     ~
•
                    Thank you .

     2                            THE CLERK:   Okay.    In seat number one we have
     I
     3              Natalie Nikolayeva.

     ~                            Did I say the last name right?
     I
     5                            PROSPECTIVE JUROR:     Yes.    Nikolayeva.

     l
     I
                                  THE CLERK:   Okay.    Please step up.



     ~
                                  Natalie, N-A-T-A-L-I-E, Nikolayeva,

                    N-I-K-0-L-A-Y-E-V-A .

     ~                            Seat number two Lena Tom.

    16                            First name L-E-N-A, last name T-0-M.

    11                            PROSPECTIVE JUROR:     Here.

    lQ                            THE CLERK:   Seat number three, Stephen Kelly .



•   13

    1/4

    115             K-E-L-L-Y .
                                  PROSPECTIVE JUROR:

                                  THE CLERK:
                                                         Here.

                                               First name S-T-E-P-H-E-N, Kelly



    16                            And seat number four, Morley Bland.          Please

    1~              step up.

    18                            First name M-0-R-L-E-Y, last name B-L-A-N-D.

    119                           Seat number five, Sean McGuinness.
     I
    20                            PROSPECTIVE JUROR:     Here.

    jl                            THE CLERK:   First name S-E-A-N, McGuinness

    22              M-C-G-I-N-N-I-S.
     I
                                  Seat number six, Luis Diaz.
    13



•
                                  First name L-U-I-S, D-I-A-Z .
    J4
    25                            Seat number seven, Leena Patel.


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 61 of 232 PageID #: 277
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                     61




•
     n_                          First name L-E-E-N-A, P-A-T-E-L .

     l2                          Seat number eight, Jonathan Wilson.

                                 PROSPECTIVE JUROR:     Right here.
     r                           THE CLERK:   Thank you.


     ~                           First name J-0-N-A-T-H-A-N, W-I-L-S-0-N.

                                 Seats number nine, Bernard Baptiste.
     r                           First name B-E-R-N-A-R-D, B-A-P-T-I-S-T-E.


     ~
     9
     I
                                 Seat number 10, Jacqueline Fung.

                     J-A-C-Q-U-E-L-I-N-E, F-U-N-G.

    10                           Seat number 11, Khandija Barrow.         First name

                     K-H-A-N-D-I-J-A, B-A-R-R-0-W.

    :~                           Seat number 12, Ashley Dunn.         A-S-H-L-E-Y,



• :t15
                     D-U-N-N.

                                 THE COURT:   You could have stayed there.

                                 PROSPECTIVE JUROR:     Yeah.

    16                           THE CLERK:   Seat number 13, Alexander

    17               Gladskiy.    Last name Gladskiy.      G-L-A-D-S-K-I-Y,

    18              A-L-E-X-A-N-D-E-R.

    19                           Seat number 14, David Johnson.         Last name

    20               J-0-H-N-S-O-N, first name David.

    21                           PROSPECTIVE JUROR:     I am back.

    22                           THE COURT:    You are back.     Comfortable chair.

    23                           THE CLERK:    Seat number 15, Brian Bennett.




•
    24                           PROSPECTIVE JUROR:     Here .

     5                           THE CLERK:    First name B-R-I-A-N,


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 62 of 232 PageID #: 278
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                   62




•
        1           B-E-N-N-E-T-T .
        I
        2                       And in seat number 16, Chanel Brown.

                    C-H-A-N-E-L, B-R-0-W-N.
        r
                                THE COURT:    Okay.    Everybody take a deep
        f
        5           breath.    I am going to ask some questions of each of

        b           you to start.     Just reminder.      Obviously I have the

                    microphone.     It's really easy for me to be heard.         You

                    unfortunately don't.      So I will ask you all when you
        I           answer, nice and loud, please.        As loudly as you can so
        19
                    they can hear you in the far corners of the room.
    110
    11                          All right.    Let's start with you,

    1               Miss Nikolayeva.      Good morning.



•   13

    114

    115
                    in?
                                PROSPECTIVE JUROR:

                                THE COURT:
                                                        Good morning.

                                              What part of Brooklyn do you live



    16                          PROSPECTIVE JUROR:      South Brooklyn.

    117                         THE COURT:    What?

    1ls                         PROSPECTIVE JUROR:      South Brooklyn.

        9                       THE COURT:    South Brooklyn.

    210                         How long have you lived in Brooklyn?
     I
    21                          PROSPECTIVE JUROR:      For 12 years.

    J2                          THE COURT:    Okay.    Your marital status?

    J3                          PROSPECTIVE JUROR:      I have a partner.

    ~4

•
                                THE COURT:    Okay.    Any children?

    25                          PROSPECTIVE JUROR:      Yes, I do have a


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 63 of 232 PageID #: 279
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                   63




•
                     daughter .

                                  THE COURT:   Okay.    And are you currently

                    working?

                                  PROSPECTIVE JUROR:     Yes, I am.

                                  THE COURT:   What do you do?

                                  PROSPECTIVE JUROR:     I am a office manager in

                    a medical practice.

                                  THE COURT:   Okay.    And is your partner

                    working?

    10                            PROSPECTIVE JUROR:     Yes, he is.

    111                           THE COURT:   Doing what?

    lf                            PROSPECTIVE JUROR:     He is doing construction.



•   113
    1\4

    115
                                  THE COURT:   Okay.

                                  Miss Torn, hello.

                                  PROSPECTIVE JUROR:
                                                        Thank you.



                                                         Hi.

                                  THE COURT:   What part of Brooklyn do you live
    116
    17               in?

    1/s                           PROSPECTIVE JUROR:     Gravesend.

    1f9                           THE COURT:   Okay.    And your marital status?
     I
    20                            PROSPECTIVE JUROR:     Single.

    211                           THE COURT:   Any children?



    +
    43
                                  PROSPECTIVE JUROR:

                                  THE COURT:
                                                         No.

                                               Are you currently working or in

    24              school?

•   Js                            PROSPECTIVE JUROR:     Yes, working.


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 64 of 232 PageID #: 280
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                   64




•
     1                          THE COURT:    Working.     What do you do?

     ~                          PROSPECTIVE JUROR:       I am an affiliate manager

     3              for mobile advertising firm.

                                THE COURT:    Okay.    Thank you.

     5                          Mr. Kelly, how are you?

     6                          PROSPECTIVE JUROR:       Hi.

                                THE COURT:    What part of Brooklyn is home?
     r
     r
     9
                                PROSPECTIVE JUROR:

                                THE COURT:
                                                         Outside Clinton Hill.

                                              Clinton Hill.

    10                          How long are you living in Brooklyn?

    11                          PROSPECTIVE JUROR:       About one year.

    1~                          THE COURT:    Where were you before that?

•   13                          PROSPECTIVE JUROR:       Maryland.

    14                          THE COURT:    Maryland.

    15                          Miss Tom, I forgot to ask you how long you

    16              are living in Brooklyn.

                                PROSPECTIVE JUROR:       All my life.

                                THE COURT:    Okay.    And, Mr. Kelly, your

    19              marital status?

    20                          PROSPECTIVE JUROR:       Single.

                                THE COURT:    Any children?

                                PROSPECTIVE JUROR:       No.

    23                          THE COURT:    Okay.    Are you currently working?




•
                                PROSPECTIVE JUROR:       Yes .

                                THE COURT:    What do you do?


                                                 VdV
----- ---- --,---- - -- - - - - - - - - - - - - - - - - - - - - - - - -- - - - -
      Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 65 of 232 PageID #: 281
                                     LORENZO MCGRIFF - JURY SELECTION
                                                                                     65




•
        1                          PROSPECTIVE JUROR:     So my official title is

                       buying program.     I write down bonds.

        3                         THE COURT:    Do you have a science background?

        4                         PROSPECTIVE JUROR:      Yes.

                                  THE COURT:    In chemistry?

        6                         PROSPECTIVE JUROR:      Biology.

                                  THE COURT:    Thank you very much.

                                  By the way, in the work that you do, is that

                       for a private company?

       10                         PROSPECTIVE JUROR:      NYU Medical Center.

                                  THE COURT:    Do you work with NYU?      Do you

                       ever do any analytical work for any law enforcement

                       agencies, the Office of the Chief Medical Examiner,

                       anything of that nature?

                                  PROSPECTIVE JUROR:      Not for law enforcement.

                       No.

       17                         THE COURT:    Okay.    Thank you.

       18                         Miss Bland, how are you?

       19                          PROSPECTIVE JUROR:     Fine.   Thank you.

       20                         THE COURT:    Good.

       21                         What pa r t of Brooklyn do you live in?

       22                          PROSPECTIVE JUROR:     Brooklyn Heights.

       23                         THE COURT:    How long are you in Brooklyn?




•
       24                          PROSPECTIVE JUROR:     44 years .

       25                         THE COURT:    And your marital status?


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 66 of 232 PageID #: 282
                                   LOREN ZO MCGRI FF - JURY SELECTI ON
                                                                                    66




•·
         ~                      PROSPECTIVE JUROR:        I am married.

     k                          THE COURT:     You have children?
     I
     B                          PROSPECTIVE JUROR:        One.

     b                          THE COURT:     And are you currently working?
     I
     5                          PROSPECTIVE JUROR:        I am retired.

                                THE COURT:     Always restrain myself from
     r
     ~              saying lucky.     Pops out of my mouth.

     b                           (Whereupon, there was laughter in the
     I


    l~
                    courtroom.)

                                THE COURT:     What did you do before you

    11               retired medical?

                                PROSPECTIVE JUROR:        Well I worked in
    11


•   13

    14

    15
                    corporate interior design.

                    and had a take-out food store.

                                THE COURT:
                                                        I also worked in catering



                                               All right.        Is your spouse

    16              currently working?

    17                          PROSPECTIVE JUROR:        He is an architect.

    18                          THE COURT:     Okay.     How about your, is it son

    19              or daughter?

    20                          PROSPECTIVE JUROR:        Daughter.

    211                         THE COURT:     Working in law enforcement or the
     I
    22               law?

    213                         PROSPECTIVE JUROR:        No.

    ~4
•
                                THE COURT:     Okay.     Thank you .

     15                         Mr. McGuinness, good morning.


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 67 of 232 PageID #: 283
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                   67




•
     ~                          PROSPECTIVE JUROR:      Good morning .

                                THE COURT:    Still morning.
     f                          What part of Brooklyn?

     r
     r                          PROSPECTIVE JUROR:      Williamsburg.

     r                          THE COURT:    How long are you in Brooklyn?

     6                          PROSPECTIVE JUROR:      My entire life.
     I
                                THE COURT:    Okay.    And your marital status?
     I                          PROSPECTIVE JUROR:      Single.

     ~                          THE COURT:    Any kids?

                                PROSPECTIVE JUROR:      One daughter.

                                THE COURT:    And are you currently working?

                                PROSPECTIVE JUROR:      Right now, no .



•   15
                                THE COURT:

                    or interested in doing?
                                              Okay.



                                PROSPECTIVE JUROR:
                                                       What are you trained to do



                                                        Culinary arts.

    16                          THE COURT:    Okay.    The two of you have to

    17              have a conversation.

    18                           (Whereupon, there was laughter in the

    19               courtroom.)

    20                          THE COURT:    Okay.    Thank you.

    21                          Mr. Diaz, how are you, sir?

    22                          PROSPECTIVE JUROR:      Good.     How are you?

    23                          THE COURT:     Good.




•
    24                          What part of Brooklyn do you live in?

    25                           PROSPECTIVE JUROR:     Midwood.


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 68 of 232 PageID #: 284
                                   LORENZO MCGRI FF - JURY SELECTI ON
                                                                                   68




•
                                THE COURT:     Midwood.     Okay .

                                How long are you in Brooklyn?

                                PROSPECTIVE JUROR:        14 years.

                                THE COURT:     And your marital status?

                                PROSPECTIVE JUROR:        Married.       Yes.

                                THE COURT:     Any children?

                                PROSPECTIVE JUROR:        Three children.

                                THE COURT:     Three.

                                Are you currently working?

                                PROSPECTIVE JUROR:        Yes.

                                THE COURT:     What do you do?

                                PROSPECTIVE JUROR:        Superintendent .



•   14

    15
                    working?
                                THE COURT:     Okay.



                                PROSPECTIVE JUROR:
                                                        Is your spouse, your wife



                                                          Not right now.

    16                          THE COURT:     What did she do?

                                PROSPECTIVE JUROR:        She used to be, she work

                     in the salon like a stylist.

     9                          THE COURT:     A stylist.        Okay.

                                PROSPECTIVE JUROR:        Yes.

                                THE COURT:     Okay.    Thank you.

                                Miss Patel, hello.

                                PROSPECTIVE JUROR:        Hi.




•
                                THE COURT:     What part of Brooklyn do you live

                     in?


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 69 of 232 PageID #: 285
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                    69




•
                                PROSPECTIVE JUROR:      Near Sunset Park .

                                THE COURT:    How long you living in Brooklyn?

                                PROSPECTIVE JUROR:      23 years.

        4                       THE COURT:    And your marital status?

     6                          PROSPECTIVE JUROR:      Married.

                                THE COURT:    Any kids?

                                PROSPECTIVE JUROR:      Two.

                                THE COURT:    Okay.    Are you currently working?

        9                       PROSPECTIVE JUROR :     Yes.

    10                          THE COURT:    What do you do?

    11                          PROSPECTIVE JUROR:      Finance in Citibank.

    l~                          THE COURT:    Okay.    And is your spouse



•   13

    14

    15
                    working?

                                PROSPECTIVE JUROR :

                                THE COURT:
                                                        Yes .

                                              Doing what?

                                PROSPECTIVE JUROR:      He is an engineer.

                                THE COURT:    Okay.    Thank you.

    18                          Mr. Wilson, how are you?

    19                          PROSPECTIVE JUROR:      I am well.     Thank you.

                                THE COURT:    Good.

                                What part of Brooklyn is home?

                                PROSPECTIVE JUROR:      Bed-Stuy.

    23                          THE COURT:    How long are you living in




•
    24              Brooklyn?
    I
    25                          PROSPECTIVE JUROR:      Three years.

    I
                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 70 of 232 PageID #: 286
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                   70




•
                                THE COURT:    Okay.     Before that?

                                PROSPECTIVE JUROR:       I was in Maryland.

                                THE COURT:    Okay.     And your marital status?

                                PROSPECTIVE JUROR:       Single.

                                THE COURT:    Any children?

                                PROSPECTIVE JUROR:       No kids.

                                THE COURT:    Are you currently working?

                                PROSPECTIVE JUROR:       Yes .   Web designer.

                                THE COURT:    Okay.     Thank you.

                                Mr. Baptiste, how are you?

                                PROSPECTIVE JUROR:       Fine.     Thank you.

                                THE COURT:    Good.

                                What part of Brooklyn is home?

    14                          PROSPECTIVE JUROR:       East Flatbush.

    15                          THE COURT:    How long are you in Brooklyn?

    16                          PROSPECTIVE JUROR:       30 years.

    117                         THE COURT:    And your marital status?

    lls                         PROSPECTIVE JUROR:       Single.

    119                         THE COURT:    Single.

    20                          Any children?

    211                         PROSPECTIVE JUROR:       Two.

    j2                          THE COURT:    Are you currently working?

    43                          PROSPECTIVE JUROR:       Yes.


    14                          THE COURT:    What do you do, sir?

•   25                          PROSPECTIVE JUROR:       Construction.
    I

    I                                            VdV

    I
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 71 of 232 PageID #: 287
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                   71




•
     1                           THE COURT:   Okay.    Thank you .

                                 Miss Fung, good morning.

                                 PROSPECTIVE JUROR:     Good morning.

                                 THE COURT:   What part of Brooklyn?

     5                           PROSPECTIVE JUROR:     Midwood section.

     6                           THE COURT:   How long are you in Brooklyn?

     7                           PROSPECTIVE JUROR:     24 years.

     8                           THE COURT:   And your marital status?

     9                           PROSPECTIVE JUROR:     Single.

    10                           THE COURT:   Children?

    11                           PROSPECTIVE JUROR:     No.

    12                           THE COURT:   Okay.    Are you currently

~   13              employed?

    14                           PROSPECTIVE JUROR:     Yes.    I am a market

    15              research associate for a credit rating agency.

    16                           THE COURT:   Is that something that would have

    17              required a finance study background of, something of

    18              that nature?

    19                           PROSPECTIVE JUROR:     Yes .

    20                           THE COURT:   Okay.    I am old.      I have to just,

    21              takes me a little to checkup if they talk about

    22              anything having to do with the web, things of that

    23              nature of, to sort of play catch up a little bit.




•
    24              Thank you.

    25                           PROSPECTIVE JUROR:     Thank you.


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 72 of 232 PageID #: 288
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                   72




•
                                THE COURT:    Miss Barrow, good morning .

                                PROSPECTIVE JUROR:      Good morning.

                                THE COURT:    What part of Brooklyn do you live

                    in?

                                PROSPECTIVE JUROR:      East New York.

                                THE COURT:    And how long are you living in

                    Brooklyn?

                                PROSPECTIVE JUROR:      Four years.

                                THE COURT:    Where were you before that?

                                PROSPECTIVE JUROR:      The Bronx.

                                THE COURT:    The Bronx.      Okay.   We allow cross

                    borough, you know .



•                   courtroom.)
                                 (Whereupon, there was laughter in the



                                THE COURT:    What is your marital status?

                                PROSPECTIVE JUROR:      Single.

                                THE COURT:    Any children?

                                PROSPECTIVE JUROR:      No.

                                THE COURT:    Okay.    And are you currently

                    working?

                                PROSPECTIVE JUROR:      Yes, ma'am.

                                THE COURT:    What do you do?

                                PROSPECTIVE JUROR:      Nutrition assistant at




•
                    New York-Presbyt erian Hospital .

                                THE COURT:    Okay.    Thank you.


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 73 of 232 PageID #: 289
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                     73




•
                                  Miss Dunn, hi again .

                                  What part of Brooklyn do you live in?

                                  PROSPECTIVE JUROR:      Prospect Park south.

                                  THE COURT:   How long are you living in

        5            Brooklyn?

        6                         PROSPECTIVE JUROR:      Five years.

                                  THE COURT:   Okay.     Before that?

                                  PROSPECTIVE JUROR:      Queens.

        9                         THE COURT:   Okay.     And your marital status?

                                  PROSPECTIVE JUROR:      Single.

                                  THE COURT:   Single.

    1                             (Whereupon, there was laughter in the
        I



•   113

    14

    15
                     courtroom.)

                                  THE COURT:   Okay.

                                  PROSPECTIVE JUROR:
                                                         Any children?

                                                          No.    Thank you.

    16                            THE COURT:   Okay.     No .   Thank you.

    17                            All right.   And are you currently working or

    18               in school?

    19                            PROSPECTIVE JUROR:      I am working.       I am

    20               senior analyst for a retail company.

    21                            THE COURT:   Here I am asking if you are still

    22               in school.     Okay.   Thank you.

    23                            Mr. Gladskiy, hello.




•
    24                            PROSPECTIVE JUROR:      Good morning.

    25                            THE COURT:   What part of Brooklyn do you live


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 74 of 232 PageID #: 290
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                     74




•
                     in?

                                PROSPECTIVE JUROR:       Midwood.


         I                      THE COURT:    How long you living in Brooklyn?

                                PROSPECTIVE JUROR:       Seven years.



     '~  ~
                                THE COURT:    Before that?

                                PROSPECTIVE JUROR:

                    seven years ago.
                                                         I just came to the U.S.

                                          From Uzbekistan.

         ~                      THE COURT:    And your marital status?


     ~                          PROSPECTIVE JUROR:       I am married.

                                THE COURT:    Any children?
    110
    11                          PROSPECTIVE JUROR:       No.

    1~                          THE COURT:    Okay.    Are you currently working?

•   1/3                         PROSPECTIVE JUROR:       Yes .

    1/4                         THE COURT:    What do you do?

                                PROSPECTIVE JUROR:       System engineer.
    115
    16                          THE COURT:    And is your spouse working?

    117                         PROSPECTIVE JUROR:       No .    She is a student.

                                THE COURT:    Student.     Where?

    J:
     I
                                PROSPECTIVE JUROR:       Brooklyn College.

                                THE COURT:    Okay.    All right.      Thank you.

                                Mr. Johnson, hello again.

                                PROSPECTIVE JUROR:       Good morning.

                                THE COURT:    What part of Brooklyn is home?




•
                                PROSPECTIVE JUROR:       Sunset Park .

                                THE COURT:    How long are you in Brooklyn?


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 75 of 232 PageID #: 291
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                   75




•
                                 PROSPECTIVE JUROR:      Since I was born .

                                THE COURT:    Oh, okay.     Lifer like me.
     r
                                And your marital status?
     r                          PROSPECTIVE JUROR:       Married.

     I
     ~
                                THE COURT:    Any children?

                                PROSPECTIVE JUROR:       One child.

                                THE COURT:    Okay.    Are you currently working?
     I                          PROSPECTIVE JUROR :      No, ma'am.     Retired.
     r
     9                          THE COURT:    Retired.     And what did you do

                    before you retired?

                                PROSPECTIVE JUROR:       I retired as a lieutenant

                     from the New York City Fire Department .



•                   working?
                                THE COURT:    And is your spouse currently



                                PROSPECTIVE JUROR:       She is.

                                THE COURT:    What does she do?

                                PROSPECTIVE JUROR:       School crossing guard.

                                THE COURT:    Okay.    Thank you very much.

                                Mr. Bennett, hello.

                                PROSPECTIVE JUROR:       Hello.

                                THE COURT:    What part of Brooklyn do you live

                     in?

                                PROSPECTIVE JUROR:       Flatbush.




•
                                THE COURT:    How long are you in Brooklyn?

                                PROSPECTIVE JUROR:       All my life.


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 76 of 232 PageID #: 292
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                   76




•
                                THE COURT:    And your marital status, sir?

      2                         PROSPECTIVE JUROR:      Single.
         I
      3                         THE COURT:    Any children?

      h                         PROSPECTIVE JUROR:      No children.

      b                         THE COURT:    Okay.    Are you currently working?


      ~                         PROSPECTIVE JUROR:      Yes.



      ~
                                THE COURT:    What did you do?

                                PROSPECTIVE JUROR:      I am an actor.

      ~                         THE COURT:    You are an actor.

    1~                          PROSPECTIVE JUROR:      Yes.




  : ~
                                THE COURT:    Stage, film, anything?

                                PROSPECTIVE JUROR:      Yeah, television .



•   1!4

    115
                                THE COURT:

                    Difficult, I am sure.
                                              Okay.



                                PROSPECTIVE JUROR:
                                                       Interesting job.



                                                        Yeah.

                                THE COURT:    Requires a lot of perseverance to
    116
    17              stick with that.

    1/s                         PROSPECTIVE JUROR:      Yes.

                                THE COURT:    Okay.    Miss Brown, hi.
    ·119


    ~:
                                What part of Brooklyn is home for you?

                                PROSPECTIVE JUROR:      Bensonhurst.

    ~2                          THE COURT:    And how long have you lived in
     I
    13              Brooklyn?




•
    24                          PROSPECTIVE JUROR:      My whole life.
     I
    25                          THE COURT:    And your marital status?


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 77 of 232 PageID #: 293
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                       77




•    ~
     Q
                                 PROSPECTIVE JUROR:

                                THE COURT:     Single.
                                                          Single.



     3                          Any children?



     ~                          PROSPECTIVE JUROR:

                                THE COURT:     Okay.
                                                          No.

                                                         Are you currently working?

                                PROSPECTIVE JUROR:        Yes.
     16
                                THE COURT:     What do you do?

     ~                          PROSPECTIVE JUROR:        I am a manager at a shoe
     I               store.

    1~I                         THE COURT:     Okay.     Thank you, all.

    11                          All right.     So I am going to ask the next set

    H2               of questions of all of you as a group.            If the answer

    1~
•   1~


    15
                     is yes, raise your hand.       If there's something that you

                    would like to address privately, let me know.

                     have you come up and speak with me and the lawyers up
                                                                                 We will



    16               here at the bench.

    17                          Have any of you or any members of your family

    18               ever worked for the New York City Police Department,

    19               the court system, or the District Attorney's Office?

    20                          Okay.    Miss Patel.

    21                           PROSPECTIVE JUROR:       Yes.     My husband.     He is

    22               an engineer.

    23                          THE COURT:     With?




•
    214                          PROSPECTIVE JUROR:       NYPD .

    2J5                         THE COURT:     Okay.     Will in his work -- how


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 78 of 232 PageID #: 294
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                    78




•
                    long has he been with P.O.?
     I
     2                           PROSPECTIVE JUROR:     15, 12 to 15.     I can't

     6              remember.

                                 THE COURT:   Was he ever a patrol officer or
     r
                    anything of that nature?
     f
                                 PROSPECTIVE JUROR:     No.    He is engineer.
     f
     ~
                                 THE COURT:   But in his work does he have

                    regular contact with police officers?

     l                           PROSPECTIVE JUROR:     I would say so.     I am not

    1/0             sure.

    1/1                          THE COURT:   Okay.    Is there anything about

    1/2             the fact that he works as an engineer with P.O.,

•   1/3             anything about that by itself that would make it hard

    14              for you to be fair and impartial here?

                                 PROSPECTIVE JUROR:     No.

                                 THE COURT:   Okay.    Thank you.

                                 Mr. Johnson, I saw your hand up.

                                 PROSPECTIVE JUROR:     School crossing guards

                    are under the police department.          And my brother-in-law

                    is a retired sergeant from the police department.

                                 THE COURT:   Okay.    Do you discuss work with

                    both with your spouse and with your brother-in-law?

                                 PROSPECTIVE JUROR:     My wife likes to discuss




•
                    her work .

                                 THE COURT:   Okay.    In her work does she have


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 79 of 232 PageID #: 295
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                    79




•
     1              regular contact with uniformed officers with other

                    police officers?


     f
     4
                                 PROSPECTIVE JUROR:

                    at the precinct.
                                                          She is under a sergeant



     b                           THE COURT:    Okay.     Is there anything either

                    in the fact of their employment where they work,

     t              etcetera, that would make, by itself make it hard for

     8              you to be fair and impartial?
     I



    1~
                                 PROSPECTIVE JUROR:       I don't think so.

                                 THE COURT:    Okay.     Thank you.

    l~                           Anybody else?

    12                           Because this is a criminal case there are



• :~15
                    police officers involved.          And there will be testimony

                    from police officers as well as civilians.

                                 In a trial, a police officer is just like any

    16              other witness.       And their testimony gets no more

    17              weight, no less weight than any other witness who might

    18              be called.

    19                           There anyone among you who could not treat a

    20              police officer just like any other witness?          Okay.   All

    21              right.

    22                           Have any of you or any members of your family

                    ever been the victim of a crime?
    213




• ~:
                                 Okay.    Miss Bland.

                                 PROSPECTIVE JUROR:       I've had my wallet taken


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 80 of 232 PageID #: 296
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                       80




•
                    out of my purse twice .

                                 THE COURT:   Was it reported to the police?

                                 PROSPECTIVE JUROR:     In one instance, yes.

                                 THE COURT:   Anybody apprehended?

                                 PROSPECTIVE JUROR:     No.

                                 THE COURT:   Okay.    Is there anything in

                    either of those experiences or the fact that nobody was

                    apprehended or anything else about it that would affect

                    your ability to be fair and impartial here?

                                 PROSPECTIVE JUROR:     No.

    11                           THE COURT:   Okay.    Miss Nikolayeva.

    12                           PROSPECTIVE JUROR:     I was attacked last year

•   13              on the street.

    14                           THE COURT:   I am sorry to hear that.         Are you

    1/s             comfortable speaking.

    16                           PROSPECTIVE JUROR:     Yes.   Of course.

    17                           THE COURT:   Okay.    Were you injured?

                                 PROSPECTIVE JUROR:     No.    Just few scratches.

                    It was ...

                                 THE COURT:   Was this a stranger or someone

                    you knew?

                                 PROSPECTIVE JUROR:     It was a stranger.       She

                    was a woman under influence of drugs.             She just tried




•
                    to grab my hair.     I had to hit back and she was

                    captured and stood the trial last year.


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 81 of 232 PageID #: 297
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                       81




•
        1                       THE COURT:    The case did go to trial?

        ~                       PROSPECTIVE JUROR:        Yes .

                                THE COURT:    Did you have to testify?

        4                       PROSPECTIVE JUROR:        No.     I just spoke with

     5              the D.A. Office.

        6                       THE COURT:    Okay.    Was this here in Brooklyn?

                                PROSPECTIVE JUROR:        Yes.
     17
      8                         THE COURT:    Is there anything in your, in the

        9           experience at all, whether it's either the fact that it

    10              happened, the way your interaction, if any, with police

    11              officers who might have responded, your interaction

    1!2             with the D.A. 's Office, with defense counsel, if you



•   113
    14

    15
                    had any interaction of that type, anything that would

                    affect your ability to be fair and impartial here?

                                PROSPECTIVE JUROR:        No.     I think everything

    16              came out clear and fair.

    117                         THE COURT:    Okay.    Thank you for that.

    18                          Anybody else?     Okay.

    19                          Have any of you or any members of your family

                    ever been arrested or convicted of a crime?
    10
                                Okay.   Mr. Kelly.
    41
    22                          PROSPECTIVE JUROR:        Yeah.     Do I need to go

    23              into the details?




•
    24                          THE COURT:    Yeah .   If you want to come up and

    25              speak privately with us you can.

    I
                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 82 of 232 PageID #: 298
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                     82




•
     [                          PROSPECTIVE JUROR:      Yeah .

     k                          THE COURT:    Okay.    Corne on up.

     6                          Counsels.
     I
                                (Whereupon, there was a discussion held at
     i
     5
     I
                    the bench on the record.)

     6                          THE COURT:    You need to speak loud enough for

     7              the court reporter and for the lawyers to hear you.

     8              Yes .

     9                          PROSPECTIVE JUROR:      Details.      What details do

    10              you need to know?

    11                          THE COURT:    Well was it you?

    12                          PROSPECTIVE JUROR:      I was arrested.      Yeah.

•   13                          THE COURT:    Okay.    Was it here in Brooklyn?

    14                          PROSPECTIVE JUROR:      No.      It was back in

                    Maryland.
    115
    16                          THE COURT:    Okay.

                                PROSPECTIVE JUROR:      The charges were

                    eventually dropped, but I think it was very, say, like

                    I did -- it was a very bad situation, like a bad

                    experience with police.       You know, they are very

     1              manipulative and very untrustworthy in their actions.

                                THE COURT:    Were you incarcerated at all?

                                PROSPECTIVE JUROR:      No.




•
                                THE COURT:    What were the nature of the

                    charges?


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 83 of 232 PageID #: 299
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                   83




•
                                 PROSPECTIVE JUROR:     They were drug related

                     charges.

                                 THE COURT:   Did the case go to trial when you

                     say they eventually --

                                 PROSPECTIVE JUROR:     It did go to trial.

                                 THE COURT:   Was it a jury trial?

                                 PROSPECTIVE JUROR:     No.

                                 THE COURT:   Was it a trial before a Judge?

                                 PROSPECTIVE JUROR:     Yes.

                                 THE COURT:   And you were acquitted after

                     trial?

                                 PROSPECTIVE JUROR:     There was like a



•   14

    15
                    probationary period.      Then eventually everything was in

                    Maryland, they have expungement and probation of the

                     judgment.

    16                           THE COURT:   How long were you on probation?

    17                           PROSPECTIVE JUROR:     About 18 months.

    18                           THE COURT:   How long ago was this?

    19                           PROSPECTIVE JUROR:     This was almost a decade

    20               ago now.

                                 THE COURT:   Okay.    And do you believe that

                     you have indicated you had a negative impressions,

                     experiences with the police.       Would that affect your




•
                     ability to be fair and impartial?

                                 PROSPECTIVE JUROR:     Honestly it probably


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 84 of 232 PageID #: 300
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                   84




•
                    would.    I have many other experiences afterwards --

                                THE COURT:     I just asked before about is

                    there anyone who could not treat a police officer like

                    any other witness.

                                PROSPECTIVE JUROR:      Yeah.   I was ... thinking

                    hard about it a time.      And yeah.     I have relatives who

                    are police officers, so I try to be impartial, but I've

                    had many personal experiences.

                                THE COURT:     What relatives are police

                    officers?

                                PROSPECTIVE JUROR:      Two of my aunts are

                    police officers .



•                               THE COURT:     Just asked before if you had any

                    members of your family who were.

                                PROSPECTIVE JUROR:      I thought you meant

     6              specific in New York.       They're back in Maryland.

                    Sorry.

                                THE COURT:     Okay.   You have questions?

                                MR. MOTTOLA:     No.   You covered it, Judge.

                                THE COURT:     Any questions by you?

                                MS. BURKE:     (Indicating).

                                THE COURT:     Thank you.    Have a seat.

                                 (Whereupon, the following took place on the




• i:
                    record in open court.)

                                THE COURT:     Thank you, Mr. Kelly.


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 85 of 232 PageID #: 301
                                    LORENZO MCGRI FF - JURY SELECTION
                                                                                     85




•
                                 Anyone else?     Mr. McGuinness .

     ~
     I
                                  PROSPECTIVE JUROR:     Whatever I will say, say

                     it from here.     I don't care.

     r                           THE COURT:     If you want to speak privately
     i
     r               you can.

                                  PROSPECTIVE JUROR:      No.    That's fine.

     t
     I
                                  I was convicted of theft in the state of New

                     Jersey.     It was reduced down to an ordinance of October

     9               of this year.

    10                           THE COURT:     How long ago was that?

                                  PROSPECTIVE JUROR:      October of this year.

                    And we had the tr i al just before Thanksgiving, so a few



•   14

    15
                     days before Thanksgiv i ng.

                                  THE COURT:    Was it a trial with a jury?

                                  PROSPECTIVE JUROR:      No.

    16                            THE COURT:    Okay.   So you said it was reduced

    17               to an ordinance.      I assume that's a violation of, not a

    18               criminal conviction.

    19                            PROSPECTIVE JUROR:      Yes.    So does that not

                     apply or should I ...

                                  THE COURT:    Is there anything in your

                     experience that would make it hard for you to be fair

                     and impartial here?




•
                                  PROSPECTIVE JUROR:      No .   The cops were

    ~5               pleasant.     I am fine with it.


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 86 of 232 PageID #: 302
                                   LORENZO MCGRIFF - JURY SELEC TI ON
                                                                                   86




•
        l                       THE COURT:     Okay.    Thank you.
        I
        2                       Anybody else?      All right.
        I
        a                       Have any of you ever served on a jury before?
        I
        I           jury?
                                Okay, Miss Bland.       Civil, criminal, grand


        F
                                PROSPECTIVE JUROR:       One was criminal, one was
        f           civil.
        f
        8                       THE COURT:     About how long ago was the
        I
        ~           criminal matter?

    10                          PROSPECTIVE JUROR:       I don't know.   I mean

    11              could have been 2 0 years ago.

    1~                          THE COURT:     Do you remember what kind of case



•   1/3

    114
    1ls
     I
                    it was?

                                PROSPECTIVE JUROR:

                                THE COURT:
                                                         Assault in an elevator.

                                               Without telling us the outcome of

    16              the cases, did the jur ies deliberate and reach a

                    verdict in these matters?

                                PROSPECTIVE JUROR:       Not in the civil case.

        9           But yes in the criminal case.


    10                          THE COURT:     Okay.    Is there anything about

    21              your experience on the jury that would affect your
     I

    12              ability to be fair and impartial here?

    23                          PROSPECTIVE JUROR:       No.
    I


•
    24                          THE COURT:     Okay.    Than k you .
    I
    25                          Anybody else?      Yes, Miss Patel.


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 87 of 232 PageID #: 303
                                     LORENZO MCGRIFF - JURY SELECTION
                                                                                     87

        l
•
                                PROSPECTIVE JUROR:         Yes.   Civil case.

        k                       THE COURT:      Yes.     About how long -- here in
        I
        B           Brooklyn?


        r
        6
                                PROSPECTIVE JUROR:

                                THE COURT:      And?
                                                           Yeah -- yes.


        I
        r                       PROSPECTIVE JUROR:

                    can't remember.
                                                           I think ten years.   I



     I
     ~
                                THE COURT:      Okay.     Did the jury deliberate

                    and reach a verdict?

    10                          PROSPECTIVE JUROR:         Yes.

    11                          THE COURT:      Okay.    Was there anything in the

    12              experience that would make it hard for you to be fair

                    and impartial here?

    14                          PROSPECTIVE JUROR:         No.

                                THE COURT:      Okay.     Thank you.
    115
    16                          Anybody else?       All right.

    j7                          And my last question to you is this.

    1/s                         At the end of the trial I am going to explain

    ~9              the law to you as it applies in this case.            If you are

    10              selected as a juror, you are required to follow the law

    11              as I give it to you, whether you agree with it or not.


    12                          Is there anyone among you who could not do

    23              that?    Okay.    Thank you.

    J4                          All right.      That ends my questions and the

•   ~5              attorneys will now have an opportunity to ask you some

    I                                              VdV
    I
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 88 of 232 PageID #: 304
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                     88

     l
•
                    questions.     We will start with the assistant district

     ~
     I
                    attorney Mr. Mottola.


     r                           MR. MOTTOLA:

                     I just have one second?
                                                  Yes.     Thank you, Judge.     Could


     I
     5                           THE COURT:     Sure.

     ~                           (Whereupon, there was a pause in the
     I
     p              proceedings.)

                                 MR. MOTTOLA:     Good afternoon, everyone.
     f
     r
    10
                                 THE COURT:

                    minute warning before you --
                                                I offer the lawyers like a five



    11                           MR. MOTTOLA:     Yes.     That's fine.

    l~                           Good morning       good afternoon, everyone.        My



•t  13



    15
                    name is Lawrence Mottola.

                    in this case.
                                                        I am the district attorney

                                      That's Stephanie D'Agostino.

                    be assisting me as well.
                                                                          She will



    16                           Just want to thank you for taking your time

    117             for being here today.        The Judge told you a little bit

    J0              about what the case is, right?           It's, there is an

    ~9              alleged stabbing that occurred somewhere on Court

                    Street last August.
    10
    21                           Anyone sitting here right now just hearing

    j2              that it's assault on Court Street with a knife, anyone

    J3              feeling uncomfortable with the facts of that case just




•   44              hearing those vague details?          Maybe this isn't the

    25              right case for me.        You know, there's violence


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 89 of 232 PageID #: 305
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                       89




•
     ~               involved.    I can't be fair for one reason or the other.

                    Anybody?     Everyone's okay with that fact pattern?

                    Okay.

     tr                          Miss Nikolayeva, okay.           I got that right.    I

     5              am going to pick on you only because you are the only



     ~
                    person on this jury that unfortunately had this.

                                 You were the victim of a crime, right?           Of a

     l
     I
                    violent crime.      I don't want to go too much into the

                    details, but you were on the street it sounds like and
     F
    10              you were attacked by a stranger, correct?

                                 PROSPECTIVE JUROR:       Yes.



    :t
                                 MR. MOTTOLA:     You didn't suffer any injuries,



•   1~
    15
                     right?    Some scratches.

                                  PROSPECTIVE JUROR:

                                 MR. MOTTOLA:
                                                          Yes .

                                                  What did you do when that

    16              person attacked you?

    17                            PROSPECTIVE JUROR:      What I were doing, I was

    18              walking from the grocery store to work.

    19                           MR. MOTTOLA:     Going to work?

    20                            PROSPECTIVE JUROR:      Yes.

    21                           MR. MOTTOLA:     Okay.    And this person came up

    22               from behind you or what?

    23                            PROSPECTIVE JUROR:      I passed her on the




•
    24               street.     She was just talking to the strangers.          She

    25               was obviously not well.       Doing -- and I passed by, then


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 90 of 232 PageID #: 306
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                        90




•
                     I just sensed somebody's just running behind me.            Then
     I  2           she grabbed my hair.         Was unexpected.

        sI                        MR. MOTTOLA:     Okay.

        ~                         PROSPECTIVE JUROR:       I had to hold her until
        I
                    the police arrived.
        L
        6                         MR. MOTTOLA:     Okay.    Did I hear you the
     I
     r              person was not well?

     e                            PROSPECTIVE JUROR:       Yes.   She was saying

     ~              weird things so, to the strangers.            Everybody passed

    10              by.   For some reason she was talking about the women

                    who have blond hair.         I have blond.     To her at this
    111
    12              moment passing by, so for some reason it's just was



•   1/3

    114
    15
                                  MR. MOTTOLA:     Okay.

                    something about you upset this woman.

                    who she is.
                                                            Something happened or

                                                                       You don't know



    116                           PROSPECTIVE JUROR:       No.

    117                           MR. MOTTOLA:     She pulls your hair.

    18                            PROSPECTIVE JUROR:       Yes.

    19                            MR. MOTTOLA:     Luckily you are not injured so

        0           you kept her on scene.         You said you held her there for

    21              the po l ice.

    d2                            PROSPECTIVE JUROR:       Well we had a fight, so
    I
    43              we had to fight a little bit.           And I had hit her back a
    I



• Js
    24               few times.     Then the hold until the police arrived .

                                  MR. MOTTOLA:     You hit her back, right?


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 91 of 232 PageID #: 307
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                   91




•
        [            That's okay.     That's what we call self-defense .

        2                       If you are picked for this jury, you sit on

        ~           the jury, you may hear that application.           You may hear

        b           the law about self-defense from the Judge.           I'm not

        ~           going to go into too much with you .

                                But if I understand correctly, she pulls your
        F
        I
        7           hair and you held her, you restrained her.
        I                       PROSPECTIVE JUROR:        Well discuss more into

                    the details of the case, what happened.            If that's what

    ltI              you want to do, I can do that.

    11                          MR. MOTTOLA:      Well I just asking did you pull

    12               out any kind of weapon .



•   1

    14

    15
                                PROSPECTIVE JUROR:

                                MR. MOTTOLA:
                                                          No.

                                                  She pulled your hair, right?

                                So you, what I imagine, you held her or you,

    16              maybe you punched her, something along those lines.

    17                          Would that be fair to say?

    18                           PROSPECTIVE JUROR:       Probably.

    19                          MR. MOTTOLA:      Okay.    But you didn't do

    20               anything excessive.

    21                           PROSPECTIVE JUROR:       No.

    22                          MR. MOTTOLA:      Okay.

    23                          MS. BURKE:     Objection, Your Honor.




•
    24                           THE COURT:     Sustained.

    25                          MR. MOTTOLA:      Okay.    So, you're going to hear


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 92 of 232 PageID #: 308
                                     LORENZO MCGRIFF - JURY SELECTION
                                                                                        92




•
     1              from many witnesses in this case, some of which are

     k              police officers, and you all said you can treat the


     ~              police officers like any other witness.

                    testify, you are going to look at them and you are
                                                                         When they


     r
     5              going to give them the same tests that you would give

        6           any other witness 'cause you will hear from civilians,

                    too.    And you can all do that.        You can see them.         They
     r8             may be in uniform, they may not.           You won't have the

     9              uniform affect you either positively or negatively.

    110                         Everyone agrees to do that?             Everyone can do

    11              that?    Okay.

    1~                          Now the person you wouldn't hear from in this



•   lr
    14

    1ls
                    case is, there was a name mentioned, Mohammed Kalifa.

                    You will hear testimony about Mr. Kalifa, about his

                    injuries, about his condition that day.              You'll see

    16              surveillance videos.        You are not going to hear from
    117             him, however.       So the actual victim in this case will

    118             not be testifying.
     I
    19                          Is that a problem for any of you that are

    10              sitting here now that you could not render a verdict

                    one way or the other without hearing from the person
    11
    22              that was injured?        You couldn't do it even if you hear
    j3              from other eyewitnesses and the officers and the video.
    I


•
    24                          Is that an issue for anybody?             You are not
    I
     5              going to hear about him.         You are not going to hear


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 93 of 232 PageID #: 309
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                     93




•
        1           what's going on with him.       Nothing at all .

     2                          Mr. Wilson, you are okay with that?            You

        ~           don't need to hear from the witness?

        4                       PROSPECTIVE JUROR:       No.

        5                       MR. MOTTOLA:     Miss Patel.

     6                          PROSPECTIVE JUROR:       (Indicating).

     ~                          MR. MOTTOLA:     Everyone can do that?

     b                          PROSPECTIVE JUROR:       Yeah.

        9                       MR. MOTTOLA:     Okay.    Now, who has been, I

    10              imagine most of you ride the subway at some point,

    11              right?    Most of you ride the subway.


    1~                          PROSPECTIVE JUROR:       Yes .



•   13

    14

    15
                                MR. MOTTOLA:     Or you walking down the street.

                                Has anyone ever encountered a homeless person

                    or a panhandler similar, you know, to Miss Nikolayeva's

    16              experience?     Maybe you are not attacked by that person

    J7              but they've aggressively asked you for money.

    18                          Everyone had that experience?         Right?

    19              Happens pretty frequently.

    ~o                          Okay.   And, Miss Brown, I see you nodding.

                                PROSPECTIVE JUROR:       Yes.
    11
    22                          MR. MOTTOLA:     Say you are walking to the

    23              grocery store and there's a man, maybe he is homeless,




•
    24              maybe he is not, asking you for money.
    I
    25                          What do you do?


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 94 of 232 PageID #: 310
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                   94




•
        !                       PROSPECTIVE JUROR:       It's times if I have
         I
     2              change I will give it to him.         Or I will just say I am
        I
        3           sorry I don't have it.
        I
                                MR. MOTTOLA:     Okay.    Mr. Bennett.
     r
     r                          PROSPECTIVE JUROR:

                                MR. MOTTOLA:     Okay.
                                                         The same thing.

                                                          So that's if they're
     I              asking for money.

     8                          PROSPECTIVE JUROR:       Yes.
     I
     ~                          MR. MOTTOLA:    What if they're not asking for

    110             money.    What if they're just being nasty?          What if

    1/1             there's 8 million people in New York, they're not all

    112             nice .



•   113
    14

    15
                                What if you're walking to the subway and

                    there's a person you don't know standing there, or he

                    is following you, or he says something to you, or he's

    116             verbally nasty to you?       I don't know.    He makes fun of

    117             your glasses, let's say.
     I
    ~8                          Have you had something similar like that




    ~:
                    happen or have any of you had anything similar where

                    you are on the street, someone says something, either

    21              they curse or they just, you know, they make a gesture,
    I
    22              a rude gesture to you that upset you?

    23                          Anyone ever had that experience?




•
                                PROSPECTIVE JUROR:       Yes .
    14
    25                          MR. MOTTOLA:    Miss Bland.


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 95 of 232 PageID #: 311
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                          95




•
        1                        PROSPECTIVE JUROR:       Yeah.    All the time.

        2                       MR. MOTTOLA:      Sure.    All the time, right?
        I
        B                        PROSPECTIVE JUROR:       Yeah.    Every day.

        4                       MR. MOTTOLA:      No one else has had that

        5           experience?

        6                       Miss Fung, you are nodding.

        7                        PROSPECTIVE JUROR:       Just ignore it.

        8                       MR. MOTTOLA:      You ignore it, right?

        9                       What if you can't ignore it?           What if it

    10              reaches the level where maybe you are afraid?

    1l                           PROSPECTIVE JUROR:       I go somewhere else.        I

    12              move.



•
        I
    13                           THE COURT:     I can't hear you.

    14                           PROSPECTIVE JUROR :      Yes.     I move.   I go

    15              somewhere else.

    16                          MR. MOTTOLA:      You go somewhere else.          Okay.

    1                            These are all things you could do.

    18                           You ever call the police?

    19                           PROSPECTIVE JUROR:       No.     Never risen to that

    20              level.    No.

    2l1                          MR. MOTTOLA:     So, Miss Bland, it happens to

    22              you all the time , or it has happened to ·you, I guess.

    23                           What have you done in those situations?




•
    24                           PROSPECTIVE JUROR:       I get out of wherever I

    215             am.     I change cars on the subway.          I get off the


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 96 of 232 PageID #: 312
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                        96




•
     1               subway, whatever.      I just move to another location.
         I
     2                            MR. MOTTOLA:    Okay.     Now you are our only
         I
     ]               criminal juror on the panel, so you actually saw a


     f               trial, right?

     ~                            PROSPECTIVE JUROR:       Oh, yes.
         I

     t   I
                                  MR. MOTTOLA:    Okay.     You were a juror.     You

     v               sat there.    And I assume witnesses were called in that
         I
     8               case.
         I
     9                            PROSPECTIVE JUROR:       Mmm-hmm.

    1~                            MR. MOTTOLA:    Right.     They testified about
    11              what they saw, right?

    lQ                            PROSPECTIVE JUROR:       Mmm-hmm.



•   1~
    1b

    15
                                  MR. MOTTOLA:    Okay.     You didn't have -- or

                     did you have a surveillance video of the crime?

                                  PROSPECTIVE JUROR:       No.

    16                            MR. MOTTOLA:    No.

    1~                            In this case you will have the benefit, if

    118              you are picked, you will see a couple of videos.             You

    119             will see at least one video of the incident, but you

    20               are also going to hear from at least two witnesses that

    211             were there.      That were in the vicinity somewhere on

    ~2               street level observing the event from a different
     I
    23               location.

    J4
•
                                  They're going to come in here.       They're going
     I
    25               to swear to tell the truth like every witness.             They're


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 97 of 232 PageID #: 313
                                     LORENZO MCGRIF F - JURY SELECTION
                                                                                             97

     l
•
                     going to tell you to the best of their memory what they
      I
     ~               saw.     You have to rely on this testimony.         What they
     I
     ]               tell you, that's evidence.

     ~                            Everyone understand that concept?            The video
     I
     ~               doesn't show the whole story, so you will have to rely
     I
                     on these eyewitnesses, right.          They're going to tell
     I               you what's going on.       That testimony, that is evidence.
     f8                           Does everyone understand that?         Okay.

     ~                            Everyone's nodding okay.

                                  The police officers in this case, you are
    1f
                     going to see video of their involvement as well.                  You
    11
    12               don't know any of the police officers, right?               You
     I

•   11               heard Officer Louard, Officer Isaac.

    11                            No one recognized any of those officers,

                     right?

                                  Anyone had any particularly negative

                     e x perience?   Without going into details, Mr. Kelly, we

                     spoke.    With police officers in New York City.             Just

                     raise your hand if you have.         No one.     Okay.

    20                            Everyone's okay with the police?            You're all

    21               agreeing when they come in here you will listen to what

                     the officers have to say, you will see video of their

                     involvement, maybe you will treat them like you treat

                     the civilians that testify.

                                  Everyone can do that?       Okay.


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 98 of 232 PageID #: 314
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                     98




•       ~
                                Now, you don't know Mr. McGriff, right.            But

        Q            you can see Mr. McGriff as he is seated there now.             You

        b            will not see Mr. Kalifa, okay.       You are never going to



        ~
                     hear from him.

                                And Mr. McGriff, there may be family here for
        I
        6            him as the trial progresses.       At the end of this case,

        7            right, this is Criminal Court, this is, we know what's


        r
        9
                     going on here.

                                 If you are picked to be a juror, you will

    10               have to deliberate at the end of the case, and there is

    11               a real possibility that the evidence may show that the

    1                defendant is guilty of something and you may have to



•   13

    14

    15
                     return that verdict.

                                 Is everyone comfortable with that concept?

                     As you sit here now, you are saying if I meet my

    16               burden, which is proof beyond a reasonable doubt, and

    17               you believe some criminal activity happened that you

    18               could return a verdict of guilty, and you are not going

    19               to be in the jury room a week from now saying it's

    20               close to Christmas, I want to get out of here.          You

    21               know, we are arguing over the evidence.          Just forget

    212              it.   I think he is guilty but not guilty is my verdict.

    23                           Is that, I just, we just want fair jurors.




• ~:
                     We want jurors that will honor the oath but will not

                     let sympathy, emotion or stuff like this get in the


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 99 of 232 PageID #: 315
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                      99




•
     1               way .

     2                            Can everyone do that?        Anyone have an issue

     3               with that?     Everyone's nodding.        Everyone can do that.

     4                            Mr. Diaz, you can do that for me?

     5                            PROSPECTIVE JUROR:        Yes.

     6                            MR. MOTTOLA:     Mr. McGuinness, if you were

     7               picked.

     8                            PROSPECTIVE JUROR:        Yes.

     9                            MR. MOTTOLA:     Okay.     Thank you for your

    10               attention, everyone.

    11                            THE COURT:     Okay.     All right, Miss Burke.

    12                            MS. BURKE:     Good morning, ladies and



•   13

    14

    15
                     gentlemen.     My name is Jamie Burke.        And along with my

                     co-counsel, Ben Wittwer, we are the attorneys for

                     Mr. Lorenzo McGriff.

    16                            I am going to you ask you some questions.

    17               Some of them may be personal.           Forgive me if I am

    18               prying, but we have to ensure that Mr. McGriff gets a

    19               panel of jurors that are going to be fair to him during

    20               this trial.

    21                            Now before we get started I need to ask you,

    22               did anybody walk in and had the opinion, I wonder what

    23               it is that he did?        Did that thought cross your mind at




•
    24               all to you?     Even fleetingly?

    25                            (Whereupon, there was a pause in the


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 100 of 232 PageID #: 316
                                    LORE NZO MCGRIFF - J URY SELECTI ON
                                                                                      100




•
      1              proceedings.)

      2                          MS. BURKE:     As you sit here today looking at

      B              Mr. McGriff, does it look like he's done something

      4              wrong?    Yes or no?     Shake heads.       Nod.     Something so I

      5              can know what you are thinking, how you are feeling.

      6              Most of you are sitting there quietly.

      7                          During the trial you are not going to have an

      8              opportunity to talk.       This is the only time I get to

      9              talk with you, so I would appreciate verbal answer if

     10              possible.

     11                          PROSPECTIVE JUROR:        No.



    :t
                                 MS. BURKE:     Okay.     Thank you .



•    14

     15
                                 The burden of proof in this case rest solely

                     with this table (i ndicating).         With the prosecutor.

                     They have to prove beyond a reasonable doubt that

     16              Mr. McGriff committed the crimes that he is excused of.

     17                          I need assurances and promises from each and

     18              every one of you that if you are picked on this jury,

     19              that you are gonna hold Mr. Mottola and Miss D'Agostino

     20              to their job.     That if they don't prove one of the

     21              elements, any one of the elements, that you will

     22              promise me that you are gonna return a verdict of not

     23              guilty for Mr. McGrif f .




•
     24                          Four out of five doesn't count.             Three out of

     25              five doesn't count.       If it's five elements, they have


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 101 of 232 PageID #: 317
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                    101




•
                     to prove each and every element .

        2                        Can I get a promise from each and every one

        3            of you that if you are picked, it has is be one hundred

        4            percent or nothing .      Can I get that promise from each

        5            you?

        6                        PROSPECTIVE JUROR :      Yes .
        I
                                 PROSPECTIVE JUROR :      Yes .
        I                        PROSPECTIVE JUROR :      Yes .
        r
        9                        MS . BURKE:    Now, Mr. McGriff may testify or

    10               he may not testify.       I anticipate that he's going to

    11               testify.

    lQ                           How many of you have been accused of

•   13               something and have said, I am not even going to dignify

    14               that with an answer , and just said I am not going to

    15               answer that?




    :~
                                 Have any of you been accused of something,

                     said you are not going to respond?           You ' re just showing

    18               me blank faces .     I need answers, people.

    19                           PROSPECTIVE JUROR:       Nothing serious .     Just in

    20               conversation.      Or at home .    Yes, I've said that .

    2~                          MS. BURKE :     So , if you hear from Mr . McGriff ,

    22               if you -- if you don ' t hear from Mr . McGriff, would you

    23               hold that against him?




•
    24                           PROSPECTIVE JUROR :      No .

    2                            PROSPECTIVE JUROR :      No .


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 102 of 232 PageID #: 318
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                  102




•
     1                            MS. BURKE:    How many of you want to hear his

     2               story?

     3                            PROSPECTIVE JUROR:     I would like to hear his

     4               story.

     5                            PROSPECTIVE JUROR:     Same.

     6                            MS. BURKE:    So you want to hear it, but if

     7               you don't hear it, is that going to be a problem in

     8               your deliberation?

     9                            PROSPECTIVE JUROR:     No.

    10                            THE COURT:    Do you all understand that you

    11               may not?     It's not just we're gonna, you know, trust

    12               you that you are not gonna hold it against him.          It's a



•   13

    14

    15
                     question of law.     You may not hold it against him if he

                     makes the choice that he is allowed to make, that he is

                     entitled to make, not to testify.

    16                            Is there anyone who has a problem with that?

    17                            PROSPECTIVE JUROR:     No.

    18                            PROSPECTIVE JUROR:     No.

    19                            THE COURT:    Okay.

    20                            MS. BURKE:    And you heard a little bit about

    21               the allegations in this case that there was an assault

    22               involving a weapon.       Mr. Mottola described it as a

    23               knife.     And that Mr. Kalifa got stabbed with this




•
    24               instrument.     This is considered a violent crime .

    25                            Does the nature of these charges cause


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 103 of 232 PageID #: 319
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                      108




•
        1            anybody a problem?       Is there a problem with

        2            deliberating on a case that involves a stabbing?

        l3                       PROSPECTIVE JUROR:       No.

        4                        MS. BURKE:     I know it's probably easier to

        5            deal with a turnstile jumping or something like that.

        6            But everybody can promise me that they're willing to

        7            listen to the facts, no matter the nature of the crime,

        b            and come back with a verdict?
        I
        ~                        PROSPECTIVE JUROR:       Yes.

    10                           PROSPECTIVE JUROR:       Yes.

                                 MS. BURKE:     You know that Mr. McGriff has
    ll
    lQ               been indicted on these charges.            He is charged with



•
        I
    18               felonies.

    14                           Does the fact that he's been indicted in any

    15               of your minds means that he is guilty of something?

    16                           PROSPECTIVE JUROR:       No.

    17                           PROSPECTIVE JUROR:       No.

    18                           MS. BURKE:    There is the presumption of

    19               innocence for Mr. McGriff.         The law states that as he

    20               sits here today you must assume, presume, that he is



    :t  I
                     innocent.    That no matter what he's been charged with,

                     what he looks like he did, what he sounds like he did,

    28               what I look like I did, he is innocent.            Unless this




•
    2                table (indicating) overcomes that burden .

    25                           And it's a high standard to make for them.


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 104 of 232 PageID #: 320
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                     104

         ~


•
                     And I need a promise from each of you if you are chosen

                     as a juror in this case that you are gonna keep that
         r           presumption of innocence for Mr. McGriff from the

         r           moment this trial opens until you start deliberating.
         r
         5                        Can I get that promise from each of you?

         6                        PROSPECTIVE JUROR:     Yes.




         ~
                                  PROSPECTIVE JUROR:     Yes.

                                  MS. BURKE:   You can't make up your mind once

         9           you hear one person testify.        You can't make up your

     10              mind once you hear the police officer testify.           You

     11              can't make up your mind once you hear a civilian

     1               testify.     You can't make up your mind once Mr. McGriff



•    13

     14

     15
                     testifies or doesn't testify.

                                  It is until after all of the evidence is in

                     should you be allowed to make a decision as to guilt or

     16              innocence.     Once you deliberating with your fellow

     17              jurors.

     18                           Can you keep that in mind for me?

     19                           PROSPECTIVE JUROR:     Yes.

     20                           PROSPECTIVE JUROR:     Yes.

     21                           PROSPECTIVE JUROR:     Sure.

     22                           MS. BURKE:   Now, Mr. Mottola did tell you

     23              that there was an encounter on the street and there was




•
     24              some nasty words that were said.           And if Mr. McGriff

     25              takes the stand he is gonna tell you what those words


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 105 of 232 PageID #: 321
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                      105




•
                     were.     Sometimes words are hurtful.         Sometimes words

                     are insidious.      Sometimes words can make you angry.

                                  Has anyone been called a name that has made

      4              them angry?

      5                           PROSPECTIVE JUROR:      Yes.

      6                           MS. BURKE:   What was that name?

      7                           PROSPECTIVE JUROR:      Just some racial slurs.

      8              Cracker.     Stuff like that.      Whatever.

      9                           MS. BURKE:   And you

    10                            PROSPECTIVE JUROR:      Bitch.

    11                            MS. BURKE:   The B word.

    12                            PROSPECTIVE JUROR:      Yeah .



•   13

    14

    15
                                  MS. BURKE:   I won't say it out loud.

                                  PROSPECTIVE JUROR:

                                  MS. BURKE:
                                                          All right.

                                               You may hear words like that.

    16               You may hear racial slurs.         You may hear words that

    17               cause most people to feel uncomfortable.            You may hear

    18               the N word.     You may hear terms that are racially

    19               biased.

    20                            Is there anything about hearing those words

    21               that would prevent you from being fair jurors in this

    22               case?     Either for or against.

    23                            PROSPECTIVE JUROR:      No.




•
    24                            MS. BURKE:   Anyone?     By a show of hands,

      5              anyone?     Okay.


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 106 of 232 PageID #: 322
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                    106




•
      ~                          Now, Miss Bland, not to pick on you, but you
      I
      ~              said that you were a victim of a crime previously, that

      B              your wallet was stolen a couple of times, and one time

      b              you called the police but the person was never caught.
     I
      5                          Does that color your opinion about the police

      6              in New York City?

      p                          PROSPECTIVE JUROR:     No.



      ~
                                 MS. BURKE:    Has anyone here had any, I know

                     most people have said they haven't had any bad

    10               experience with New York City Police Department.          And

    11               we have spoken to you already.

    12                           Has anyone had a good experience with New



•   13

    14

    15
                     York City Police Department that would make them favor

                     the police at all?

                                 PROSPECTIVE JUROR:     No.

    16                           MS. BURKE:    Miss Brown is the only one that

    17               said no.

    18                           Mr. Johnson, you have family members.

    19               Brother-in-law.

    20                           PROSPECTIVE JUROR:     Yes.

    21                           MS. BURKE:    Who is retired sergeant.

    2!2                          PROSPECTIVE JUROR:     Yes.

    213                          MS. BURKE:    Do you talk to him about any of




•
                     his prior cases?
    214
                                 PROSPECTIVE JUROR:     Not really.    No.   He's
    15

                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 107 of 232 PageID #: 323
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                   107




•
      1              been retired for a good period of time now.

     eI
                                 MS. BURKE:    You say you are also retired from

                     the fire department of New York.

      4                          PROSPECTIVE JUROR:     Yes, ma'am.

      5                          MS. BURKE:    How long did you serve?

      6                          PROSPECTIVE JUROR:     30 years.

                                 MS. BURKE:    One of the witnesses may be an

      8              employee of the fire department.         An EMT technician.

      9                          If that person were to testify, would you

    10               give any favor to that person's testimony because it's

    11               a fellow fire department employee?

    12                           PROSPECTIVE JUROR:     No.    When I retired they



•   1~

    14

    15
                     weren't really part of the fire department.

                                 MS. BURKE:    So you would treat that person as

                     you would any other witness?

    16                           PROSPECTIVE JUROR:     Yes, ma'am.

    17                           MS. BURKE:    When you're looking at the

    18               witnesses trying to decide if they're telling the truth

    19               or if they're lying, because you have to judge what

    20               they're saying, you have to think about whether it

    21               makes sense or not, what are the things that you look

    22               for in a story, to know whether somebody is lying or

    23               not?




•
    24                           PROSPECTIVE JUROR:     Consistency.

    25                           MS. BURKE:    I am sorry.


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 108 of 232 PageID #: 324
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                   108




•    ~I
                                  PROSPECTIVE JUROR:      Consistency .

                                  MS. BURKE:   Consistency from Miss Brown.

      B                           What about you?      Did you say?

      4                           PROSPECTIVE JUROR:      I said consistency as

      5              well.

      6                           MS. BURKE:   Consistency as well from Miss, I

      7              am sorry, Dunn.     This is Miss Brown.

      8                           Anything else?    What about body language?

      9                           PROSPECTIVE JUROR:      Yes.

    10                            MS. BURKE:   You think body language is

    11               important?

    12                            PROSPECTIVE JUROR:      Yes .



•   13

    14

    15               Miss Dunn.
                                  PROSPECTIVE JUROR:

                                  MS. BURKE:   I am sorry.
                                                          Appearance.

                                                                  Repeat that,



    16                            PROSPECTIVE JUROR:      Yes.     Some maybe could be

    17               nervous.

    18                            MS. BURKE:   Are you nervous as you sit here?

    19                            PROSPECTIVE JUROR:      No.

    20                            MS. BURKE:   Good.     Body language.

    21               Consistency in their story.         And sometimes a story

    22               doesn't make sense because people may only see a piece

    23               of something that happened.         Often times you need to




•
    24               see the entire thing in order to know what really

    Js               happened.
     I
                                                   VdV
Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 109 of 232 PageID #: 325
                               LORENZO MCGRIFF - JURY SELECTION
                                                                              109

                            Like if you see a trailer for a movie you're

                 thinking oh, this movie is a comedy.        Then you get and

                 see the entire film and you find out it's a tragedy.

                 It's better to see the whole thing.        Or can you tell

                 what's gonna happen from the snippets that you see?

                            Who needs to see the whole thing?

                             PROSPECTIVE JUROR:     (Indicating).

                            MS. BURKE:     I think everyone raised their

                 hand except you, Mr. Baptiste.       You have been

                 noncommittal at all.      I am going to pick on you just a

                 little bit.     If you see a video of an occurrence, and

                 say it's 20 seconds in time, maybe even a minute in

                 time, but the actual incident occurred for a period of

                 five minutes.     Do you give more weight to what you see

                 in the video, or do you give more weight to the telling

                 of the actual story that occurred for five minutes?

                             PROSPECTIVE JUROR:     I would give more weight

                 to the story.

                             THE COURT:    I can't hear you, sir.      I am

                 sorry.   I need to be able to hear you.

                             PROSPECTIVE JUROR:     I give more weight to the

                 story for five minutes.

                            MS. BURKE:    Why is that, Mr. Baptiste?

                             PROSPECTIVE JUROR:     Well there might be more

                 evidence in it.


                                             VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 110 of 232 PageID #: 326
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                      110




•     I                          MS. BURKE:    You said there will be more

                     evidence in the story, in the complete story, rather
      fB             than just the snippet of the video.

      4                          PROSPECTIVE JUROR:      Yes.

      5                          MS. BURKE:    Does anyone agree with

      6              Mr. Baptiste?     Don't be shy.

      7                          PROSPECTIVE JUROR:      Yes.

                                 MS. BURKE:    Miss Bland.      Anyone else?
      f
      9              Miss Brown.     Mr. Dia z , you almost put your hand up.

    10                           PROSPECTIVE JUROR:      No.    I said yes.    Yes.

    111                          (Whereupon, there was laughter in the

    1p               courtroom.)

•   13                           MS. BURKE:    Okay.

    14                           PROSPECTIVE JUROR:      I say yes.

    15                           MS. BURKE:    I just want to make sure I

    16               understand that.

    17                           What about you, Mr. Wilson?

    18                           PROSPECTIVE JUROR:      Yes.    Could be uncovered

    19               t hroughout the ent ire picture.

    20                           MS. BURKE:    I just want to cover one last

    21               area.   And that is, I need to ask you is there anything

    22               that I've said that colors your opinion of this trial.

    23                           PROSPECTIVE JUROR:      No.




•
    24                           PROSPECTIVE JUROR:      No .

    25                           MS. BURKE:    Is there anything that I failed


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 111 of 232 PageID #: 327
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                   111




•
      1              to ask you that you think it's important for me to know

      2              when choosing you as a juror?
       I
      3                          PROSPECTIVE JUROR:       No.

      4                          PROSPECTIVE JUROR :      No.

      5                          MS. BURKE:    Anybody?      I know everything I

      6              need to know about you?

                                 PROSPECTIVE JUROR:       Could be more to the
      r
      8              story, though.

      9                          MS. BURKE:    I know everything I need to know

     10              about you, Mr. Kelly?

     11                          PROSPECTIVE JUROR:       Probably.

     lQ                          (Whereupon, there was laughter in the
      I


•    lB

     14

     15
                     courtroom.)

                                 MS. BURKE:    Miss Bland has her hand up.

                                 PROSPECTIVE JUROR:       I did some volunteer work

     16              in Florida at one point for the public defenders

     117             office, but I don't feel that I've had two other jury

    18               experiences.     I don't feel that that colored it, but.

    19                           MS. BURKE:    Your prior jury experience, you

    20               said it went to deliberation.         One went to

    ~1               deliberation.

    ~2                           Would you have a problem deliberating fully

    ~3               on this case?




•
    24                           PROSPECTIVE JUROR:       No .

    25                           MS. BURKE:    If you were in deliberation and


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 112 of 232 PageID #: 328
                                     LORENZO MCGRIFF - JURY SELECTION
                                                                                   112




•
                     you were the one person, the one person that did not

                     believe Mr. McGriff was guilty of any of the crimes

                     charged, and all 11 of your fellow jurors says, come

                     on, Mrs. Brown.      Come on, Miss Brown.       We need to go.

                     It's lunchtime.      It's Christmastime.       I got things to

                     do.   I gotta go shopping.       I got dinner to make.      I got

                     my babies at home.       Would you cave?

                                 PROSPECTIVE JUROR:       No.     I am going to stick

        9            with what I believe.

                                 MS. BURKE:     Would you stick by what you



    :t
                     believe in, sir?

                                 PROSPECTIVE JUROR:       Yes .



•   1

    1

    15
                                 MS. BURKE:

                     believe in, Mr. Johnson?
                                                Would you stick by what you



                                 PROSPECTIVE JUROR:       Yes.

    16                           MS. BURKE:     Would you stick by what you

    17               believe in, Miss Dunn?

    18                           PROSPECTIVE JUROR:       Yes.

    19                           MS. BURKE:     Miss Barrow.

    20                           PROSPECTIVE JUROR:       Yes .

    21                           MS. BURKE:     Mr. Baptiste.

    2                            PROSPECTIVE JUROR:       I am sorry.

    23                           (Whereupon, there was laughter in the




•
    24               court room. )

    25                           MS. BURKE:     If you were the last man


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 113 of 232 PageID #: 329
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                   113




•
        1            standing.

                                 (Whereupon, there was laughter in the

                     courtroom.)

                                 MS. BURKE:    You were the lone juror deciding

        5            guilt or innocence and the other 11 jurors wanted to

        6            leave, but your opinion was different than theirs,

        7            would you hold out?

        8                        PROSPECTIVE JUROR:     No.

                                 MS. BURKE:    Why not, Mr. Baptiste?      And thank

    10               you for your honesty.

                                 PROSPECTIVE JUROR:     Majority rules.
    ll
    lQ                           THE COURT:    I am sorry.     What did you say?



•   13

    14

    15
                                 MS. BURKE:    He said majority rules.

                                 Is that right, Mr. Baptiste?

                                 PROSPECTIVE JUROR:     Yes.



    :~
                                 THE COURT:    Mr. Baptiste and everyone else,

                     this is not majority rules.       Majority rules when you

    18               are on the playground.      Majority rules when you vote

    19               for president.

    20                           (Whereupon, there was laughter in the

    2                courtroom.)

    2Q                           THE COURT:    But it's a case majority rules

    23               there.   Absolutely.     But in a criminal case when a jury




•
    24               is deliberating, your verdict must be unanimous.

    25               Meaning everyone must agree to it.


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 114 of 232 PageID #: 330
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                   114




•
     1                           Do you understand that?

     2                           PROSPECTIVE JUROR:       Yes.

     3                           THE COURT:    Would you be able to follow those

      4              instructions, Mr. Baptise?         If I gave you the

     5               instructions and that was the law and that you were

      6              required to follow it, would you be able to follow

     7               that?

     8                           PROSPECTIVE JUROR:       Yes .

      9                          THE COURT:    Anyone among you who could not

    10               follow that instruction?

    11                           MS. BURKE:    Miss Tom, you would follow that

    12               instruction?



•   13

    14

    15
                                 PROSPECTIVE JUROR:

                                 MS. BURKE:
                                                          (Indicating).

                                               To the letter.

                                 PROSPECTIVE JUROR:       Yes.

    16                           MS. BURKE:    Miss Patel.

    17                           PROSPECTIVE JUROR:       Yes .

    18                           MS. BURKE:    Okay.     So that means everybody

    19               wanted to go to McDonald's and you wanted to go to

    20               Burger King, you would still stick out and go to Burger

    21               King?

    22                           PROSPECTIVE JUROR:       Yep.

    23                           MS. BURKE:    And the last question is, is




•
    24               there anything about Mr. McGriff as you look at him,

    25               because he hasn't said a word, as you look at him right


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 115 of 232 PageID #: 331
                                    LORENZO MCGRIFF - JURY SELECTI ON
                                                                                     115




•
     1               now, is there anything about his appearance, his

     2               demeanor, his anything, his clothes, his haircut,

                     anything about him?
     13
     4                            Don't talk about my hair.

     5                            (Whereupon, there was laughter in the

     6               courtroom.)

     7                            MS. BURKE:    Anything about him that would

     Is              prevent you from being a fair and impartial juror on

     9               this case?

    10                            PROSPECTIVE JUROR:      No.



    :~
                                  PROSPECTIVE JUROR:      No.

                                  PROSPECTIVE JUROR:      No.



•   16

    14

    16
                                  MS. BURKE:

                                  THE COURT:

                     gentlemen, all right.
                                                Thank you for your time.

                                                Okay.   All right, ladies and

                                                 Given our, given the hour I am

    Hi               going to send all of you out to lunch.             I am going to
     I
    17               ask you to be back outside the courtroom at 2:15 sharp.

    18                            When you get back, please do not come into

    19               the courtroom until the officer calls for you, but you

    20               are all expected back.

    21                            In the interim, a couple of instructions,
      I
    22               which if you are selected as jurors you are going to

    23               hear every single time we part company.




•
    24                            Please do not discuss this case amongst

    25               yourselves or with anyone else.            Please don't go on
      I
                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 116 of 232 PageID #: 332
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                  116




•
         1           your phones over lunch and do any independent research

                     about the case, about the facts of the case, about the

                     law connected with the case, or about any of the

         ~           parties in the case; including Mr. McGriff, the

         ~           lawyers, or me.

         6                        Please don't post any information online

         7           about what you are doing in the case or anything having

         8           to do with the case.        And again, there's no discussion

         9           with anyone about anything connected with this matter.

     10                           All right.     So again, we will see you back at

     11              2 :1 5.   Again, do not come into the courtroom until you

     1               are called by the officer.          Thank you very, very much



•   13

     1!4

     15
                     for your attention.

                                  PROSPECTIVE JUROR:       Thank you.

                                  (Whereupon, the prospective jury left the

     16              courtroom.)

     17                           THE COURT:     All right, Miss Burke, Judge

     18              Morgenstern needs you for five minutes.

     19                           MS. BURKE:     Judge, you can't get me out of

     20              it?

     21                           THE COURT:     Five minutes or so.

     22                           If you want to talk for a few minutes, you

     23              know, we will do the challenges right after lunch.




•
     24              Give you an opportunity to kind of mull them over .

     25                           MR. MOTTOLA:     Sure.    The two material witness


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 117 of 232 PageID #: 333
                                     LORENZO MCGRIFF - JURY SELECTION
                                                                                       117




•~
      1              orders were given to me.             I, apparently you need the

                     Court's -- it's the back page has to be signed by the

                     Judge.

      4                          THE COURT:       I will see you.       Second call.   We

     5               will see you at 2:15.         All right.      Thank you very much.

      6                          (Whereupon, other business was conducted and

     7               then the case continued.)

     8                           (Whereupon, luncheon recess is taken, after.

     9               which the proceedings continued as follows:)

    10                           *      *     *       *       *    *     *
    11                       AFTERNOON                            S E S S I 0 N

    l~                           *      *     *       *       *    *     *


•   13

    14

    15
                                 THE COURT:       I will give you a chance to talk.

                     Let me know when both sides are ready.

                                 (Whereupon, there was a pause in the

    16               proceedings. )

    17                           THE COURT:       Ready?

    18                           MS. BURKE:       Yes .

    19                           MR. MOTTOLA:       Yes , Judge.

    20                           THE CLERK:       As to seats one through 12,

    21               People, challenges for cause?

    22                           MR. MOTTOLA:       Yes.     Number three and number

    2'3              nine.




•
    24                           THE COURT:       Let's do them one at a time,

    25               please.


                                                    VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 118 of 232 PageID #: 334
                                    LOREN ZO MCGRIFF - JURY SELECTI ON
                                                                                     118




•
      1                           MR. MOTTOLA:     Sure .

      '2                          THE COURT:     Then by number and by name.

                                  MR. MOTTOLA:     Yes.

      t                           So number three, Stephen Kelly.

      5                           THE CLERK:     Cha l lenge for cause?

      6                           THE COURT:     Miss Burke.

      7                           MS. BURKE:     You said one through?

      8                           THE CLERK:     One through 12 just for cause.

      9                           MS. BURKE:     Okay.

    10                            THE CLERK:     He is challenging seat number

    11               three for cause.

    12                            MS. BURKE:     Okay.      Judge, I don't believe



•   13

    14

    15
                     that ... Mr. -- I believe that Mr. Kelly rehabilitated

                     himself.     He is the gentleman who at the bench said the

                     police left a bad taste at his mouth based on how

    16               unfa i rly he was treated in Maryland.         He had gone to

    17               tria l .   Case was eventually being dismissed after being

    18               on probation for 18 months.

    19                            I believe that's the same gentleman we are

    20               referring to.     Did say he was treated unfairly by the

    21               police.     Didn't like the way they treated him.

    22                            He also sta t ed he has f arnily members that are

    23               police officers, that he had struggled with it.           And




•
    24               initially the question of whether or not he could be

    25               fair initially.     But after thinking about it, even at


                                                   VdV
---1Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 119 of 232 PageID #: 335
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                  119




 •
     1               the bench he seemed to have wavered in his answer about

     2               being biased against the police, towards being that he

                     could be fair to the police.        Because even though he

                     had not personally had any good interaction with police

                     personnel from Maryland, he didn't say anything about

     6               NYPD.     And he also stated that he has family members
     I


     r               who are police, so I think that he could be fair and

     8               impartial.

     9                            MR. MOTTOLA:     Just briefly, Your Honor.

    110                           I don't remember the juror number three being

                     rehabilitated after he said that he could not be fair.

    :t               I remember something along the lines of him saying he



•   lr
    11
    15
                     could not be fair to the police officers.



                     thought
                                  He did talk about his family members, but I



    16                            THE COURT:     He said he had relatives, aunts

    l~               who are police officers.        I asked about relatives who

    l~               were on the police force.       You didn't mention that.      He

                     said, well I thought you meant only in New York.
    lt
                                  He indicated specifically here at the bench


    :r
    22
                     he could not be fair.       And I don't believe he said

                     anything that would rehabilitate him, so that challenge

    28               for cause is granted.




•
    24                            THE CLERK:     Mr. Mottola, what was the other

    2,S              seat number?


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 120 of 232 PageID #: 336
                                    LORENZO MCGRIF F - JURY SE LECTION
                                                                                   120




•
     1                           MR. MOTTOLA:     Number nine, Bernard Baptiste.

     2                           THE COURT:     Go ahead.     Make a record.

     3                           MR. MOTTOLA:     Sure.

     4                           Mr. Baptiste was fine up until the point at

     5               which I think we all realized he said it was majority

      6              rules.     I know Your Honor tried to instruct him on the

     7               law.     I don't know that, he didn't give me an answer

     8               that assures me that he will not go with the majority

     9               one way or the other.

    10                            I don't know if the Court would rather try to

    11               rehabilitate him separately, but up until this point

    12               it's our position, at least, he was not clear.            Must be

•   13               unanimous and he could follow the law.

    14                           MS. BURKE:     No objection.

    15                           THE COURT:     Okay.     Cause is granted on

    16               consent.

    17                           THE CLERK:     And, Mr. Mottola, any other

    18               challenges for cause as to seats one through 12?

    19                           MR. MOTTOLA:     No.

    20                           THE CLERK:     Okay.     Miss Burke, any challenges

    21               for cause one through 12?

    22                           MS. BURKE:     One moment, Your Honor.

    23                            THE COURT:    Sure.




•
    24                            (Whereupon, there was a pause in the

    25               proceedings.)


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 121 of 232 PageID #: 337
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                     121




•
        1                         MS. BURKE:     No, Your Honor .

                                  THE COURT:     Okay.

     1:                           THE CLERK:     Okay.     Mr. Mottola, any

        4            peremptory challenges, seats one through 12?

        5                         MR. MOTTOLA:     Yes .    Just juror number, it's

        6            11.   Was it Barrow?      And juror number 12, Ashley Dunn.

        7            Those two.

        8                         THE CLERK:     Miss Burke, any peremptory

        9            challenges, seats one through 12?

    10                            MS. BURKE:     Yes, Your Honor.      Number two,

    1                Lena Tom.

    lQ                            (Whereupon, there was a pause in the



•   1~
    14

    15
                     proceedings.)

                                  MS. BURKE:

                     Number ten, Jacqueline Fung.
                                                 Number seven, Leena Patel.



    1 16                          THE CLERK:     That's it seats one through 12?

                                  MS. BURKE:     Yes.
    11
    18                            THE CLERK:     Leaves seat number one, Natalie

    19               Nikolayeva will become juror number one.              Seat number

    2p               four, Morley Bland, will become juror number two.

                     Seats number five, Sean McGuinness, becomes juror
    21
    22               number three.     Seat number six, Luiz Diaz, will become

    23               juror number four.        Seat number eight, Jonathan Wilson,




•
    24               will become juror number five.           That's it.

    25                            As to the next four seats, 13 through 16,


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 122 of 232 PageID #: 338
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                  122




•
      1              People, challenges for cause?

                                 MR. MOTTOLA:     No.

                                 THE CLERK:     Okay.     Miss Burke, challenges for

     4               cause seats 13 through 16?

      5                          MS. BURKE:     No, Your Honor.

      6                          THE CLERK:     Mr. Mottola, any peremptory

      7              challenges seats 13 through 16?

      8                          MR. MOTTOLA:     No.

      9                          THE CLERK:     And, Miss Burke, any peremptory

    10               challenges seats 13 through 16?

    11                           MS. BURKE:     Number 13, Alexander Gladskiy,

    12               and number 14, David Johnson.

•   13                           THE CLERK:     That's it?     Okay.

    14                           That means seat number 15 , Brian Bennett,

    15               will become juror number six.         And seat number 16,

    16               Chanel Brown, will become juror number seven.

    17                           MS. BURKE:     One moment, Your Honor.

    18                           (Whereupon, there was a pause in the

    19               proceedings.)

    20                           MS. BURKE:     Judge, can we withdraw our

    21               challenge to number 14?

    22                           THE CLERK:     For number 14.

    23                           MR. MOTTOLA:     Sure.




•
    24                           THE CLERK:     David Johnson .

    25                           MS. BURKE:     Yes.


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 123 of 232 PageID #: 339
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                     123

     i

•
     I
                                 THE CLERK:    Yes .     Sure.     Can you make sure?

     Q                           MS. BURKE:    Number eight.

                                 THE COURT:    No.      He will be juror number six.

                                 THE CLERK:    Okay.      So the challenge as to

     t               number 14, David Johnson, is withdrawn.             And that

     6               person becomes juror number six.            Which means Brian

     7               Bennett will be juror number 7.

     8                           And is it Chanel Brown?

     9                           THE COURT:    Yes.

    110                          THE CLERK:    Will become juror number eight.

    11                           THE COURT:    By the way, Miss Burke, you

    1~               withdrew that challenge as to prospective juror number

    1~
•   14

    15
                     14 after consultation with your client, correct?

                                 MS. BURKE:

                                 THE COURT:
                                               Yes, Your Honor.

                                               Okay.

    16                           THE CLERK:    At the end of round one, the

    17               defense has used four peremptory challenges and the

    18               People have exercised two peremptory challenges.

    19                           COURT OFFICER:        You want the box people

    20               first?

    21                           THE COURT:    Just the box people.

    22                           But, counsels, come up for just a second.

    23                           THE CLERK:    The front two rows are good.




•
    24                           COURT OFFICER:        Okay.     Thank you .

    25                           (Whereupon, there was a discussion held at


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 124 of 232 PageID #: 340
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                   124




•
      1              the bench off the record.)

                                  COURT OFFICER:      Ready, Your Honor?

                                  THE COURT:   Yes.      Thank you.

                                  COURT OFFICER:      Panel entering.

     5                            (Whereupon, the prospective jury entered the

                     courtroom.)

                                  THE CLERK:   Okay, folks.        Please listen up.

                     If I call your name, you have been selected to serve as

     9               jurors in this case.      Please remain seated if I call

    10               your name.     Have to exchange information with you guys.

    11               If I don't call your names, you will be asked to follow

    lQ               out.

•   13                            Juror number one, Natalie Nikolayeva.

    14                            PROSPECTIVE JUROR :      Here.

    15                            THE CLERK:   That is juror number one.

    16                            Juror number two, Morley Bland.

    17                            Juror number three, Sean McGuinness.

    18                            Juror number four, Luiz Diaz.

    19                            Juror number five, Jonathan Wilson.

    20
     1
                                  Juror number six, David Johnson.

    21                            Juror number seven, Brian Bennett.

    22                            And juror number eight, Chanel Brown.

    23                            Okay.   Those names, please remain seated.




•
    24                            If I did not call your name, you are excused

    25               with the thanks of the Court.          Please return to the


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 125 of 232 PageID #: 341
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                   125




•
     1               central jury room on the second floor .

     2                            (Whereupon, the prospective jury left the

     3               courtroom.)

     4                            THE COURT:    All right, ladies and gentlemen,

     5               so you've been selected as the first group of jurors in

     6               this matter.     We are going to continue with jury

     7               selection.     While we are doing that, I am not going to

     b               ask you to wait around while we do that.

     9                            Based upon my schedule and continued jury

    10               selection I will, we will not be taking any testimony

    11               tomorrow.     I will be asking you to report to the jury

    1k               room that you will see in just a few minutes on



•   13

    1~

    15
                     Thursday morning at 9:30 promptly.         Keep in mind it may

                     take a little bit of time to get up in the elevators,

                     so leave yourselves time to get there 9:30 promptly.

    16                            Before you leave we're going to give you some

    17               information and take some information.            We are going to

    18               give you an emergency number where you can call in the

    19               event of a problem.       And we are going to ask you for an

    26               emergency contact number where we can reach you,

    21               particularly if you're late, and we will call you and

    2k               look for you.

    23                            So if you give us a cell phone number, please




•
    24               make sure that when you are in transit coming here that

    25               you leave it on so we can reach you.
      I

                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 126 of 232 PageID #: 342
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                   126



•
     1                          And as I said, in just a moment you are going

     2               to follow the officer.      She will show you the jury room

                     that you are going to report to each and every day that
     13
                     you are here.     And then on Thursday morning we will
     14
     5               have some opening instructions by the Court, you will

     16              hear openings by the attorneys, and then we will

     17              proceed with testimony in this case.

     8                          So you actually are seated jurors.          You are

     9               now on trial.     In the interim I am going to ask you the

    110              same thing as I said before lunch.        Please don't

    1!1              discuss this case amongst yourselves or anyone else.

    1b               You may tell family members, employers, etcetera, that



•
     I
                     you are seated jurors and when you need to be here, but
    1r
                     beyond that, no discussion about this case with anyone
    11
    15               for any reason.     No research online on the internet

    1!6              about anything having to do with the case or anybody

    1~               connected with the case.

    18                          We will go into more detail on Thursday
     I
    19               morning about why that is so important.

    2~                          When you -- one thing I neglected to say

    2~               earlier, when you're coming up in the elevator you may

                     see some of the attorneys, etcetera.         You may see some
    2r
    2B               of the parties in the elevator.        They have been

    2~
•
                     instructed by me not to speak to you.            Not to say good
     I
    25               morning.   Not to have any contact with you at all.


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 127 of 232 PageID #: 343
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                  127




•
     1                           So if you happen to see them in the elevator



     ~
                     and they don't smile and say hello, they're not being

                     rude, they're simply following my instructions in that

     4               regard.


     ~                           If I happen to see you, because my robing

     6               room is behind the courtroom, I may see you coming and

     I/              going in the morning.      I won't be smiling at you

     B               either.


     I
    10
                                 And so again, with that,

                     complete impartiality.
                                                               just how to maintain

                                                  That's how it's done.

    11                           Finally I know it's supposed to be pretty

    lQ               cold out.    On Thursday, if you want to bring some



•   13

    14

    15
                     coffee or tea or bottle of water, something with you to

                    make yourselves more comfortable while you are sitting

                     here, by all means feel free to do that.

                                 So if you grab your things and follow Officer
    11
    17               Lopez Delis she will show you the jury room.          And thank

    18               you so much for your service and we will see you

    19               Thursday morning.     Thank you very, very much.
     I
    20                           JUROR:   Thank you.

    2~                           COURT OFFICER:       Follow me.

    22                           (Whereupon, the jury left the courtroom.)

    23                           COURT OFFICER:       Ready, Your Honor?




•
    21                           THE COURT:   Yes .

    25                           COURT OFFICER:       Jurors entering.


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 128 of 232 PageID #: 344
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                  128




•
      1                          (Whereupon, the prospective jury entered the

      k              courtroom.)




      ~
                                 THE CLERK:     Folks, please listen up and step

                     forward when I call your name.        Follow direction of the

      6              court officer as to which seat to sit.

      ~
      I
                                 Seat number one, Tedgardo Mercene.

                                 First name T-E-D-G-A-R-D-0, last name
      I
      8              M-E-R-C-E-N-E.

      9                          COURT OFFICER:     Step up, sir.

    10                           THE CLERK:     Seat number two, Xiang dong Ye.

    1l1              X-I-A-N-G, last name D-0-N-G, and after that, Y-E.

    12                           Seat number three, Lena Mikhli.



•   13

    14

    15
                                 PROSPECTIVE JUROR:

                                 THE CLERK:
                                                         Here.

                                                Did I say the last name right?

                                 PROSPECTIVE JUROR:      Yes.

    16                           THE CLERK:     L-E-N-A, please step up.      That's

    17               seat number three.       Last name M-I-K-H-L-I.

    118                          Seat number four,      Francesco Stanisci.

    19                           PROSPECTIVE JUROR:      Yes.

    20                           THE CLERK:     F-R-A-N-C-E-S-C-0, last name

    21               S-T-A-N-I-S-C-I.

    ~2                           Seat number five, Amani Parker.        First name

    23               A-M-A-N-I, P-A-R-K-E-R.

    ~4
•
                                 Seat number six, Gerard Philip.        First name

    ,5               G-E-R-A-R-D, P-H-I-L-I-P.


                                                  VdV

     I
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 129 of 232 PageID #: 345
                                   LORENZO MCGRI FF - JURY SELECTI ON
                                                                                   129

      ~
•
                                 Seat number seven, Matthew Cullum .

     2               M-A-T-T-H-E-W, C-U-L-L-U-M.
      I
      3                          Seat number eight, Belquis Payne.
      I
                     B-E-L-Q-U-I-S, P-A-Y-N-E.

      t                          Seat number nine, Tara Cascone.        First name


     I
      ~              T-A-R-A, last name C-A-S-C-0-N-E.
      I
                                 Seat number 10, Moser Christopher.
      r
                                 PROSPECTIVE JUROR:      Yes.
     r9                          THE CLERK:    Christophe.      M-0-S-E-R,

    1b               C-H-R-I-S-T-0-P-H-E.

    1!1                          Seat number 11, Andrea Solstad.

    12                           First name A-N-D-R-E-A, S-0-L-S-T-A-D .



•   13

    14

    1/s
                                 Seat number 12, Joseph Weber last name

                     W-E-B-E-R-last name.      First name Joseph.

                                 Seat number 13, Maya Khamrak.

    16                           First name M-A-Y-A, K-H-A-M-R-A-K.


    t                            Seat number 14, Darryl Ramsey.

                                 D-A-R-R-Y-L, Ramsey R-A-M-S-E-Y.
    118
    19                           Seat number 1 5, Pauline Stewart.

    210              P-A-U-L-I-N-E, Stewart S-T-E-W-A-R-T.

    211                          Seat number 16, Yung Hsien Ng Tam.          Y-U-N-G,
     I
                     H-S-I-E-N, N-G, T-A-M.

    J:                           THE COURT:    All right, ladies and gentlemen,




•
    J4               good afternoon.     I am sure you were all listen i ng very

                     tentative l y this morning, so you have a clear idea
    15
                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 130 of 232 PageID #: 346
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                  130




•
                     about what kinds of questions I am going to ask .

      ~                          So let's start with you, Mr. Mercene, if we

     b               can.   Good afternoon.

                                 PROSPECTIVE JUROR:      Good afternoon.

      t
      I
                                 THE COURT:    What part of Brooklyn do you live

                     in?

                                 PROSPECTIVE JUROR:      Canarsie area.

      8                          THE COURT:    How long are you living in

      9              Brooklyn?

    10                           PROSPECTIVE JUROR:      About 22 years.

    11                           THE COURT:    Okay.    And your marital status?

                                 PROSPECTIVE JUROR:      Married .



•   14

    15
                                 THE COURT:    Children?

                                 PROSPECTIVE JUROR:

                                 THE COURT:    Three.
                                                         Three children.



    16                           Are you currently working?

    17                           PROSPECTIVE JUROR:      I am working as a nurse.

    18                           THE COURT:    As a nurse.

    19                           In what kind of setting, a hospital or in

                     another kind of setting?

                                 PROSPECTIVE JUROR:      In New York.

    22                           THE COURT:    Which hospital?

    23                           PROSPECTIVE JUROR:      In Brookdale.

                                 THE COURT:    Okay.    You have any specialty,

                     any special service that you are assigned to?


                                                 VdV
    ---- T
      Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 131 of 232 PageID #: 347
                                     LORENZO MCGRIFF - JURY SELECTION
                                                                                         131

        1                          PROSPECTIVE JUROR:       Medical surgical.


       I3
                                   THE COURT:     Medical surgical.

                                   And is your spouse currently working?
                                                                            Okay.



        ~                          PROSPECTIVE JUROR:       Yes.

        5                          THE COURT:     Doing what?

        6                          PROSPECTIVE JUROR:       She is a nurse, too.


       I·
        8
                                   THE COURT:

                                   Same hospital?
                                                  Nurse also.       Okay.



        9                          PROSPECTIVE JUROR:       Yes.

      10                           THE COURT:     Okay.    Also a medical surgical

      11               floor?
        I
      12                           PROSPECTIVE JUROR:       Neonatal.



•     lB

      14

      15
        I
                                   THE COURT:

                                   Miss Ye.
                                                  Okay.    All right.

                                                Hello again.

                                   What part of Brooklyn do you live in?
                                                                            Thank you.




      1~                           PROSPECTIVE JUROR:       Bensonhurst.

      117                          THE COURT:     Sorry.    You have to speak louder.
        I
      18                           PROSPECTIVE JUROR:       Bensonhurst.

      19                           THE COURT:     And how long are you living in

      20               Brooklyn?

                                   PROSPECTIVE JUROR:       16 years.

                                   THE COURT:     16 years.

      23                           And are you married?




•
      24                           PROSPECTIVE JUROR:       Yes .

      25                           THE COURT:     We need to hear you, ma'am.

        I
                                                    VdV
                 ----   ----- - - - - - -- - - - -- - - --   -    -    - - - -- - --    - - - -- - ----.

    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 132 of 232 PageID #: 348
                                       LORENZO MCGRIFF - JURY SELECTION
                                                                                            132




•
     1                               PROSPECTIVE JUROR:          Married.

                                     THE COURT:    Married.

                                     Any children?

     4                               PROSPECTIVE JUROR:          Two.

     5                               THE COURT:    Okay.     And you told us you work

     6                   as a bookkeeper.

     7                               PROSPECTIVE JUROR:          Yes.

     8                               THE COURT:    Okay.     Is your husband working?

     9                               PROSPECTIVE JUROR:          Yes.

    10                               THE COURT:    What does he do?

                                     PROSPECTIVE JUROR:          Hotel worker.

                                     THE COURT:    Sorry?



•   13

    14

    15
                                     PROSPECTIVE JUROR:

                                     THE COURT:    Hotel.

                                     Miss Mikhli, hello.
                                                                 Hotel worker.

                                                                 Okay.     Thank you.



    16                               PROSPECTIVE JUROR:          Hi.

    17                               THE COURT:    What part of Brooklyn is home?

    18                               PROSPECTIVE JUROR:          Midwood.

    19                               THE COURT:    And how long are you living in

    20                   Brooklyn?

    21                               PROSPECTIVE JUROR:          Born and raised.

    22                               THE COURT:    Oh, born and raised.           Okay.

    23                   There you go.




•
    24                               And your marital status?

    25                               PROSPECTIVE JUROR:          Single.


                                                     VdV
      -   --------   - - - - - - - - - - - - - -- - -- - --       - - - - - --    -   -

    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 133 of 232 PageID #: 349
                                          LORENZO MCGRIFF - JURY SELECTION
                                                                                            133




•
      1                                 THE COURT:   Any children?

     2                                  PROSPECTIVE JUROR:     No.

     3                                  THE COURT:   Are you currently working?

      4                                 PROSPECTIVE JUROR:     Yes.   I am a respiratory

      5                   therapist .

      6                                 THE COURT:   Okay.    Thank you.

     17                                 Mr. Stanisci, hello again.


     r
     9
                                        What part of Brooklyn is home?

                                        PROSPECTIVE JUROR:     Dyker Heights.         44 years.

    10                                  THE COURT:   Okay.

    11                                  PROSPECTIVE JUROR:     Married, three kids, four

    1~                   grandchildren.       I am retired as a medical engineer.            My



•   16

    14

    15
                         wife, she's an educational consultant.

                                        THE COURT:   Thank you very much.

                                        PROSPECTIVE JUROR:     You are welcome.
                                                                                 Okay.



    16                                  (Whereupon, there was laughter in the

    lf                    courtroom.)

    18                                  THE COURT:   Miss Parker, the pressure's on.

    19                   Okay.

    20                                  (Whereupon, there was laughter in the

    21                    courtroom.)

    2~                                  THE COURT:   What part of Brooklyn do you live

    23                    in?




•
    24                                  PROSPECTIVE JUROR:     East New York .

    25                                  THE COURT:   And how long are you living in


                                                        VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 134 of 232 PageID #: 350
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                  134




•
      1              Brooklyn?

      2                          PROSPECTIVE JUROR:      My whole life.

      3                          THE COURT:    Okay.    And your marital status?

      h                          PROSPECTIVE JUROR:      Single.

      5                          THE COURT:    Any children?

      6                          PROSPECTIVE JUROR:      No.

                                 THE COURT:    Okay.    And are you currently

      8              working?

      9                          PROSPECTIVE JUROR:      No.

    10                           THE COURT:    In school?

    11                           PROSPECTIVE JUROR:      No.

    1~                           THE COURT:    Okay.    What are you -- what was

•   lB               the last job you had, or what are you trained to do,

    14               that kind of thing.

    15                           PROSPECTIVE JUROR:      My last job I worked at

    16               Burlington.    I just stopped working there, what was it,

    17               like last week.

    18                           THE COURT:    Okay.    Right in time for the

    19               Christmas rush.

    20                           PROSPECTIVE JUROR:      Yeah.

                                 THE COURT:    All right.      Thank you.

                                 Mr. Philip, hello.

    23                           PROSPECTIVE JUROR:      How you doing?




•
    24                           THE COURT:    I am well.      Thank you .

    25                           What part of Brooklyn do you live?


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 135 of 232 PageID #: 351
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                  135




•
                                 PROSPECTIVE JUROR:      Crown Heights .

                                 THE COURT:    Sorry?

                                 PROSPECTIVE JUROR:      Crown Heights.

                                 THE COURT:    And how long are you living in

                     Brooklyn?

                                 PROSPECTIVE JUROR:      21 years.

                                 THE COURT:    Okay.    And your marital status?

                                 PROSPECTIVE JUROR:      Single.

                                 THE COURT:    Any children?

    lb                           PROSPECTIVE JUROR:      No.
     I
                                 THE COURT:    Okay.    And are you currently



    :t
                     working?



•                                PROSPECTIVE JUROR:

                                 THE COURT:
                                                         Yes .

                                               What do you do?

                                 PROSPECTIVE JUROR:      Car service technician,

    16               as well as a recording engineer.

    17                           THE COURT:    Recording engineer.      Okay.

    18                           So that wou l d be like in the music field,

    19               etcetera.

    20                           PROSPECTIVE JUROR:      Yes.

    21                           THE COURT:    Great.    Thank you.

    22                           Mr. Cullum, how are you, sir?

    23                           PROSPECTIVE JUROR:      Well thanks.




•
    24                           THE COURT:    Good .

    25                           What part of Brooklyn do you live?


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 136 of 232 PageID #: 352
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                    136




•
     1                           PROSPECTIVE JUROR:     Williamsburg.

     k                           THE COURT:    How long are you living in the



     ~               borough?

                                 PROSPECTIVE JUROR:     Six years.

      ~                          THE COURT:    Okay.   Before that?

     ~                           PROSPECTIVE JUROR:     Queens.
     I

     ~
                                 THE COURT:    Oh, Queens.     Okay.   All right.

                     Close.

     b                           And your marital status?
     I
                                 PROSPECTIVE JUROR:     Married.
    11
    11                           THE COURT:    Any children?

    1k                           PROSPECTIVE JUROR:     No.

•   13                           THE COURT:    Okay.   Are you currently working?

    14                           PROSPECTIVE JUROR:     Yes.

    16                           THE COURT:    What do you do?

    1.6                          PROSPECTIVE JUROR:     I am sales at an

    17               investment bank.

    18                           THE COURT:    And is your spouse working

    19               outside?

    20                           PROSPECTIVE JUROR:     Yes.     She is in sales.

    21                           THE COURT:    Okay.

    22                           PROSPECTIVE JUROR:     At Facebook.

    2B                           THE COURT:    Okay.   Thank you.

    24                           Miss Payne, hello.

•   2~                           PROSPECTIVE JUROR:     Hello.


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 137 of 232 PageID #: 353
                                   LOREN ZO MCGRIFF - JURY SELECTION
                                                                                   137




•
      1                          THE COURT:    What part of Brooklyn do you come

      k              from?

      b                          PROSPECTIVE JUROR:       Midwood.
      I
      4                          THE COURT:    Okay.     And how long are you

      5              living in Brooklyn?

                                 PROSPECTIVE JUROR:       Eight years.

                                 THE COURT:    Before that?
      f
      ~                          PROSPECTIVE JUROR:       Staten Island.

      9                          THE COURT:    Oh.     Okay.     We New Yorkers tend

                     to stick around, right?
    if
    11                           PROSPECTIVE JUROR:       Yes.

    l~                           THE COURT:    Your marital status?

•   13                           PROSPECTIVE JUROR:       Separated.

                                 THE COURT:    Separated.

    :f
    16
                                 Children?

                                 PROSPECTIVE JUROR:       One.

    17                           THE COURT:    Okay.     And are you currently

    lb               working?

    19                           PROSPECTIVE JUROR:       Yes.

    20                           THE COURT:    What do you do?

    21                           PROSPECTIVE JUROR:       Call center

    22               representative at DeWi tt 311.

    23                           THE COURT:    Oh, okay.       So you are the person




•
    24               who gives us all the i nformation about where, who to

    25               cal l and where else to file the complaints.


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 138 of 232 PageID #: 354
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                     138




•
      1                           PROSPECTIVE JUROR:      Yes .

                                  THE COURT:   Got it.     Okay.

                                  Is your ex-partner working, do you know?

                                  PROSPECTIVE JUROR:      I don't know.

                                  THE COURT:   Okay.     Thank you for that.

                                  Miss Cascone, hello again.         What part of

                     Brooklyn do you live?

                                  PROSPECTIVE JUROR:      Bensonhurst.

                                  THE COURT:   And how long in Brooklyn?

                                  PROSPECTIVE JUROR:     All my life.

                                  THE COURT:   Lifer.     Okay.

    lQ                            And your marital status?

                                  PROSPECTIVE JUROR:      Single.

                                  THE COURT:   Any children?

                                  PROSPECTIVE JUROR:      No.

                                  THE COURT:   Okay.     And I know you told us you

                     work as a substitute paraprofessional.
    117
    18                            PROSPECTIVE JUROR:      In the Department of

    19               Education.

    20                            THE COURT:   Is there any particular

    21               population of kids that you work with?

    22                            PROSPECTIVE JUROR:      Hispanic and Asian.

                                  THE COURT:   Is it, are there, you are a para




•
                     because language issue or other issues?

      5                           PROSPECTIVE JUROR:      Various.     Language.    You


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 139 of 232 PageID #: 355
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                  139




•
     1               know, emotional.     A bunch of different --

     2                           THE COURT:    Issues the children have to

     3               contend with.

     4                           PROSPECTIVE JUROR:     Yeah.

     5                           THE COURT:    Okay.   Thank you.

     6                           Mr. Christophe, hello.

     7                           PROSPECTIVE JUROR:     Hi.

     8                           THE COURT:    What part of Brooklyn you live

     9               in?

    10                           PROSPECTIVE JUROR:     Clinton Hill.

    1~                           THE COURT:    And how long are you living in

    lQ               Brooklyn?

•   1~                           PROSPECTIVE JUROR:     Ten years.

    14                           THE COURT:    And your marital status, sir?

    15                           PROSPECTIVE JUROR:     Married.

                                 THE COURT:    Any children?

                                 PROSPECTIVE JUROR:     One.

    18                           THE COURT:    And are you currently employed?

    19                           PROSPECTIVE JUROR:     Yes .

    20                           THE COURT:    What do you do?

    21                           PROSPECTIVE JUROR:     Fashion designer.
     I
    22                           THE COURT:    Now I will have to be really

    23               careful about how I show up each day.




•
    24                           (Whereupon, there was laughter in the

    25               courtroom.)

     I
                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 140 of 232 PageID #: 356
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                      140




•
                                 THE COURT:    All right.        And is your spouse

      2              working outside the home, too?

      ~                          PROSPECTIVE JUROR:       Yes.
      I
      4                          THE COURT:    Doing what?


     r6
                                 PROSPECTIVE JUROR:

                                 THE COURT:    Okay.
                                                          Advertising.

                                                       Thank you.



      ~
                                 Miss Solstad, good afternoon.

                                 PROSPECTIVE JUROR:       Good afternoon.
     I
      9                          THE COURT:    What part of Brooklyn do you live

    10               in?

    11                           PROSPECTIVE JUROR:       Clinton Hill.

    12                           THE COURT:    I will just ask again everybody

•   13               to keep your voices up if you can so everyone can hear

    14               you in the courtroom.

    15                           How long are you living in Brooklyn?

    16                           PROSPECTIVE JUROR:       Lifer.

    17                           THE COURT:    A lifer.     Okay.

    18                           And your marital status?

    19                           PROSPECTIVE JUROR:       I have a boyfriend.

    20                           THE COURT:    Okay.   And children?

    21                           PROSPECTIVE JUROR:       No.

    22                           THE COURT:    Okay.   Are you currently working?

                                 PROSPECTIVE JUROR:       No, I am not.




•
                                 THE COURT:    Okay.   What are you -- what was

                     your last position and what are you looking to do,


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 141 of 232 PageID #: 357
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                  141
      I




•
      ]J_            trained to do, that kind of thing.
      I
      2                          PROSPECTIVE JUROR:      I am an artist but I work
      I
      3              as a seamstress.

                                 THE COURT:    Okay.    Miss Solstad, meet
      f
      5              Mr. Christophe.

      b
      I
                                 (Whereupon, there was laughter in the

      r              courtroom. )

                                 THE COURT:    And is your boyfriend working as
      re             well?

    1b                           PROSPECTIVE JUROR:      Yes.
      I
    11                           THE COURT:    Doing what?

    1b                           PROSPECTIVE JUROR:      He is a journalist.

•   1~                           THE COURT:    Okay.    Thank you.

    114                          Mr. Weber, good afternoon, sir.

    15                           What part of Brooklyn do you live in?

    1/6                          PROSPECTIVE JUROR:      Williamsburg.

    117                          THE COURT:    And how long are you living in

    18               Brooklyn?

    119                          PROSPECTIVE JUROR:      Whole life.

    210                          THE COURT:    Okay.    And are you married, sir?

                                 PROSPECTIVE JUROR:      Yes .
    211
    212                          THE COURT:    Children?

                                 PROSPECTIVE JUROR:      Four children.

                                 THE COURT:    Are you currently working?

                                 PROSPECTIVE JUROR:      Yes.


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 142 of 232 PageID #: 358
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                  14 2




•
                                 THE COURT:    What do you do?

                                 PROSPECTIVE JUROR:       Sell cleaning supplies.
     rB                          THE COURT:    Okay.     Is your spouse working

      ~              outside the home?
      I
      5                          PROSPECTIVE JUROR:       No.


      ~
      7
                                 THE COURT:    Okay.

                                 Miss Khamrak, hello.
                                                         Thank you.



      b                          What part of Brooklyn do you live in?
     I
      9                          PROSPECTIVE JUROR:       East New York .

    1~                           THE COURT:    And how long are you living in



    :~
                     Brooklyn?

                                 PROSPECTIVE JUROR:       19 years.
     I
                                 THE COURT:    Okay.     And your marital status?

    14                           PROSPECTIVE JUROR:       Single.

    15                           THE COURT:    Single.

    16                           Any children?

                                 PROSPECTIVE JUROR:       Two.

                                 THE COURT:    Okay.     Are you currently working?

    19                           PROSPECTIVE JUROR:       Yes .

    20                           THE COURT:    What do you do?

    21                           PROSPECTIVE JUROR:       Home care agency.

    22                           THE COURT:    Okay.     Thank you.

                                 Mr. Ramsey, how are you, sir?




•
                                 PROSPECTIVE JUROR:       I am all right .

    25                           THE COURT:    Good.


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 143 of 232 PageID #: 359
                                   LORENZO MCGRIFF - JURY SELECTI ON
                                                                                  143




•
                                 What part of Brooklyn do you call home?

      2                          PROSPECTIVE JUROR:      Kensington.

                                 THE COURT:    Sorry?

                                 PROSPECTIVE JUROR:      Kensington.

                                 THE COURT:    How long are you living in this

      6              fair borough?

                                 PROSPECTIVE JUROR:      I have been living in

      8              Brooklyn most of my life.

      9                          THE COURT:    Okay.    Your marital status?

    110                          PROSPECTIVE JUROR:      Married.



    :[
     I
                                 THE COURT:    Children?

                                 PROSPECTIVE JUROR:      Three.

                                 THE COURT:    Okay.    Are you currently working?
•   lr
    1~                           PROSPECTIVE JUROR:      Yes.

    15                           THE COURT:    What do you do?

    16                           PROSPECTIVE JUROR:      New York City Transit

    17               supervisor.

    18                           THE COURT:    Okay.    Is your spouse working

    19               outside the home?

    20                           PROSPECTIVE JUROR:      No.

    21                           THE COURT:    Okay.    Thank . you.

    22                           Miss Stewart, good afternoon.

    23                           PROSPECTIVE JUROR:      Good afternoon.




•
    24                           THE COURT:    What part of Brooklyn do you live

    25               in?


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 144 of 232 PageID #: 360
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                   144




•
      1                          PROSPECTIVE JUROR:     Canarsie.

     k                           THE COURT:    And your marital status?

     3                           PROSPECTIVE JUROR:     Married.

      b                          THE COURT:    How long you living in Brooklyn

      5              by the way?
     I
     6                           PROSPECTIVE JUROR:     29 years.


     ~
     8
                                 THE COURT:    Any children?

                                 PROSPECTIVE JUROR:     One and one grandson.

      9                          THE COURT:    Okay.   Wonderful.     That's the

                     good stuff, right?

                                 Are you currently employed?

                                 PROSPECTIVE JUROR:     Yes .



•   14

    15
                                 THE COURT:    What do you do?

                                 PROSPECTIVE JUROR:

                                 THE COURT:
                                                        I am a accountant

                                               Accountant.

    16                           PROSPECTIVE JUROR:     ACS.

                                 THE COURT:    Okay.

                                 MS. BURKE:    Sorry, Judge.     Hear.

                                 THE COURT:    An accountant at --

                                 PROSPECTIVE JUROR:     ACS.

    21                           THE COURT:    Is your spouse working outside

                     the home?

                                 PROSPECTIVE JUROR:     Yes.    Plumbing.

    24                           THE COURT:    Just as an aside, Miss Stewart,

•   ~5               in your capacity working at ACS, do you have occasion


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 145 of 232 PageID #: 361
                                   LORENZ O MCGRIFF - JURY SELECTI ON
                                                                                        145




•
      1              to testify in court?

     2                           PROSPECTIVE JUROR:       No.

     3                           THE COURT:    No.     Okay.    All right.     Thank

     4               you.

     5                           Miss Hs i en, hello again.

     6                           What part of Brooklyn are you living in?

     7                           PROSPECTIVE JUROR:       Bensonhurst.

     8                           THE COURT:    And how long are you in Brooklyn?

     9                           PROSPECTIVE JUROR:       I've been here off and

    10               on, but recently two years.

    11                           THE COURT:    Okay.     Where did you live before

    1b               that?

•   13                           PROSPECTIVE JUROR:       Netherlands.

    14                           THE COURT:    Your marital status?

    15                           PROSPECTIVE JUROR:       Single.       No kids.

    16                           THE COURT:    Okay.     And we did discuss work.

    17               Just if you could remind me and just tell the attorneys

    18               again what do you do for a living?

    19                           PROSPECTIVE JUROR:       I work at a temp agency

    20               long term n ow as an assistant.

    21                           THE COURT:    Okay.     Thank you very much.

    2~                           All right.    So again I am going to ask some

    23               questions of you as a group.         If the answer is yes,




•
    24               just raise your hand.      We will get to everybody.          If

    25               there is something you like to speak more privately


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 146 of 232 PageID #: 362
                                    LORENZO MCGRIFF - J URY SELECTION
                                                                                    146




•
      1              about, by all means let me know.         We will have you come

      2              up and speak at the bench.

      3                          Have any of you or any members of your family

      4              ever worked for the New York City Police Department,

      5              the Court system or the District Attorney's Office?

      6                          All right.     So, Mr. Cullum, let's start with

      7              you.

      8                          PROSPECTIVE JUROR:      Yeah.    I have a

      9              sister-in-law current l y works for the NYPD,

    10               father-in-law who chief of police NYPD.            Just retired a

    11               few years ago.      And a l so a mother-in-law.      Retired

    12               lieutenant NYPD .



•   13

    14

    15
                     chief.
                                 THE COURT:     So your father-in-law retired



                                 PROSPECTIVE JUROR:       (Indicating).

    16                           THE COURT:     Your sister in-law's currently on

    17               the job doing assigned where, do you know?

    18                           PROSPECTIVE JUROR:      A sergeant either the 9th

    19               or the 19th upper east side.

    20                           THE COURT:    Okay.    How long ago, if you know,

    21               did your father-in-law and your mother-in-law retire?

    22                           PROSPECTIVE JUROR:       Father-in-law I think it

    23               was five years, and mother-in-law probably eight.




•
    24                           THE COURT:    Okay.    Do they talk about their

    25               work?


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 147 of 232 PageID #: 363
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                   147




•    ~
                                 PROSPECTIVE JUROR:     Yeah.

                                 THE COURT:    Is there anything in either of

     B               the fact that they were or are police officers that any

     ~               of the anecdotes they might have told you about the
     I
                     discussions or just the fact they do this job, anything
     I
     6               surrounding that that would affect your ability to be


     r               fair and impartial here?



     ~
                                 PROSPECTIVE JUROR:     No.

                                 THE COURT:    Okay.   All right.     Thank you.

    10                           Miss Parker, I think you had your hand up.

                                 PROSPECTIVE JUROR:     You said worked for NYPD.

                                 THE COURT:    Either NYPD, the courts or the



•   13

    14

    15
                     District Attorney's Office.



                     operator.
                                 PROSPECTIVE JUROR:     My mother is a 911



    16                           THE COURT:    Okay.   How long has she been

                     doing that?

                                 PROSPECTIVE JUROR:     Like over 15 years.

                                 THE COURT:    Do you talk with her about her

                     work or does she talk to you about her work?

                                 PROSPECTIVE JUROR:     Occasionally.

                                 THE COURT:    Okay.   Is there anything in the

                     fact she, the job she does, what she might have said




•
                     about it or about her experiences that would affect

                     your ability to be fair and impartial here?


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 148 of 232 PageID #: 364
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                  148




•
     1                           PROSPECTIVE JUROR:     No .

                                 THE COURT:    Okay.   Okay.    Thank you.
     fg                          Anybody else?    Miss Cascone.


     ~5                          PROSPECTIVE JUROR:     Yes.    My father's a

                     retired Correction officer for Rikers Island.

     6                           THE COURT:    City or state?

     7                           PROSPECTIVE JUROR:     City.

     8                           My grandfather was a retired sergeant for

     9               NYPD.

    10                           THE COURT:    Let's start with your dad.

    11                           How long ago did he retire from Corrections?

    l~                           PROSPECTIVE JUROR:     2008.    I think it was



•   113
    14

    15
                     2007 .

                                 THE COURT:    How about your grandfather?

                                 PROSPECTIVE JUROR:     Many years ago.

    16                           THE COURT:    Many years ago.        Okay.

    17                           Did they talk about their work with you?

    18                           PROSPECTIVE JUROR:     Not currently, but in the

                     past.
    119
    20                           THE COURT:    In the day.

    21                           PROSPECTIVE JUROR:     Yeah, in the day.

    J2                           THE COURT:    Okay.   Is there anything in the,



    ~:
                     either what they talked to you about, their




•
                     experiences, stories they might have told you, things

    15               that have come up that would affect your ability to be


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 149 of 232 PageID #: 365
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                  149




•
     1               fair and impartial here?

     2                           PROSPECTIVE JUROR:       No.

     3                           THE COURT:    Okay.     Thank you for that.

     4                          Anybody else?

     5                          All right.      So, as I said earlier, because

     6               this is a criminal case, police officers are involved.

     7               And there will be testimony from police officers as

     8               well as civilians.       In a trial, a police officer is

     9               just like any other witness.         And their testimony gets

    10               no greater weight, no less weight than any other kind

    11               of witness, if you will.

    1b                           Is there anyone here who could not treat a



•
     I
    13               police officer like any other witness?

    14                           (Whereupon, there was a pause in the

    15               proceedings.)



    :t                           THE COURT:    No.     Okay.

                                 Have any of you -- indicating none, by the

    18               way.

    19                          Have any of you or any members of your family

    20               ever been the victim of a crime?

    2~                          Okay.    Miss Payne.

    2Q                           PROSPECTIVE JUROR:       Yes.   I was a victim of a

    23               crime.




•
    24                           THE COURT:    Are you comfortable sitting there

    25               and discussing it or would you prefer to come up?


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 150 of 232 PageID #: 366
                                   LORENZO MCGRI FF - J URY SELECTI ON
                                                                                     150




•
                                 PROSPECTIVE JUROR:       I am comfortable
     I!2             discussing it.

                                 THE COURT:    Okay.

     r
     r5
                                 PROSPECTIVE JUROR:       I was on the bus one

                     time, and a sex offender, a registered sex offender he




      ~
                     had his, um, he exposed himself.            He was rubbing up

                     against my back and then other people saw him and then

      8              the police came, he got arrested.            And there was a

      9              restraining order or order of protection.

    10                           THE COURT:    Order of protection.

    11                           PROSPECTIVE JUROR:       Yeah.

    12                           THE COURT:    Was this here in Brooklyn?



•   13

    14

    15
                                 PROSPECTIVE JUROR:

                                 THE COURT:
                                                          Yes.

                                               And about how long ago?

                                 PROSPECTIVE JUROR:       Five years ago.

    16                           THE COURT:    Did the case ever go to trial?

    17                           PROSPECTIVE JUROR:       I didn't follow up with

    18               it.   It was like the district attorney, they did

    19               everything.    I never r eally followed up with it or

    20               nothing like that.

    21                           THE COURT:    Okay.     Was there -- very

    2!2              regrettable that this happened to you.
     I
    23                           Is there anything in the experience, the




• ~:
                     e x perience itself, whether your interaction with the

                     police, with the assistant district attorney, anything


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 151 of 232 PageID #: 367
                                        LORENZO MCGRIFF - JURY SELECTION
                                                                                         151




•
      1              at all in that entire episode that would affect your

      2              ability to be fair and impartial here?

     3                             PROSPECTIVE JUROR:        No.

      4                            THE COURT:      Okay.    Thank you for that.

     5                             Couple of other hands.

      6                            Miss Cascone.

     7                             PROSPECTIVE JUROR:        Yes.     I got robbed last

     ~               week.

     9                             THE COURT:      Last week?

    10                             PROSPECTIVE JUROR:        Yeah.

    11                             THE COURT:      Oy.

    12                             PROSPECTIVE JUROR:        It wasn't reported,

•   13               though.      I had left my bag outside of the school.           I

    14               was working, where I work, I had not realized I left it

    15               there.      I went back.      They stole my money and my
                                    r
    16               MetroCards, my wallet.

    17                             THE COURT:      Was this here in Brooklyn?

    18                             PROSPECTIVE JUROR:        Yes.

    19                             THE COURT:      Did you report it to the police?

    20                             PROSPECTIVE JUROR:        No.

    21                             THE COURT:      So this was taken.       You were not

    22               outside when whoever it was took it?

    23                             PROSPECTIVE JUROR:        I was, but I had already




•
    24               left it .     I rounded the corner.           Once I realized I left

    25               it, I came back and it was gone.


                                                      VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 152 of 232 PageID #: 368
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                     152




•
                                 THE COURT:    Okay.     Is there anything in that

                     circumstance that would affect your ability to be fair
     IB              and impartial here?

                                 PROSPECTIVE JUROR:       No.

                                 THE COURT:    Okay.     Thank you for that.


     r               That's unfortunate.

     r                           Anybody else?

      8                          Miss Solstad.

      9                          PROSPECTIVE JUROR:       I was harassed on the

                     subway and followed home.         And then he ran after me and

                     I ended up having to stop a car to take me home.              But

    12               he was mentally disturbed.

                                 THE COURT:    Was that here in Brooklyn?

                                 PROSPECTIVE JUROR:       Yeah.   On the G train.

                                 THE COURT:    About how long ago?

                                 PROSPECTIVE JUROR:       About two years ago.
    116
    17                           THE COURT:    When you said you stopped the

    18               car, were the police notified?

    19                           PROSPECTIVE JUROR:       So that night it was late

    20               at night , there was a car corning down Lafayette.            I was

    21               running.    I realized that I was going opposite my house

                     so I stopped a car and I said, you have to take me home

                     because the man was across the street.           And he was

                     yelling at me.     And the man took me home but my phone

                     was dead at that time.


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 153 of 232 PageID #: 369
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                      153




•
      ~                           I went the next day to the precinct to make a



      ~
                     report.     They said, well why don't you call the cops

                     last night?     I said I couldn't.         And then they said,

      ~              well technically that's not our precinct so we can't

      b              really take the report for you.

                                  At that time I was at the, at this point just
      rr             could not, you know, I was like, can I talk to anyone

      8              here?     They said we will just send the report over.
      I
      9              Then it was kind of a runaround.

    110                           THE COURT:   So we will start with the

     111             important part.     You were not injured.

                                  PROSPECTIVE JUROR:     No .
    11


•   13

    14

    15
                                  THE COURT:   Okay.    Good.

                                  Was there ... was there anything in the,

                     either the experience, or as you eluded to your

    16               interaction with the officers in that precinct,

    17               anything that would affect your ability to be fair and

    18               impartial here?

    19                            PROSPECTIVE JUROR:     I would say my experience

    20               was frustrating .    Hopefully not, definitely an

    21               exception, so I would say no.

    22                            THE COURT:   Okay.    Thank you for that.

    2!3                           Anybody else?    Miss Tam.




• ~:
                                  PROSPECTIVE JUROR:     Was by my sister.      She

                     was mugged and beaten in the Bronx.


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 154 of 232 PageID #: 370
                                   LORENZO MCGRI FF - JURY SELECTION
                                                                                  154




•
                                 THE COURT:    Was she injured?

                                 PROSPECTIVE JUROR:       She was, but she refused

                     to go to the doctor, so.

                                 THE COURT:    Do you know if she called the

      5              police?

      6                          PROSPECTIVE JUROR:       I believe she did file a

      7              report but nothing came of it.

      8                          THE COURT:    How long ago was this?

      9                          PROSPECTIVE JUROR:       It was like five years.

    10                           THE COURT:    Five years ago.      Okay.

    11                           Is there anything in the, in what you know of

                     her experience that would affect your ability to be

•   13               fair and impartia l here?

    14                           PROSPECTIVE JUROR:       No.

    15                           THE COURT:    Okay.   Thank you.

    16                           Anybody else?    Okay.

    17                           Have any of you or any members of your family

    18               ever been arrested or convicted of a crime?

    19                           Okay.   Miss Payne.

    20                           PROSPECTIVE JUROR:       One of my cousins she

    21               had, she was arrested for an assault.

                                 THE COURT:    Do you know was that here in

                     Brooklyn?




•
    24                           PROSPECTIVE JUROR:       I believe it was in the

      5              Bronx.


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 155 of 232 PageID #: 371
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                     155




•
                                 THE COURT:    Okay.   Do you know how long ago
      I
      l2             that was?
      I
                                 PROSPECTIVE JUROR:     I would say seven years

      4              ago.

      5                          THE COURT:    Do you know what happened with

                     her case?

                                 PROSPECTIVE JUROR:     I don't know.       But I do

                     know she served four months in Rikers Island.

      9                          THE COURT:    Did you go up to the Bronx to

                     watch any of the court proceedings?

                                 PROSPECTIVE JUROR:     No.

                                 THE COURT:    Anything like that?

•   lB                           PROSPECTIVE JUROR:     No.




    :~
                                 THE COURT:    Did you visit her when

                                 PROSPECTIVE JUROR:     I was in Egypt at the

    16               time.   I didn't find out about it until after.

    17                           THE COURT:    Is there anything in what the

                     family told you about the whole incident that would

                     affect your ability to be fair and impartial here?

                                 PROSPECTIVE JUROR:     No.

    21                           THE COURT:    Okay.   Thank you.

    22                           Mr. Ramsey, I think you       ~ad   your hand up.

    23                           PROSPECTIVE JUROR:     Yes.




•
    24                           THE COURT:    Yes .

    25                           PROSPECTIVE JUROR:     My older brother.       He got


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 156 of 232 PageID #: 372
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                   156




•
      1              in trouble a few times.

      2                          THE COURT:    Was that here in Brooklyn?

      3                          PROSPECTIVE JUROR:       Yes.

      ~                          THE COURT:    About how long ago, Mr. Ramsey?

      5                          PROSPECTIVE JUROR:       The first time back in

      6              the late '70s and the second time I think late '80s.

                                 THE COURT:    Do you remember what the cases
     I8              involved?

                                 PROSPECTIVE JUROR:       I think it was robbery

    10               first one, and I think the second one was some type of

    11               domestic abuse or fight.       Something like that.

    12                           THE COURT:    Was he incarcerated at any time?

•   13                           PROSPECTIVE JUROR:       Yes.

    14                           THE COURT:    Upstate?

    15                           PROSPECTIVE JUROR:       Yes.

                                 THE COURT:    The first time or the second

                     time?

    18                           PROSPECTIVE JUROR:       Both.

    19                           THE COURT:    Both?

    20                           PROSPECTIVE JUROR:       Yeah.

    21                           THE COURT:    Okay.    And there's been nothing

    22               since the last one?

    23                           PROSPECTIVE JUROR:       No.




•
    24                           THE COURT:    Okay.    Did you come to court to

    25               watch any of the court proceedings?

     I
                                                  VdV
     r----~----

    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 157 of 232 PageID #: 373
                                   LORENZO MCGRIFF - J URY SELECTION
                                                                                       157




•
     1                           PROSPECTIVE JUROR:       Nah.   I was young.

     2                           THE COURT:    Okay.   Did you ever go visit him

     3               when he was upstate?      The family go to see him?

     4                           PROSPECTIVE JUROR:       I think so.

     5                           THE COURT:    Is there anything in either what

     6               you remember of those events or what your family might

     7               have said, what he said about either or both of those

     Is              experiences that would affect your ability to be fair

     9               and impartial here?

    10                           PROSPECTIVE JUROR:       No.

    11                           THE COURT:    I am sorry?

    1~                           PROSPECTIVE JUROR:       No .



•   11
    14

    15
                                 THE COURT:

                     heard you correctly.
                                               Let me just, I am not sure if I

                                              Asked if there is anything that

                     would affect your ability to be fair and impartial.

    1f               You didn't say I don't know.

    lf                           PROSPECTIVE JUROR:       I said no.

    18                           THE COURT:    Oh, you said no.        Okay.   Thank

    19               you.

    2p                           PROSPECTIVE JUROR:       Mmm-hmm.

    21                           THE COURT:    Just check on that.        Okay.   Thank
      I
    22               yo u for sharing that.

    23                           Anybody else?    Okay.




•
    24                           Have any of you ever served on a jury before?

    25                           Mr. Ramsey, civil, criminal.

      I
                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 158 of 232 PageID #: 374
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                   158




•
      1                           PROSPECTIVE JUROR:     Civil.

     2                            THE COURT:   About how long ago?

     3                            PROSPECTIVE JUROR:     It was a while ago.      Six

      4              years.

     5                            THE COURT:   That's about right.

      6                           PROSPECTIVE JUROR:     Yeah.

     7                            THE COURT:   Did the jury deliberate and reach

     8               a verdict?

     9                            PROSPECTIVE JUROR:     Yes.

    10                            THE COURT:   Okay.    Was there anything about

    11               that experience that would affect your ability to be

    12               fair and impartial here?

•   13                            PROSPECTIVE JUROR:     No.

    14                            THE COURT:   Okay.    Thank you.

    15                            Miss Stewart.

    16                            PROSPECTIVE JUROR:     Criminal case.

    17                            THE COURT:   Criminal case.       Here in Brooklyn?

    18                            PROSPECTIVE JUROR:     Yes .    2006 I think.

    19                            THE COURT:   Sorry?

    20                            PROSPECTIVE JUROR:     2006 .

    21                            THE COURT:   Okay.    Do you remember what kind

    22               of case it was?

    23                            PROSPECTIVE JUROR:     Domestic.




•
    24                            THE COURT:   Domestic violence .

    25                            PROSPECTIVE JUROR:     I think it was domestic


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 159 of 232 PageID #: 375
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                   159




•
     1               violence .

     2                            THE COURT:   Okay.    Without telling us the

     3               outcome, did the jury deliberate and reach a verdict?

     4                            PROSPECTIVE JUROR:     Mistrial.

     5                            THE COURT:   Mistrial.

     6                            Was it a mistrial because they could not

     7               agree or was there

     8                            PROSPECTIVE JUROR:     Two of us could not

     9               agree.

    10                            THE COURT:   Okay.    Is there anything in your

    11               experience as a juror on that case that would affect

    12               your ability to be fair and impartial here?



•   13

    14

    15
                                  PROSPECTIVE JUROR:

                                  THE COURT:

                                  Anybody else?
                                               Okay.
                                                         No.

                                                        Thank you.

                                                   Prior jury service?     Okay.

    16                            And finally, at the end of the trial I am

    17               going to explain the law to all of you, or to the

    18               jurors as it applies in this case .        And if you are

    19               selected as a juror, you're required to follow the law

    20               as I give it to you, whether you agree with it or not.

    21                            Anyone among you who could not do that?

    22                            Indicating none.

    23                            Okay.   Well that concludes my questions.        And




•
    24               the attorneys will now have an opportunity to ask you

    25               some questions.      We will start with Mr. Mottola.


                                                  VdV
           .   --   - - - - -- -- -- - - - - - - - - - - -- - - - -- - - - -- - - - - - - ----.

Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 160 of 232 PageID #: 376
                                      LORENZO MCGRIFF - JURY SELECTION
                                                                                      160

 1                                 Reminder it's 15 and 15.

 2                                 MR. MOTTOLA:     Yes.     Thank you, Judge.

 3                                 THE COURT:     Do you need the five minute just

 4                     in case if we get there?

 5                                 MR. MOTTOLA:     Sure.

 6                                 Good afternoon, everyone.        You heard most of

 7                     my questions this morning.          Many of them are going to

 8                     be the same.     So, before I start talking to you about

 9                     what I asked the first panel, if anyone heard anything

10                     this morning that you want to comment on, you can just

11                     raise your hand and let me know.          If there is something

12                     that you feel makes you a bad juror in this case, or if

13                     there 's something want to bring to our attention,           just

14                     raise your hand.     Okay.

15                                 I want to start with what I told the jury

16                     this morning.     You are not going to hear from the

17                     victim in this case, right.          The person that allegedly

18                     was stabbed.     Okay.   You will hear from other civilians

19                     that were there and you will hear from police officers

20                     and you will see some videos of the incident.             But you

21                     are not going to hear from the victim.

                                   Is that a p roblem for anyone as they're

                       sitting here now just say you know what,          I have to hear

24                     from the victim.     Anybody?

25                                 Mr. Mercene, you are okay with that?


                                                    VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 161 of 232 PageID #: 377
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                       164




•
      1              may not get answers to any of those questions.             That

      2              would be an issue for you?

      3                          PROSPECTIVE JUROR:       Yeah.   I think it would.

      4                          MR. MOTTOLA:     Okay.    Miss Solstad.

      5                          PROSPECTIVE JUROR:       So if there were no

      6              witnesses, there wouldn't be a case?

      7                          MR. MOTTOLA:     I mean, right.       I mean

      8              hypothetically in another case if there were no

      9              witnesses and a crime happened, then the victim was not

    10               cooperative, the case would not go forward.            But that's

    11               not -- I want to keep you focused on the incident here.

    12               I will go into more detail with you.



•   13

    14

    15
                                 You will hear from at least one civilian

                     witness who was an eyewitness to the incident.

                     will see at least one surveillance video showing
                                                                                You



    16               something happening on the street involving an

    17               altercation.    Allegedly the defendant and this other

    18               person.    And you'll hear from police officers that

    19               responded pretty much a short period of time to that

    20               crime scene.

    21                           So, you will be hearing evidence especially

    22               from at least one eyewitness.         Do you understand?         So

    23               it's not a situation where you don't have an eyewitness




•
    24               like you posed to me .

    25                           Would that be an issue that if you do not


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 162 of 232 PageID #: 378
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                  165




•
                     hear from the victim for you, or could you still treat

      2              the evidence, could you look at the evidence, make a

      ~              decision one way or the other without hearing from that

      4              person?

                                 PROSPECTIVE JUROR:        That's a difficult
     f6
                     question.

      7                          MR. MOTTOLA:     Right.

      8                          THE COURT:     Here's the thing.     As Mr. Mottola

      9              said, there's no specific requirement that the D.A.

    10               prove their case in any particular way.          As long as the

    11               district attorney presents sufficient evidence that you

    12               find credible and believable, that convinces all 12



•   13

    14

    15
                     jurors beyond a reasonable doubt of each element of the

                     crime.

                                 Now it may be that the complaining witness

                     will testify, it may be that the complaining witness
    116
    117              will not testify.     And it would be your obligation as

    18               jurors, if you were selected, to evaluate the evidence

    119              that you do have before you basically to see if it's

    20               sufficient to meet their burden.

    211                          But the question is, that for some people

    212              without the complaining witness necessarily they're, no

                     matter what else the district attorney might present
    J3



•
    24               that you could never, you could never vote to convict
     I
    25               somebody if you didn't have the complaining witness


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 163 of 232 PageID #: 379
                                   LORENZO MCGRI FF - JURY SELECTION
                                                                                      166




•
     1               there .

     2                           So I believe that's essentially what

     3               Mr. Mottola's trying to find out.

     4                           MR. MOTTOLA:      Right.

     5                           THE COURT:      So, Mr. Mercene, are you telling

     6               us that no matter what other evidence there is,

     7               assuming that you find it to be credible and you

     8               believe it, etcetera, that no matter what, without the

     9               complaining witness physically in court testifying, you

    10               could never vote to convict.

    11                           Is that what you are saying?

    12                           PROSPECTIVE JUROR:         Yes .



•   13

    14

    15
                                 THE COURT:

                                 MR. MOTTOLA:
                                                 Mmm-hmm.



                                 PROSPECTIVE JUROR:
                                                   Mr. Ramsey, same       question~


                                                            I am kind of like in

    16               between.    I just yes.      I would say yes.

    17                           MR. MOTTOLA:      Yes, you could?

    18                           PROSPECTIVE JUROR:         I couldn't.

    19                           THE COURT:      You could not.

    20                           PROSPECTIVE JUROR:         No.

    21                           THE COURT:      Under any circumstances?

    22                           PROSPECTIVE JUROR:         No.     I couldn't.

    23                           THE COURT:      Okay.




•
    24                           MR. MOTTOLA :     And Miss Solstad.

    25                           Just so I can clarify so I can understand


                                                   VdV
,--------------     --- --- - - -- - -- - -- - - - -- - - - - - - - - - - - --                 -

     Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 164 of 232 PageID #: 380
                                    LORENZO MCGRI FF - J URY SE LECTI ON
                                                                                             167




 •
      1               you, sir, and you also.        Just you will hear from people

                      that are going to get up into this chair and they are
      12
      3               going to swear to tel l the truth .         They are going to

      4               tell you that they were on the street this day and

      5               maybe they saw certain events happen .

      6                           You will also have an opportunity to review

      7               or at least see one video taken from the street from a

      8               camera and you wi l l hear - from police officers .             You may

      9               hear from other eyewitnesses as well .               Okay.

     10                           So even if you believe all those people and

     11               you watch the video , you make your own assessment of

     1b               what you see, you are saying you would still need the

     1~
 •   14

     15
                      victim himself to be here.

                                  PROSPECTIVE JUROR :

                      their side of the story, the victim .
                                                            I would like to hear

                                                                      Yes.

     116                          MR . MOTTOLA:    Miss Solstad .

     1p                           PROSPECTIVE JUROR :       Hard to say there is an

     18               objective truth without hearing both.

     19                           MR. MOTTOLA:     That ' s something Miss Burke

                      touched on when she spoke to the first panel also .

     :r               There is no obligation you hear from anyone on the

     22               defense side.    The burden is entirely mine.                So, you

     23               might not hear from the victim.          You might also never




 •
     24               hear from Mr. McGriff .
      I
     25                           And do you understand that that ' s not like


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 165 of 232 PageID #: 381
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                     168




•
     1               the burden is on me to prove my case.

     2                            Do you understand that?

     3                            PROSPECTIVE JUROR:      Yes.

     4                            MR. MOTTOLA:     Are you comfortable with that?

     5                            You have to understand that principle if you

     6               are going to be a juror in this case.

     7                            MS. BURKE:     Judge, objection.      And permission

     8               to approach.

     9                            THE COURT:     Corne on up.

    10                            (Whereupon, there was a discussion held at

    11               the bench off the record.)

    12                            THE COURT:     All right.      The objection .is



•   13

    14

    15
                     sustained.

                                  Ladies and gentlemen, let me clarify for you

                     just one point.     That we are not equating whether the

    16               complaining witness testifies with whether or not

    17               Mr. McGriff chooses to testify.            The burden is always

    18               on the People to prove the case beyond a reasonable

    19               doubt.    Mr. McGriff and his attorneys have no burden to

    20               do anything at all.       They can present evidence if they

    21               choose.    They don't have to.      He can decide if he

    2Q               wishes to, to testify.

    23                            He is under no obligation at all to testify.




•
    24               And again, should he choose not to do that, you may not

    25               hold that against him.        Under the law you may not hold


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 166 of 232 PageID #: 382
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                    169




•
     1               that against him in any way.

     2                            Does everybody understand that?         Anyone who

     3               is not clear about that?

      4                           All right.     Continue, counsel.

     5                            MR. MOTTOLA:     Okay.    So I am going to move on

      6              just outside of the three jurors that I was speaking

      7              to.

     8                            Does anyone else, everyone else is okay with

      9              the concept you will not hear from the victim in this

    10               case?   Everyone could be fair and listen to the other

    11               witnesses?     Everyone can do that?         Okay.

    1b                            So now is it Miss Payne?



•
     I
    13                            PROSPECTIVE JUROR:       Yes.

    14                            MR. MOTTOLA:     I want to talk to you --

    15                            THE COURT:     Five minutes.



    :~
                                  MR. MOTTOLA:     Sure.

                                  The incident briefly when you were on the

    18               bus, without going into too many details, but when you

    19               first noticed that this stranger was doing whatever it

    20               was he was doing, what did you do?

    2l                            PROSPECTIVE JUROR:       Well someone had tapped
     I
    22               me on the shoulder 'cause I totally didn't know what

    28               was going on.     It was a crowded bus.         So she tapped me




•
    24               on the shoulder.     Told me what happened.          I didn't see

    25               anything at all actually.


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 167 of 232 PageID #: 383
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                   170




•
     1                           MR. MOTTOLA:    Okay .




     ~
                                 PROSPECTIVE JUROR:       It was a lot of people

                     who saw it happening.      I didn't actually see it happen,

     4               but I did see the person who did it.

     5                           MR. MOTTOLA:    Okay.     Did you tell the bus

     6               driver?

     7                           PROSPECTIVE JUROR:       Yes.

     8                           MR. MOTTOLA:    Did you change your seat?

     9                           PROSPECTIVE JUROR:       Well the bus driver

    10               stopped so the police could come.           They arrested him.

    11                           MR. MOTTOLA:    Okay.     There was no physical

    12               contact with you and that person outside of the



•   13

    14

    15
                     incident?

                                 PROSPECTIVE JUROR:

                                 MR. MOTTOLA:    Okay.
                                                          Correct.

                                                           Were other passengers on

    16               the bus doing anything to this person?

    17                           PROSPECTIVE JUROR:       They didn't, um, assault

    18               him or anything.     They didn't do anything really.

    19                           MR. MOTTOLA:    Okay.     Miss Solstad, your

    20               incident you mentioned, I think the person was

    21               following you and they were, you mentioned something

    22               about their mental state.

    23                           PROSPECTIVE JUROR:       He was very agitated and




•
    24               walking up and down the subway car and yelling.            I had

    25               my headphones on.     Started screaming at me in


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 168 of 232 PageID #: 384
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                   171




•
      1              particular.     I would walk away.      There was like some

      2              people in like the far right who didn't really do

      3              anything.     I didn't really know what to do.       I got off

      4              the next stop, then he followed me from there.

      5                          MR. MOTTOLA:     Then at that point it

      6              escalated, right?      You made it out of the subway.

      7                          PROSPECTIVE JUROR:       Right.

      8                          MR. MOTTOLA:     These are all the different

      9              things you did to get away from this person.

    10                           PROSPECTIVE JUROR:       Correct.

    11                           MR. MOTTOLA:     Okay.    Just a couple of other

    12               things, ladies and gentlemen.



•   13

    14

    15
                     know.
                                 You are going to hear from people you don't

                             The police officers you don't know.

                     civilians who testify, you don't know any of them.
                                                                        Any



    16               They're going to come in here, they are going to swear

    17               to tell the truth.      They're going to tell you what they

    18               remember to the best of their ability.

    19                           But your job, if you are picked, is going to

    20               be, you might have to compare different versions of

    21               events, right?     How do you determine credibility of a

    22               witness?    I want to just go into this briefly.

    23                           Is it Mr. Stanisci?       Let's say you meet




•
    24               someone on the train.      They're asking you, you know,

    25               they give you your routine about they're homeless there


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 169 of 232 PageID #: 385
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                         172




•
     1               or that they need a dollar.           How do you determine

     2               whether or not this guy is homeless or his story is

     3               true?     He is a stranger.

     4                            PROSPECTIVE JUROR:        Right.

     5                            MR. MOTTOLA:     What type of skills do you use

     6               determining whether someone's telling you the truth?

     7                            PROSPECTIVE JUROR:        Depends on, you know, the

     8               way he's dressed, the way he approaches, the way he

     9               speaks.    And many times I just give the dollar anyway.

    10                            MR. MOTTOLA:     Right.     Okay.

    11                            Who has kids?     Actually, Mr. Ramsey, you have

    12               three children.     They're older now .



•   13

    14

    15
                                  PROSPECTIVE JUROR:

                                  MR. MOTTOLA:     Okay.
                                                            Yes.

                                                             When they were younger

                     did they ever get into any kind of fights?

    16                            PROSPECTIVE JUROR:        Not really.

    17                            MR. MOTTOLA:     Okay.     Well fine.

    18                            Did they ever make a mess in the house?

    19                            PROSPECTIVE JUROR:        Of course .

    20                            MR. MOTTOLA:     Of course.        Maybe

    21               hypothetically you hear a noise in the kitchen, you run

    22               inside.     You see the cookie jar or some equivalent

    23               broken.     You ask your kids what happened.            Maybe you




•
    24               get two versions of events .

    25                            How do you determine which child is telling


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 170 of 232 PageID #: 386
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                       173




•
        1            the truth?    What kind of skills do you use?

                                  PROSPECTIVE JUROR:        They both did it.     If

        3            nobody man up, they both did it.

        4                         (Whereupon, there was laughter in the

        5            courtroom.)

        6                         MR. MOTTOLA:     I like it.

        7                         Anyone else?     Okay.

        8                         (Whereupon, there was laughter in the

        9            courtroom.)

    10                            MR. MOTTOLA:     What if they both said neither

    11               of us did it.     A raccoon did it, daddy.

    1                             PROSPECTIVE JUROR:        That's even worse.

•   13                            MR. MOTTOLA:     Because a raccoon couldn't have

    14               done it.

    15                            PROSPECTIVE JUROR:        Right.    Now you, now you

    16               messing with my intelligence.

    17                            MR. MOTTOLA:     How do you know that?

    18                            PROSPECTIVE JUROR:        There is no raccoon

    19               running around my house.

    20                            MR. MOTTOLA:     You have to use your common

    21               sense.     Everybody understands that makes you a good

    2                juror.     You all promise to do that?          All right.

    23                            Thank you for your time.




•
    24                            THE COURT:     Okay .    Thank you.

    25                            Mr. Wittwer.


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 171 of 232 PageID #: 387
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                     174




•
     1                           MR. WITTWER:     Yes, Your Honor.        Please give

     2               me a five minute warning as well.

     3                           THE COURT:     There you go.

     4                           MR. WITTWER:     Good afternoon, everyone.

     5                           PROSPECTIVE JUROR:       Good afternoon.

     6                           MR. WITTWER:     I represent Lawrence McGriff.

     7               Miss Burke.

     8                           I know you all sort of watched the other

     9               group do this.     I just want to remind you really is

    10               important you speak up and you tell us what you have to

    11               say during this time, because it's a really good

    12               opportunity for us to get information about you all.



•   13

    14

    15
                     There is no wrong answers.

                     juror for another trial.
                                                        Someone might be a good

                                                    Don't let me talk over you.

                     Bust your hands up if I am not noticing you have

    16               something to say, okay.

    17                           I am going to start off kind of a downer

    18               topic.   Violence.     It's bad, right?      We can all agree

    19               as a society generally we don't like it when people

    20               hurt other people.       In what cases do we condone

    211              violence?     Like when is violence something that

    22               generally we say okay, it's okay in that circumstances?

    23               Who can give me an example?




•
    24                           PROSPECTIVE JUROR:       Self-defense .

    25                           MR. WITTWER:     Self-defense.        Okay.   So what


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 172 of 232 PageID #: 388
                                    LORENZO MCGRIFF - JURY SELECTI ON
                                                                                   175




•
     1               do you mean?

     2                           PROSPECTIVE JUROR:       So, if somebody's

     3               assaulting you, corning at you to fight back, you don't

     4               want them to hurt you.

     5                          MR. WITTWER:      Okay.    So the key then is that

     6               you're in danger of being hurt at that point.

     7                           PROSPECTIVE JUROR:       Yes.

     8                          MR. WITTWER:      Are you saying, ma'am,

     9               Miss Cascone, then it's okay to hurt somebody else?

    10                           PROSPECTIVE JUROR:       If it's between you and

    11               that person.     I mean you don't want to get hurt.        Yeah.

    12                          MR. WITTWER:      If you can prevent yourself



•   13

    14

    15
                     from being hurt, that might be an area where violence

                     is okay.

                                 PROSPECTIVE JUROR:       Right.

    16                          MR. WITTWER:      Anyone disagree with that

    17               before I move on?

    18                           Does anyone have another example of when

    19               violence is okay?      I saw a few hands.

    20                           I think I saw your hand up, Miss Parker.

    21                           PROSPECTIVE JUROR:       Yes.     If you are trying

    22               to protect your family or yourself and it's your life

    23               or that person's life, then that's okay to take action




•
    24               to protect yourself .

    25                          MR. WITTWER:      So Miss Parker's talking about


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 173 of 232 PageID #: 389
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                       176




•
      [              protection here.     The idea of protecting yourself or

     k               another person, right?        If someone else is in danger,

      3              we have seen -- I mean police officers use violence.

      b              Violence sometimes to protect the community.             Military
     I
                     members serving active duty, they use violence.
     IF                           Does anyone think that violence can never be

                     justified for any reason?

     t                            Let me ask you this.     Because we got

      9              different looking people, different size people.             Is

    10               there anyone who thinks they personally could never see

    11               themselves committing an act of physical violence?

    12                            Mr. Weber, you never.        Why is that?



•   13

    14

    15
                                  THE COURT:

                     cannot hear you.
                                                 You have to raise your voice.



                                  PROSPECTIVE JUROR:     I have a fear of
                                                                                       I




    16               violence.

    17                            MR. WITTWER:     You would be afraid to hurt

    18               someone.     Do you think everyone else has that fear?

    19                            PROSPECTIVE JUROR:     No.

    210                           MR. WITTWER:     Do you think it's okay if a

    21               different person who -- like do you have a problem with

    212              other people using violence to protect themselves?
     I
    23                            PROSPECTIVE JUROR:     Yes.     I can't see




•
                     violence .
    14

    ,5                            THE COURT:     I can't hear you.


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 174 of 232 PageID #: 390
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                  177




•
      ~                          PROSPECTIVE JUROR:     I can't see violence.
      I
      2                          THE COURT:     Okay.

      b                          MR. WITTWER:     So you have an issue with

                     seeing violence.     It's scary.

      ~
      I
                                 PROSPECTIVE JUROR:     Yeah.

                                 MR. WITTWER:     Do you have an issue with
      r
      p              violence that's used to protect someone?

      8                          (Whereupon, there was a pause in the

      9              proceedings.)

    10                           PROSPECTIVE JUROR:     Depends on the case.



    :~
                                 MR. WITTWER:     Are you someone who is just

                     generally going to be made uncomfortable by something



•   13

    14

    15
                     that has to do with violence?

                                 PROSPECTIVE JUROR:

                                 MR. WITTWER:
                                                        Yes.

                                                  Mr. Weber, in this trial there

    16               will be discussions of violence.

    17                           PROSPECTIVE JUROR:     The video see violence.

    18                           MR. WITTWER:     You would be able to?

    19                           PROSPECTIVE JUROR:     I would not be able.

    210                          MR. WITTWER:     You would not be able to.
     I
    21                           PROSPECTIVE JUROR:     No.



    ~:
                                 MR. WITTWER:     Do you think you are just too

                     squeamish so you, do you, do you think seeing a scary




• 1:
                     image distract you from hearing the facts in this case?

                                 PROSPECTIVE JUROR:     Yes.


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 175 of 232 PageID #: 391
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                   178




•
     1                            MR. WITTWER:    Thank you .

     ~                            Does anyone else feel that way?         Mr. Weber is
     I
     ~               not the first person I heard say that.            Anyone else for




     ~
                     whom the fact that this trial is going to involve

                     violence is going to really upset you?

      6                           Miss Parker.

     7                            PROSPECTIVE JUROR:     Well like four years ago,

     8               um, my teachers were married and her husband stabbed

      9              her to death, so it kind of, it bothers.

    10                            MR. WITTWER:    You seem kind of upset talking

    11               about.   I don't want to make you go further.

    12                            But let me just ask you, are you saying that



•   13

    14

    15
                     because of something that happened in your past, when

                     you hear about violence, you find it very emotionally

                     upsetting?

    16                            PROSPECTIVE JUROR:     I think about that

    17               happening and it bothers me.        Like thought somebody

    18               stabbing someone.

    19                            MR. WITTWER:    Make it upset and kind of hard

    20               to focus on what is going on.         I am not going to ask

    21               any more about it.      I am sorry.

    22                            Does anyone else have that kind of reaction?

    23               I want to talk to you again about protecting yourself




•
    24               and defending yourself .

    2!s                           Miss Payne, and don't, if I ask anything that


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 176 of 232 PageID #: 392
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                   179




•
      n_             makes you uncomfortable, just stop me.            You don't have
      I
      l2             to answer.     I know that you saw kind of a scary thing

      3              happen on a bus that you talked about earlier.

                     Fortunately you weren't hurt or anything like that.

      ~              But were you afraid at that time?

      b
      I
                                  PROSPECTIVE JUROR:     Yes.



      ~
                                  MR. WITTWER:    And what was so scary?

                                  PROSPECTIVE JUROR:     That someone could be so

      ~              debased that they would do that.

    1b                            MR. WITTWER:    Particularly in public, right?

    1 Q_                          PROSPECTIVE JUROR:     Yes.

    1b                            MR. WITTWER:    You're in a bus full of



• :~1~               strangers, right?

                                  PROSPECTIVE JUROR:

                                  MR. WITTWER:
                                                         Yes.

                                                  Crowded bus and there is a

    116              stranger and he doesn't seem to care it's a public

    17               situation.


    1~
                                  PROSPECTIVE JUROR:     Yes.   His wife was in the

    19               front of the bus in a wheelchair.

    20                            MR. WITTWER:    Oh, wow.

    21                            PROSPECTIVE JUROR:     I was in the back there

    22               with the back entrance, so he actually went towards me

    23               to do that, like, he victimized me.




•
    24                            MR. WITTWER:    He actually approached you?

    25                            PROSPECTIVE JUROR:     Yes.


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 177 of 232 PageID #: 393
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                   180




•
      1                          MR. WITTWER:      You really have nowhere to go.

      k                          PROSPECTIVE JUROR:      Yes.

      3                          MR. WITTWER:      How did that make you feel?      If

      ~              that's a hard question to answer, that's okay.
      I
      5                          PROSPECTIVE JUROR:      In disbelief.     I don't ...

      6              it's just unbelievable.
      I




      ~
                                 MR. WITTWER:      Was there a point where you

                     wondered like, is this going to escalate?           Could this,

      9              you know , could he actually do something to me?

    10                           PROSPECTIVE JUROR:      By the time he started

     11              going crazy the police were already there.           So I never

    12               felt -- after it happened I never felt threatened or



•   13

    14

    15
                     anything.

                                 MR. WITTWER:      If the police hadn't come do

                     you know what you would have done?

    16                           PROSPECTIVE JUROR:      If the police hadn't come

    17               I would have gotten off the bus probably, you know,

    18               gotten as far away as I possibly could have.

    19                           MR. WITTWER:      You would have tried to get

    20               away from him to whatever extent you could.

    21                           PROSPECTIVE JUROR:      Yes .

    22                           MR. WITTWER:      Miss Solstad, again, same

    23               issue.    I am sure it is a traumatizing experience.         If




•
    24               you don't want to talk about it, don't talk about it .

    25                           To the   ~xtent   you are willing, when this


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 178 of 232 PageID #: 394
                                   LORENZO MCGRIFF - JURY SELECTI ON
                                                                                       18 1




•
      ~              guy's following you, what is going through your head?

      k                          PROSPECTIVE JUROR:      I thought I was going to
      I
      3              be raped.

      ~                          MR. WITTWER:    Wow.   And did you think about
      I
                     like what you might do if he caught up to you?
      r                          PROSPECTIVE JUROR:     When I was in that subway
      I              car I didn't realize how serious the situation was.                I
      r
      8              had my headphones on, which is terrible.             There is a




    1~
                     woman sitting across from me.        When she walked past me,

                     she handed me some pepper spray in my hand and she said

    1~               spray it and run.

    lQ                           MR. WITTWER:    Wow.



•   lr
    14

    15
                     with it.
                                 PROSPECTIVE JUROR:      I had no idea what to do

                                 And I was just like, this is like I, like I

                     all of a sudden really realized much more of a panic

    16               situation than I was understanding it was.

     17                          I remember after this had happened I was so

    18               angry that no one on that car helped.             He is a big guy.

    19               He was like screaming at me 'cause he thought he was

    QO               like talking to me as if I was his ex-girlfriend or

    Ql               something and saying some pretty lewd thing.

    22                           MR. WITTWER:    You said, I think, earlier he

    23               had mental health issues.       How did you come to know




•
     24              that?

     25                          PROSPECTIVE JUROR:      Just rambling up and down


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 179 of 232 PageID #: 395
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                   182




•
      1              the car.     I didn't think he was talking to me at first.

      ~              I thought he was just being crazy.          I don't know.

                                  MR. WITTWER:    Do you think he might have been

      4              under the influence of drugs, something like that?

      5                           PROSPECTIVE JUROR:     I don't know.    Maybe.

      6              But you know, that, or mentally ill.         And then later on

      7              when I like complained to the police department, I

      8              wasn't, like, taken seriously.          I told another

      9              girlfriend of mine, don't be out late on the subway.

    10               This is this guy hanging out in the subway stop.            She

    11               said oh, people told me about that guy.

    12                            MR. WITTWER:    You feel frustrated nothing's



•   13

    14

    15
                     been done.

                                  PROSPECTIVE JUROR:

                     happened after that.
                                                         Yeah.    I don't know what



    16                            MR. WITTWER:    Sort of discomforting to think

    17               might still be out there.

    18                            PROSPECTIVE JUROR:     Yes.

    19                            MR. WITTWER:    When you were handed the pepper

    20               spray you didn't use it, right?

    21                            PROSPECTIVE JUROR:     No.

    22                            MR. WITTWER:    Why not?

    23                            PROSPECTIVE JUROR:     I felt more scared of




•
    24               using it.     Running to me was the thing felt most, I was

    25               most capable of.


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 180 of 232 PageID #: 396
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                  183




•    ~
                                  MR. WITTWER:    Do you feel running wasn't an

                     option, you had to use the pepper spray, you would have
     I
      3              done it?

      4                           PROSPECTIVE JUROR:      I have never even

      5              touched.     I have never used a weapon of any sort.

      6                           MR. WITTWER:    It's hard to know, right?      It's

      7              hard to know what you would do in a dangerous

      8              situation.

      9                           Does that anyone think that's true or not

    10               true?     And when you're trying to get out of a dangerous

    11               situation, there are a number of ways to handle that.

    12               That kind of depend on the specifics of the situation,



•   13

    14

    15
                     right?



                     runner.
                                  Any runners in here?      You look kind of like a

                                 Mr. Cullum, you can probably outrun most

    16               people.

    17                            (Whereupon, there was laughter in the

    18               courtroom.)

    19                            MR. WITTWER:    You don't know.      It's a gamble,

    20               right?     What if you can't.      You know, I am not out

    21               running with anyone, right?

    22                            (Whereupon, there was laughter in the

    23               courtroom.)




•
    24                            MR. WITTWER:    But at the same time it's hard

    25               to know.     So does everyone agree that it's really hard


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 181 of 232 PageID #: 397
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                    184

      1              in a dangerous, scary situation know what's right to


•     2

      3
                     do?   But it sounds like everyone also seems to be on

                     the same page that violence can be justified if you're

      4              in danger.

      5                           Does anyone not think that's true except

      6              perhaps Mr. Weber?

      7                           Okay.   I also, I am going to switch gears

      8              here for a second.

      9                           You 've all heard that Mr. McGriff is presumed

    10               innocent.     Can someone tell me what that means?

     11                           A brave sole.    Mr. Philip.    Thank you.

     12                           What does it mean to be presumed innocent?



•   13

    14
                                  PROSPECTIVE JUROR:     Basically there's

                     nothing -- well not really nothing to show.          There's

     15              nothing brought up yet to say that he is guilty so you

     16              can't say.

     17                           MR. WITTWER:    When there is nothing brought

     18              up of evidence of guilt, then we assume the person's

     19              innocent.

     20                           So if you had to deliberate right now and

     21              vote on whether Mr. McGriff is guilty or not guilty,

     22              how would you vote?

     23                           PROSPECTIVE JUROR:     Not guilty,    'cause I

     24              don't have anything to say against him.           I don't have


•    25              anything.     No evidence.


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 182 of 232 PageID #: 398
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                     187




•
      1              during this voir dire period?

                                  PROSPECTIVE JUROR:     Kind of.      Not really.
     F
                                  MR. WITTWER:    You are not picking everything

                     up.     Is that because, just because you are not fluent

                     in the English language?

     6                            (Whereupon, there was a pause in the




     ~
                     proceedings.)

                                  PROSPECTIVE JUROR:     Yes.

     9                            MR. WITTWER:    Yes.   Thank you for letting me

    10               know.

    11                            Miss Khamrak, now that I have explained a

    lf               little bit more, how do you feel about the presumption



•   13

    14

    15
                     of innocence?



                     innocent.
                                       What does it means?

                                  PROSPECTIVE JUROR:     It means that defendant



    16                            MR. WITTWER:    Unless?   What makes them not

    17               innocent?

    18                            (Whereupon, there was a pause in the

    19               proceedings.)

    20                            MR. WITTWER:    That's okay.      This isn 't a

    21               quiz.     I am going to move on.

    22                            You've all heard the burden of proof is on

    23               the government.     And that means, and I know the Judge




•
    24               just explained to you recently that they have to put on

    25               evidence.    We might put on evidence, we might not.            But


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 183 of 232 PageID #: 399
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                  188




•
                     this case is really about whether their evidence

                     convinces you beyond a reasonable doubt.

                                 And what they need to prove specifically is

     Ii              not that Mr. McGriff did something you disagree with or

      5              you don't think you would have done in that situation;




      ~
                     but that he did something illegal, that he committed a

                     crime.

      B
      I
                                 I want to introduce another thing to you

      9              which we have already talked a little bit, which is

    10               this idea of self-defense and the idea specifically

    11               that sometimes you are justified in hurting someone

                     else in terms of self-defense .



•   14

    15
                                 Does anyone think that Mr. McGriff needs to

                     prove that he was acting in self-defense?

                     Does anyone -- Mr. Cullum, you do?
                                                                       No one?



    16                           PROSPECTIVE JUROR:     I mean if all I am shown

                     is a video of something taking place that might

                     indicate someone, I would like to understand what

    19               happened even before or after on a judgment call as to

    20               whether that was self-defense.

    21                           MR. WITTWER:    That makes sense in a way to

    22               sort of reconcile that with the fact that the burden of

                     proof is on the prosecution.




•
                                 THE COURT:     Counsel, just stay away from the

    25               burden.


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 184 of 232 PageID #: 400
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                  189




•
     1                           MR. WITTWER:     Does everyone understand that

                     the government needs to prove that Mr. McGriff was not

                     acting in self-defense?
     '3
     4                           Mr. Moser, you understand that?

     5                           PROSPECTIVE JUROR:     Yes.   Can you repeat the

     6               question, please?

     7                           MR. WITTWER:     That the government needs to

     8               prove that Mr. McGriff was not acting in self-defense.

     9                           THE COURT:     Counsel, like I said, I will give

    10               them the law and I will talk about the burden of proof,

    11               okay.

    12                           MR. WITTWER:     Is there anyone who thinks



•   13

    14

    15
                     Mr. McGriff needs to satisfy you that he was acting in

                     self-defense in order to not be guilty at this trial?

                                 (Whereupon, there was a pause in the

    16               proceedings.)

    17                           MR. WITTWER:     Everyone understand the

    18               question that I asked?       I will move on.

    19                           THE COURT:     You have about a minute.

    20                           MR. WITTWER:    A minute?

    21                           Miss Solstad, I want to ask you a specific

    22               question because you were one of the people who had had

    23               concerns if Mr. Kalifa doesn't testify at the trial.




•
    24                           If the government presents evidence that

    25               satisfies you that a crime was committed without


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 185 of 232 PageID #: 401
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                       190




•
        ~            Mr. Kalifa testifying, are you comfortable voting based
        I
                     on that evidence?

        G
        I
                                 PROSPECTIVE JUROR:       I find it difficult.



        ~
                     Based on my experience, like from people who are

                     watching me in that incident I described to you,

        6            perhaps they thought I was his family.            It's only

        7            really from my point of view.        They're unable to
        I
                     understand I felt I was victimized.

        9                        MR. WITTWER:     Thank you.

    10                           Miss Burke asked this last time.          I want to

    11               make sure you all have an opportunity to answer.              There

    1                will be some really disturbing and vial language that



•   13

    14

    15
                     you hear about during this trial.

                     be like racial language, racial slurs.
                                                               Specifically it will



                                 And you are going to need to hear it because

    16               that's, you know, there will be evidence that this

    17               language was used.

    18                           Is there anyone who will have such a hard

    19               time hearing these words they don't think they can sit

    20               as a juror in this case?       Anyone heard those words used

    21               before in public?      Miss Payne.

    22                           PROSPECTIVE JUROR:       I've heard N word.       B

    23               word.   Every word you possibly




•
    24                           MR. WITTWER:     How do you feel when you hear

    2!s              those words?
     I
                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 186 of 232 PageID #: 402
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                     191




•
     1                           PROSPECTIVE JUROR:      I laugh it off sometimes.

     2               In my job I hear it all the time.        On the phone.     It

     b               doesn't affect me.       It's just words.

      4                          THE COURT:     Thank you.

     5                           Let me just ask Miss Khamrak, what is your

      6              native language , ma'am?

     ~                           PROSPECTIVE JUROR:      Russian.

     8                           THE COURT:     How long are you in the United

     9               States?

    10                           PROSPECTIVE JUROR :     20 years.

    11                           THE COURT:     Did you go to school here?

    12                           PROSPECTIVE JUROR:      Just -- no.     I just took



•
     I
    13               maybe courses to learn English.

    14                           THE COURT:     Where did you take courses?

    lr                           PROSPECTIVE JUROR:      There was a place ... a



    :~
                     community place, you know.

                                 THE COURT:     Okay.   Have you -- did you have

    1~               any trouble understanding any of the questions that I

    19               asked?

    20                           PROSPECTIVE JUROR:     No.   But some of question

    21               I didn't understand because it's too hard to me because

    22               my language is simple, you know.

    23                           THE COURT:     Were there questions --




•
    24                           PROSPECTIVE JUROR:      I could speak about my

    25               life, about my, you know, some kitchen.           Like just a


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 187 of 232 PageID #: 403
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                     192




•
      1              kitchen language, you know?

      2                           THE COURT:   Were there questions that were

     r               asked -- let me finish.

      4                           Were there questions asked by the lawyers

      5              that you did not understand?

      6                           PROSPECTIVE JUROR:     You know, not all the

      7              questions, but most question I understand.            But you

      8              know, I understand maybe better than I could talk

      9              about, you know, just explain in English.            I understand

    10               90 percent, but then I trying to talk, it's not 90

    11               percent.     It just, I can 't explain but I understand,

    12               you know .



•   13

    14

    15
                     in English?
                                  THE COURT:   Okay.



                                  PROSPECTIVE JUROR:
                                                        Do you read the newspaper



                                                         Occasionally.

    16                            THE COURT:   Occasionally.     Okay.     Thank you

    17               very much.

    18                            PROSPECTIVE JUROR:     You 're welcome.

    19                            THE COURT:   All right, ladies and gentlemen,

    20               I am going to have everybody step out, including the

    21               folks in the audience.      And then we will call you back

    22               in .

    23                            In the meantime, please don't discuss the




•
    24               case amongst yourselves or with anyone else, and we

    25               will bring you back in a little while.            Thank you for


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 188 of 232 PageID #: 404
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                  193




•
      ~              your attention.

      2                          (Whereupon, the prospective jury left the

      B              courtroom.)

      4                          (Whereupon, there was a pause in the

      5              proceedings.)

      6                          THE COURT:     All right.   Ready?

      r                          MS. BURKE:     Yes, Your Honor.

     8                           THE COURT:     On the last round there were

      9              eight jurors selected.       People used two peremptory

    10               challenges, defense used four.

    11                           THE CLERK:     People used two, defense used

                     four .
    11



•   1~

    14

    15
                                 As to seats one through four,

                     challenges for cause?

                                 MR. MOTTOLA:     Yes.   Number one.
                                                                      People,



                                                                         Oh, sorry.

    16               It's Tedgardo Mercene.

    17                           THE COURT:     Just make your record so we don't

    18               have to

    19                           MR. MOTTOLA:     Oh, yes.   He was pretty

    20               unequivocal he would need to hear from the witness,

    21               from the victim in this case.

    22                           MR. WITTWER:     No objection.

    23                           THE COURT:     Thank you.   On consent.




•
    24                           THE CLERK:     Any other challenges for cause in

    25               seats one through four?


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 189 of 232 PageID #: 405
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                  194




•
      1                          MR. MOTTOLA:     No.

      2                          THE CLERK:     Okay.    Mr. Wittwer, challenge

      3              for cause, seats one through four.

      4                          MR. WITTWER:     Yes.     Juror number two, Zhang

      5              Dong Ye.    I think she doesn't understand enough

      6              English.

      7                          THE COURT:     Consent.

      8                          MR. MOTTOLA:     Consent.

      9                          THE COURT:     Thank you.

    10                           MR. MOTTOLA:     No problem.

    11                           THE CLERK:     Is that it, Mr. Wittwer?

    12                           MR. WITTWER:     Yes.

•   13                           THE CLERK:     Okay.    Mr. Mottola, any

    14               peremptory challenges, seats three and four?

    15                           MR. MOTTOLA:     No.

    16                           THE CLERK:     Mr. Wittwer, peremptory

    17               challenges seats three or four?

    18                           (Whereupon, there was a pause in the

    19               proceedings.)

    20                           MR. WITTWER:     Yes.     We are going to exercise

    21               a peremptory on juror number three, Miss Mikhli.

    22                           THE COURT:     Is that it?

    23                           MR. WITTWER:     Yes.




•
    24                           THE CLERK:     Seat number four,     Francesco

    25               Stanisci becomes juror number nine.


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 190 of 232 PageID #: 406
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                   195




•    ~
                                  We will take the next three seats.

                                  As to seats five, six, seven, People,

     3               challenges for cause?

     4                            MR. MOTTOLA:     None for cause.

     5                            THE CLERK:     None for cause.     All right.

     6                            Mr. Wittwer, any challenges for cause as to

     7               those three seats?

     8                            MR. WITTWER:     Yes.    Juror number five, Amani

     9               Parker, got very upset when we started talking about

    10               the subject matter.       I am just afraid she won't be able

    11               to focus.

    12                            MR. MOTTOLA:     No objection.



•   13

    14

    15
                     consent .
                                  THE CLERK:



                                  MR. WITTWER:
                                                 Parker, she is excused on



                                                   That's the only challenge for

    16               cause in that.

    17                            THE CLERK:     Okay.    Mr. Mottola, any

    18               peremptory challenges as to seats six or seven?

    19                            MR. MOTTOLA:     Yes.    Seat --

    20                            MR. WITTWER:     I apologize.      I did not realize

    21               we were including seven.

    22                            THE COURT:     We said it's seats five, six or

                     seven peremptory.
    213




•
    214                           MR. WITTWER:     Simply misunderstood.      I
     I
    25               apologize.     Don't want to miss my opportunity to


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 191 of 232 PageID #: 407
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                       196




•
     1               challenge seven for cause, Matthew Cullum .         He has

                     close familial relationships with police officers.                His

     3               father-in-law is a retired police chief with the New

     4               York City Police Department.         And his sister-in-law on

     5               active duty with the NYPD.

     6                           I think those ties are substantial enough he

     7               can't be a fair and impartial juror where the People

     8               are calling large number of police witnesses.

     9                           MR. MOTTOLA:     Counsel had an opportunity to

    10               ask Mr. Cullum if he could be fair.          He never indicated

    11               in any way that h i s relationship would bias him.           I do

    12               not believe cause is made out .



•   13

    14

    15
                                 MR. WITTWER:     I want to add to the record

                     co-counsel reminded me he speaks to those family

                     members about their jobs.          They talk about work.

    16                           THE COURT:     They're retired four years.        I

    17               asked him specifically.       He said he could be fair.           And

    18               he was not challenged when you had an opportunity to

    19               question him.

    20                           The challenge for cause is denied.

    21                           THE CLERK:     Okay.     Mr. Mottola, any

    22               peremptory challenges as to seats six or seven?

    23                           MR. MOTTOLA:     Yes.     Seat number six, Gerard




•
    24               Philip .

    25                           THE CLERK:     Gerard Philip, that is peremptory


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 192 of 232 PageID #: 408
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                    197




•
      1              challenge.

     2                            Seat number seven, Mr. Cul --

                                  THE COURT:     Wait.    Any other challenges as to

     4               seven?

     5                            MR. MOTTOLA:     No.

     6                            THE COURT:     All right.

     7                            THE CLERK:     Mr. Wittwer, peremptory challenge

     8               as to seat number seven.

     9                            MR. WITTWER:     Yes.    Exercise a peremptory

    10               challenge on seat number seven, Matthew Cullum.

    11                            THE CLERK:     Okay.

    1~                            THE COURT:     All right.     So we have next three

•   13               seats, eight, nine and ten.

    14                            Challenges for cause, People.

    15                            MR. MOTTOLA:     None for cause.     No.

    16                            THE CLERK:     Mr. Wittwer.

                                  MR. WITTWER:     None for cause.

                                  THE CLERK:     Okay.    Mr. Mottola, peremptory

                     challenges seats eight, nine or ten.

    20                            MR. MOTTOLA:     Yes.    Seat number nine, Tara

    2~               Cascone.

    22                            THE CLERK:     Nine Cascone.

    23                            Anything else, Mr. Mottola, for peremptory




•
    24               challenges?

    25                            MR. MOTTOLA:     No others.


                                                   VdV
Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 193 of 232 PageID #: 409
                               LORENZO MCGRIFF - JURY SELECTION
                                                                               198

                             THE CLERK:     Mr. Wittwer, any peremptory

                 challenges as to those seats, eight or ten?

                             MR. WITTWER:     Yes.   Exercising a peremptory

    4            challenge on juror number ten, Christophe Mosley.

    5                        THE CLERK:     Okay.    Seat number eight, Belquis

    6            Payne, becomes juror number ten.

    7                        As to the next two seats, 11 and 12,

    8            Mr. Mottola, challenge for cause.

    9                        MR. MOTTOLA:     Yes, Your Honor.      Juror number

10               11, Andrea Solstad.      I tried my best when speaking to

11               her to ask her, to push her on the fact that the victim

1                would not be testifying.       And I think ultimately she

13               said it would be difficult and she would need to hear

14               from him.

15                           MR. WITTWER:     I would just note that the fact

16               that jurors may weigh, the fact that the victim is not

17               testifying and draw negative inferences from it is

18               completely legally permissible.         In fact, there's an

19               instruction that would probably be relevant to this

20               trial in that regard.       Miss Solstad was not as

21               unequivocal as Mr. Mercene.

22                           I think she was more suggesting that she

23               thought it was problematic for the People to meet their

24               burden without the complainant testifying was a

25               completely permissible stance to take.           I don't believe


                                              VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 194 of 232 PageID #: 410
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                    200




•
     1                          MR. MOTTOLA:      I used mine.

     2                          MR. WITTWER:      No.

                                 THE COURT:     There is none.

     4                          MR. MOTTOLA:      Yeah, there is none.

     5                           THE COURT:     All right.     Seats 13 and 14,

     6               challenges for cause, People.


     ~                          MR. MOTTOLA:      Yes, Your Honor.     As to both I

     8               do believe --

     ~                          MS. BURKE:      We will consent.

    10                          MR. MOTTOLA:      Okay.

    11                           THE CLERK:     That's 13 and 14.

    1~                           THE COURT:     Yes.



•
     I
    13                           THE CLERK:     All right.

    14                          As to seats 15 and 16, challenges for cause,

    15               Mr. Mottola.

    16                           MR. MOTTOLA:     No.     None for cause.

                                 MR. WITTWER:     No challenges for cause.

                                 THE CLERK:     Okay.     Mr. Mottola, peremptory

    19               challenges as to those two seats, 15 or 16.

    20                           MR. MOTTOLA:     Just number 15, Pauline

    2t               Stewart.

    22                           THE CLERK:     And, Mr. Wittwer, as to seat

    23               number 16, peremptory challenge.




•
    24                           MR. WITTWER:     Yes.     We will exercise a

    25               peremptory on juror number 16, Yung Hsien Tam.


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 195 of 232 PageID #: 411
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                  201




•
                                 THE CLERK:     At the end of round two, People
     I
     2               exercised seven peremptory challenges, and defense has

     ~               also exercised seven peremptory challenges.


      ~                          MR. MOTTOLA:

                                 THE COURT:
                                                  Defense eight, right?

                                                Count them up.      I think they have
     r               different numbers, please.           I have one two, three, four
     r
     r               defense peremptories this round.

     8                           MR. MOTTOLA:     Correct.
     I
     9                           MR. WITTWER:     Yes.

    10                           MR. MOTTOLA:     Yes .    And four this round.

    1l1                          THE COURT:     For a total of seven.

    1~                           As to the People I have one, two, three, four



•   13

    1~
    ~5
                     also exercised, for total of six.

                                 MR. MOTTOLA:     Correct.

                                 (Whereupon, there was a pause in the

    16               proceedings.)

    117                          THE COURT:     Correct?

    1ls                          MS. BURKE:     I have six for the People, seven

    19               for defense.




    ~:
                                 THE COURT:     Correct.

                                 THE CLERK:     I had seven for defense.

    JQ                           THE COURT:     Six for the People.

    23                           THE CLERK:     Okay.

    14                           COURT OFFICER:     Ready for the jurors in the

•   15               box?


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 196 of 232 PageID #: 412
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                    202




•
      1                          THE COURT:    Yes.     Thank you.


      ~                          COURT OFFICER:

                                 THE COURT:    Yes.
                                                      Ready?



      I
      ~                          (Whereupon, the prospective jury entered the

      ~              courtroom.)

      6                          THE COURT:    The last two were not part of

                     this round.
      r
      ~
                                 COURT OFFICER:       Okay.    All right.

                                 THE COURT:    They're not part of this round.

     10              Have them step outside.

     11                          THE CLERK:    Okay, ladies and gentlemen, if I

     12              call your names, you've been selected to serve as a



•    13

     14
                     juror in this case.      Please remain seated.

                                 Juror number nine will be Francesco Stanisci.

                     Juror number ten, Belquis Payne.
    .:1:                         Those two people, please remain seated.

     17              Everyone else is excused with the thanks of the Court.

     18              Follow the court officer's instructions outside.

     19                          Belquis Payne, remain seated.         Remain seated.

     20                          COURT OFFICER:       Everyone else, follow me.

     2!1                         THE COURT:    All right, folks,      you've been
      I
     22              selected as the next two jurors .          We are going to

     13              continue jury selection.         I will not make you wait




• Js
     24              around while we are doing that.           We are going to just,

                     a few minutes send you on your way.           We will be


                                                  VdV

     I.
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 197 of 232 PageID #: 413
                                   LORENZO MCGRIFF - JURY SELECTION
     I                                                                             203

      ~
•
                     continuing jury selection tomorrow.         So I am going to

                     ask you to be in the jury room Thursday morning at 9:30

                     promptly.

                                 Before you leave today you will follow the

                     officer.    She will just show you the jury room you are

                     going to report to each morning.

                                 In the interim, please don't discuss the case
     I
     8               amongst yourselves or with anyone else.          You may tell

                     your employers or family that you are a seated juror,

                     when you need to be here, but other than that, no

                     discussion about the case.         No research online about

    1e               the case or anyone connected with the case .



• :~                             If you -- we will take a contact phone number

                     from you where you can be reached if you are late, we

                     have to find you, and give you a phone number where you

    16               can reach us in the event of an emergency.

    17                           If you like to bring water or coffee, tea, or

    18               something with you in the mornings so you are more

    19               comfortable sitting here, you may certainly do that.

    20                           All right.    Grab your things.      Follow Officer

    21               Lopez Delis to the jury room.         We will see you Thursday

    22               morning.    Thank you so much.

    23                           COURT OFFICER:     Follow me, guys.




•
    24                           (Whereupon, the jury left the courtroom.)

    25                           COURT OFFICER:     Ready for the jurors?


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 198 of 232 PageID #: 414
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                          204




•
     ~                           THE COURT:     Yes .

     2                           What's the matter?

     6                           MR. MOTTOLA:     I just wanted, I don't -- I

     4               double-checked my charts.          I just think the defense

     5               used four and four in the first round.

     6                           THE CLERK:     Defense used four in the first

     ~               round, peremptory challenges in this round.                People

     8               used two in the first round.

     9                           MR. MOTTOLA:     So this round of the defense

    10               challenged seat number three.


    1~                           THE COURT:     Right.

    12                           MR. MOTTOLA:     Seat number seven.



•   1b

    1~


    15
                                 THE COURT:

                                 MR. MOTTOLA:

                     that's four, that's eight.
                                                Right.

                                                  Ten.
                                                              Seat number ten.

                                                              And then seat number 14,



    16                           MS. BURKE:     I have that we used three in the

    1p               first round.

    18                           MR. MOTTOLA:     Right.

    19                           THE COURT:     No.     No.     Wait.   Just a minute.

    20               Stop.

    2~                           Okay.   In the first round you used, you

    22               exercised your peremptory on number two, Miss Torn.

    23               Number seven, Miss Patel.          Miss Fung, number ten.           And




•
    24               Mr. Gladskiy, number 13 .

    25                           MS. BURKE:     Correct.        My apologies.


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 199 of 232 PageID #: 415
                                   LORENZO MCGRIF F - JURY SELECTION
                                                                                    205




•
      1                          MR. MOTTOLA:     Correct .

     k                           THE CLERK:     Yes.      That's correct.
      I
      r                          THE COURT:     In this round, this last round

      4              you challenged Miss Mikhli, Mr. Cullum, Mr. Christophe,

      5              and Miss Tam.

      6                          MR. MOTTOLA:     Yes.

      7                          MS. BURKE:     Correct.

      8                          THE COURT:     So that's eight.       Yes.

      9                          MR. MOTTOLA:     Yes .

    10                           THE CLERK:     Miss Mikhli was a defense

    1~               peremptory.

    lQ                           MR. MOTTOLA:     Yes .



•   13

    1~


    15
                                 THE COURT:     Miss Mikhli was a defense.

                     two, three, four -- so the end of the second round

                     defense used eight, People used six.
                                                                                 One,




    :~
                                 (Whereupon, the prospective jury entered the

                     courtroom.)

    18                           THE COURT:     All right, ladies and gentlemen,
     I
    19               we are going to continue with jury selection.            When you

    20               hear your name, please gather your things, step up,

    2l               follow the sergeant's instructions.           If you can say

    22               here, yes, I heard you.       Something like that.

    23                           THE CLERK:     Seat number one, Glen Mendez.




•
    24               G-L-E-N, M-E-N-D-E-Z.       That's seat number one .

    25                           Seat number two, Simone Billingslea.


                                                  VdV
·------·~-----------------------------------~




    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 200 of 232 PageID #: 416
                                    LORENZO MCGRIFF - JURY SELEC TI ON
                                                                                   206




•
     1                           PROSPECTIVE JUROR:       Billingslea.

     2                           THE CLERK:     S-I-M-0-N-E, last name


     ~
     4
                     B-I-L-L-I-N-G-S-L-E-A.

                                And seat number three, Joshua Ortega.


     r
     6
                                 Last name 0-R-T-E-G-A, first name Joshua.

                                 Seat number four, Yihua Peng.



     ~
                                 First name Y-I-H-U-A, last name P-E-N-G.

                                 PROSPECTIVE JUROR:       Here.

     9                           THE CLERK:     Seat number six, Alisa Hidary.

    1b                           PROSPECTIVE JUROR:       Here.

    11                           THE CLERK:     First name A-L-I-S-A,

    1b               H-I-D-A-R-Y.



•
     I
    13                          MS. BURKE:      Judge, was this seat number five?

    1~                           THE CLERK:     Yes.
     I
    15                          MS. BURKE:      Okay.



    :~
                                 THE CLERK:     Seat number six, Melina Grant.

                     M-E-L-I-N-A, G-R-A-N-T.

    18                           PROSPECTIVE JUROR:       Here.

    1~                           THE CLERK:     That's seat number six.

    20                           Seat number seven, Victoria Jones.

                     J-0-N-E-S, first name Victoria.          Seat number seven.
    21
    22                           Seat number eight, Suncica Jasarovic.

    2B                           PROSPECTIVE JUROR:       It's okay.

    2~
•
                                 THE CLERK:     Another one I am not going to be

    25               able to say.


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 201 of 232 PageID #: 417
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                  207




•
      1                          (Whereupon, there was laughter in the

      2              courtroom.)

      3                          THE CLERK:    S-U-N-C-I-C-A, last name

      4              J-A-S-A-R-0-V-I-C.

      5                          Seat number nine, David Auerbach.

      6                          PROSPECTIVE JUROR:      Here.

      7                          THE CLERK:    First name David, last name

      8              A-U-E-R-B-A-C-H.     Seat number nine.

      9                          Seat number 10 , Amanda Trock.

    10                           PROSPECTIVE JUROR:      Here.

    11                           THE CLERK:    Last name T-R-0-C-K, first name

    12               Amanda .



•   13

    14

    15
                                 Seat number 11, Christopher Fanelli.

                                 PROSPECTIVE JUROR:

                                 THE CLERK:
                                                         Here.

                                               Last name F-A-N-E-L-L-I, first

    16               name Christopher.

    17                           Seat number 12, Shaquan Nelson .

    18                          . first name S-H-A-Q-U-A-N, Nelson N-E-L-S-0-N.

    19               Seat number 12 .

    20                           Seats number 13, Jesus Galvez.

    21                           First name J-E-S-U-S, last name G-A-L-V-E-Z.

    22               Seat number 13.

    23                           Seat number 14 , William Flounoy, junior.




•
    24                           PROSPECTIVE JUROR:      Flounoy .

    25                           THE CLERK:    Last name F-L-0-U-N-0-Y, junior,


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 202 of 232 PageID #: 418
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                   208




•
     1               first name William.       Seat number 14.

     2                            Seat number 15, Elyse Barton.

     3                            First name E-L-Y-S-E, B-A-R-T-0-N.

     4                            And seat number 16, Oventon Callwood.

     5               0-V-E-N-T-0-N, C-A-L-L-W-0-0-D.

     6                            THE COURT:    All right.      I will just remind .

     7               you again as I said each round of the microphone, it's

     8               very easy for me, but I have, they have to hear you,

     9               essentially, next door.

    10                            As loudly as you can, Mr. Mendez, good

    11               afternoon.

    12                            PROSPECTIVE JUROR:     Good afternoon.

•   13                            THE COURT:    How are you?

    14                            PROSPECTIVE JUROR:     I am good.

    15                            THE COURT:    Good.

    16                            What part of Brooklyn do you live?

    17                            PROSPECTIVE JUROR:     Canarsie.

    18                            THE COURT:    How long are you living in

    19               Brooklyn?

    20                            PROSPECTIVE JUROR:     About 29 years.

    21                            THE COURT:    Okay.   Your marital status?

    22                            PROSPECTIVE JUROR:     Single.

    23                            THE COURT:    Any children?




•
    24                            PROSPECTIVE JUROR:     No .

    25                            THE COURT:    Are you currently working?


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 203 of 232 PageID #: 419
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                     209




•
        1                        PROSPECTIVE JUROR:     Yes .

        2                        THE COURT:    What do you do?

        3                        PROSPECTIVE JUROR:     Automaker.

        4                        THE COURT:    Okay.   Thank you.

        5                        Miss Billingslea, good afternoon.

        6                        PROSPECTIVE JUROR :    Good afternoon.

        7                        THE COURT:    What part of Brooklyn do you

        8            live?

        9                        PROSPECTIVE JUROR:     Mill Basin.

    10                           THE COURT:    How long you living in this

    11               borough?

    12                           PROSPECTIVE JUROR:     11 years on and off.

•   13                           THE COURT:    Okay.   And your marital status?

    14                           PROSPECTIVE JUROR:     Single.

    15                           THE COURT:    Children?

    16                           PROSPECTIVE JUROR:     No children.

    17                           THE COURT:    Okay.   Currently working?

    1                            PROSPECTIVE JUROR:     I am a student but I do

    19               it because I am an out of state opportunity.            I have to

    20               come back here for jury duty, so that was interesting.

    21                           THE COURT:    Okay.   Where do you go to school?

    22                           PROSPECTIVE JUROR:     Texas Woman's.

    23                           THE COURT:    What are you studying?




•
    24                           PROSPECTIVE JUROR:     Computer science.

    25                           THE COURT:    Wonderful.       Okay.   Thank you.


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 204 of 232 PageID #: 420
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                     210




•
     1                           Mr. Ortega, good afternoon.

     2                           PROSPECTIVE JUROR:     Good afternoon.

     3                           THE COURT:    What part of Brooklyn is home?

     4                           PROSPECTIVE JUROR:     Williamsburg.

     5                           THE COURT:    How long are you living in

      6              Brooklyn?

     7                           PROSPECTIVE JUROR:     All my life.

     8                           THE COURT:    Marital status.

     9                           PROSPECTIVE JUROR:     Single.       No children.

    10                           THE COURT:    You currently employed?

    11                           PROSPECTIVE JUROR:     Yes.   Work for the New

    12               York City Police Department, police administrative

•   13               aide.

    14                           THE COURT:    Are you assigned to a precinct or

    15               lPP?

    16                           PROSPECTIVE JUROR:     40th Precinct, south

    17               Bronx.

    18                           THE COURT:    How long have you been doing

    19               that?

    20                           PROSPECTIVE JUROR:     A year and two months.

    21                           THE COURT:    Okay.   Thank you.

    22                           What -- so I will assume that as an

    23               administrative aide you have direct contact on a daily




•
    24               basis with police officers.

    25                           PROSPECTIVE JUROR:     Every day.


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 205 of 232 PageID #: 421
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                  211




•
     1                           THE COURT:    Is there anything about either

     2               your job or interaction with police officers, etcetera,

     3               that would make it hard for you to be fair and

      4              impartial here?

     5                           PROSPECTIVE JUROR:      No.

      6                          THE COURT:    Okay.    Thank you.

     7                           Miss Peng, good afternoon.

     8                           PROSPECTIVE JUROR:      Good afternoon.

     9                           THE COURT:    What part of Brooklyn do you live

    10               in?

    11                           PROSPECTIVE JUROR:      Sunset Park.

                                 THE COURT:    And how long are you living in



•   14

    15
                     Sunset Park?

                                 PROSPECTIVE JUROR:

                                 THE COURT:    Ten.
                                                         Like ten years.



                                 PROSPECTIVE JUROR:      20 .

                                 THE COURT:    20 .

    18                           Are you married?

    18                           PROSPECTIVE JUROR:      Yes.

                                 THE COURT:    Children?

                                 PROSPECTIVE JUROR:      Three.

    2~                           THE COURT:    Are you working?

    2B                           PROSPECTIVE JUROR:      Yes.




•
    24                           THE COURT:    What do you do?

    25                           PROSPECTIVE JUROR:      Laundry.


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 206 of 232 PageID #: 422
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                  212




•
     1                            MS. BURKE:   I am sorry, Judge, I didn't hear

     2               her.

     3                            THE COURT:   Laundry.

      4                           And is your husband working?

     5                            PROSPECTIVE JUROR:      Yes.

      6                           THE COURT:   What does he do?

     7                            PROSPECTIVE JUROR:      Together.

     8                            THE COURT:   Oh, together.

     9                            Miss Peng, did you study English in the

    10               United States?

    11                            PROSPECTIVE JUROR:      Yeah.

    12                            THE COURT:   Okay.    Have you had -- do you

•   13               have -- have you been able to understand all of the

    14               questions that I have asked?

    15                            PROSPECTIVE JUROR:      Mmm, like 80 percent.

    16                            THE COURT:   Okay.    Counsels wants to come up?

    17                            (Whereupon, there was a discussion held at

    18               the bench off the record.)

    19                            THE COURT:   Okay.    We are going to excuse

    20               Miss Peng.    We will call another.

    21                            All right, Miss Peng, we are going to excuse

    22               you so you can take your things.            Thank you.

    23                            (Whereupon, a prospective juror left the




•
    24               courtroom.)

    25                            THE CLERK:   Seat number four, Yvonne Best.


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 207 of 232 PageID #: 423
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                  213




•
     1               Y-V-0-N-N-E, B-E-S-T.      Will replace seat number four.

     2               Will now be seat number four.

     3                           PROSPECTIVE JUROR:     Sorry.

     4                           (Whereupon, there was laughter in the

     5               courtroom.)

     6                           THE CLERK:    Now they're completely awake.

     7                           THE COURT:    Having completely embarrassed

     8               you.   Excellent.    My work here is done.

     9                           How are you doing?

    10                           PROSPECTIVE JUROR:     Good.

    11                           THE COURT:    What part of Brooklyn do you live

    12               in?

•   13                           PROSPECTIVE JUROR:     Crown Heights.

    14                           THE COURT:    And your marital status?

    15                           PROSPECTIVE JUROR:     Single.

    16                           THE COURT:    Any children?

    17                           PROSPECTIVE JUROR:     No.

    18                           THE COURT:    Okay.   Are you currently working?

    19                           PROSPECTIVE JUROR:     No.

    20                           THE COURT:    In school?

    21                           PROSPECTIVE JUROR:     No.

    22                           THE COURT:    Okay.   What did you go to school

    23               for?




•
    24                           PROSPECTIVE JUROR:     Computer science.

    25                           THE COURT:    Okay.


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 208 of 232 PageID #: 424
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                  214




•
     1                            PROSPECTIVE JURY:     Bless you.

     2                            THE COURT:   Okay.    Thank you for that.

     3                            Miss, is it pronounced Hidary?

     4                            PROSPECTIVE JUROR:     Yeah.

     5                            THE COURT:   You tell me how you say it.

     6                            PROSPECTIVE JUROR:     Hidary.

     7                            THE COURT:   Okay.     Sorry, Miss Hidary.   Good

     8               afternoon.

     9                            What part of Brooklyn do you live in?

    10                            PROSPECTIVE JUROR:     Gravesend.

    11                            THE COURT:   How long are you living in

    12               Brooklyn?

•   13                            PROSPECTIVE JUROR:     All my life.

    14                            THE COURT:   Okay.    And your marital status?

    15                            PROSPECTIVE JUROR:     Married.

    16                            THE COURT:   Children?

    17                            PROSPECTIVE JUROR:      Five.

    18                            THE COURT:   Are you currently working outside

    19               the home?

    20                            PROSPECTIVE JUROR:      Yes.

    21                            THE COURT:   What do you do?

    22                            PROSPECTIVE JUROR:     An event coordinator for

    23               a caterer.




•
    24                            THE COURT:   Oh.     Here in Brooklyn?

    25                            PROSPECTIVE JUROR:      (Indicating) .


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 209 of 232 PageID #: 425
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                  215




•
     1                           THE COURT:    Okay.   Does your spouse work

     2               outside the home?

     3                           PROSPECTIVE JUROR:     Yes.     Importer.

      4              Children's wear.

     5                           THE COURT:    Okay.   Thank you.

      6                          Miss Grant, hello again.

                                 What part of Brooklyn is home?

     t                           PROSPECTIVE JUROR:     Crown Heights.

     9                           THE COURT:    And your marital status?

    10                           PROSPECTIVE JUROR :    Married.

    11                           THE COURT:    Children?

    1f                           PROSPECTIVE JUROR:     Three children.



•   l~

    14

    15               mom.
                                 THE COURT:    And are you currently working?

                                 PROSPECTIVE JUROR:     No.    I am a stay-at-home




    1~
                                 THE COURT:    Okay.   Is your spouse working

    11               outside the home?

    18                           PROSPECTIVE JUROR :    Well, occasionally he has

    19               a welding and construction company.

                                 THE COURT:    Okay.   Thank you.



    :t
                                 Miss Jones, hello.

                                 PROSPECTIVE JUROR:     Hi.

    23                           THE COURT:    What part of Brooklyn do you live




•
    24               in?

    2b                           PROSPECTIVE JUROR:     Dumbo.


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 210 of 232 PageID #: 426
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                  216




•
     1                           THE COURT:    And your marital status?

     2                           PROSPECTIVE JUROR:     Single.

     3                           THE COURT:    Any children?

     4                           PROSPECTIVE JUROR:     No.

     5                           THE COURT:    How long are you living in

      6              Brooklyn?

     7                           PROSPECTIVE JUROR:     About three years.

     8                           THE COURT:    Before that?

     9                           PROSPECTIVE JUROR:     D.C.

    10                           THE COURT:    Are you currently working?

    11                           PROSPECTIVE JUROR:     Yes.

    12                           THE COURT:    What do you do?

•   13                           PROSPECTIVE JUROR:     Merchandise buyer.

    14                           THE COURT:    Okay.   Thank you.

    15                           Miss Jasarovic, what part of Brooklyn do you

    16               live in?

    17                           PROSPECTIVE JUROR:     Bed-Stuy.

    18                           THE COURT:    How long you living in Brooklyn?

    19                           PROSPECTIVE JUROR:     Three years.

    20                           THE COURT:    Before that?

    21                           PROSPECTIVE JUROR:     Iowa.

    22                           THE COURT:    Okay.   And your marital status?

    23                           PROSPECTIVE JUROR:     Single.




•
    24                           THE COURT:    Any children?

    25                           PROSPECTIVE JUROR:     No.


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 211 of 232 PageID #: 427
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                    217




•
     1                           THE COURT:   Are you working?

     2                           PROSPECTIVE JUROR:      Yes.

     3                           THE COURT:   What do you do?

     4                           PROSPECTIVE JUROR:      Architect.

     5                           THE COURT:    Dumbo as the, you see the

     6               transformation of every neighborhood in Brooklyn.             All

     7               right.    Thank you.

     8                           Mr. Auerbach, how are you?

     9                           PROSPECTIVE JUROR :     Good.

    10                           THE COURT:    Good.

                                 What part of Brooklyn do you live in?

                                 PROSPECTIVE JUROR:      Park Slope.     For 12 years

•   13               now .

    1~                           THE COURT:    Okay.    And your marital status?

    15                           PROSPECTIVE JUROR:      Married.     Two kids .

                                 THE COURT:    Two.    Okay.

                                 Are you currently working?

    18                           PROSPECTIVE JUROR:      Yeah .   I am a freelance

    19               writer.   My wife's a software engineer.

    20                           THE COURT:    Okay.    Thank you.

    2~                           Miss Trock, hello.      What part of Brooklyn?

    22                           PROSPECTIVE JUROR:      Crown Heights.

    23                           THE COURT:    How long are you in this borough?




•
    24                           PROSPECTIVE JUROR:      About a year and a half .

    25                           THE COURT:    Where did you live before that?


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 212 of 232 PageID #: 428
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                   218




•
     1                           PROSPECTIVE JUROR:     Morningside Heights.

     2                           THE COURT:    All right.      Your marital status?

     3                           PROSPECTIVE JUROR:     I have a boyfriend.

     4                           THE COURT:    Okay.   Children?

     5                           PROSPECTIVE JUROR:     No.

      6                          THE COURT:    Are you currently working?

     7                           PROSPECTIVE JUROR:     Yes.

     8                           THE COURT:    What do you do?

     9                           PROSPECTIVE JUROR:     I am a graduate student.

    10               I have two part-time jobs.

    11                           THE COURT:    Let's start with the graduate

    12               program.

•   13                           PROSPECTIVE JUROR:     Educational technology.

    14                           THE COURT:    And what kind of jobs are your

    15               part-time jobs?

    16                           PROSPECTIVE JUROR:     I am on contract as an

    17               instructional designer at a media company.          I teach

    18               after school.

    19                           THE COURT:    Okay.   Thank you.

    20                           Mr. Fanelli, good afternoon.

    21                           PROSPECTIVE JUROR:     Good afternoon.

    22                           THE COURT:    What part of Brooklyn do you live

    23               in?




•
    24                           PROSPECTIVE JUROR:     Greenpoint .

    25                           THE COURT:    How long were you in Brooklyn?


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 213 of 232 PageID #: 429
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                  219




•
     1                           PROSPECTIVE JUROR:     Six years.

                                 THE COURT:    Before that?
     12
     3                           PROSPECTIVE JUROR:     Manhattan.

     4                           THE COURT:    Okay.   Brooklyn's the place to

     5               be.

     6                           PROSPECTIVE JUROR:     Yea.

     7                           THE COURT:    Your marital status?

     8                           PROSPECTIVE JUROR:     Married.      Two kids.

     9                           THE COURT:    Okay.   Are you currently working?

    10                           PROSPECTIVE JUROR:     Yes.

    11                           THE COURT:    What do you do?

    12                           PROSPECTIVE JUROR:     Manage computer



•   13

    14

    1~
                     programers at a corporate law firm.

                                 THE COURT:

                     corporate work?
                                               You said the firm only does



    16                           PROSPECTIVE JUROR:     They have litigation

    17               group as well.

    18                           THE COURT:    Any criminal defense of any kind?

    19                           PROSPECTIVE JUROR:     Rarely criminal.

    20                           THE COURT:    Are you involved in any of that?

    21                           PROSPECTIVE JUROR:     No.

                                 THE COURT:    Is your spouse working?

                                 PROSPECTIVE JUROR:     Yes , she is.




•
                                 THE COURT:    Doing what?

                                 PROSPECTIVE JUROR:     Physical therapist.


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 214 of 232 PageID #: 430
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                  220




•
     1                           THE COURT:    Okay.   Thank you.

     2                           Mr. Nelson, good afternoon.

     3                           PROSPECTIVE JUROR:     How you doing, Your

     4               Honor?

     5                           THE COURT:    I am good.      Thank you.

     6                           What part of Brooklyn?

     7                           PROSPECTIVE JUROR:     East New York.

     8                           THE COURT:    And how long you living in

     9               Brooklyn?

    10                           PROSPECTIVE JUROR:     All my life.

    11                           THE COURT:    Okay.   Your marital status?

                                 PROSPECTIVE JUROR:     Single.
    lf

•   13

    14

    15
                                 THE COURT:    Any children?

                                 PROSPECTIVE JUROR:

                                 THE COURT:    Okay.
                                                        One.

                                                       Are you currently working?

    16                           PROSPECTIVE JUROR:     Yes.

    17                           THE COURT:    What do you do?

    18                           PROSPECTIVE JUROR:     I am a manager at BJs.

    19                           THE COURT:    Okay.   Thank you.

    20                           Mr. Galvez.    Mr. Galvez.


    +
    22
                                 PROSPECTIVE JUROR:

                                 THE COURT:    Hi.
                                                        Yes.



    2B                           What part of Brooklyn do you live in,




•
    24               Mr. Galvez?

    25                           (Whereupon, there was a pause in the


                                                 VdV
-----r-- ----
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 215 of 232 PageID #: 431
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                  221




•
      1              proceedings.)

      2                          PROSPECTIVE JUROR:       Um.

      3                          THE COURT:    Tell you what.      You want to come

      4              up and chat with me a little bit up here?

      5                          PROSPECTIVE JUROR:       Carlton Atlantic.

      6                          THE COURT:    Yeah?

      7                          Come on up, counsels.

      \s                         (Whereupon, there was a discussion held at

      9              the bench on the record.)

    10                           PROSPECTIVE JUROR :      I apologize.

                                 THE COURT:    That's okay.

                                 PROSPECTIVE JUROR:       Very nervous .



•   14

    15
                                 THE COURT:    I see.     I see.   Okay.

                                 Is it, I know this can be kind of an

                     overwhelming sort of setting for people to be in if you

                     are not familiar with it.

                                 Are you, may I ask, do you have issues with

    18               nervousness and anxiety?

    19                           PROSPECTIVE JUROR:       Yes.

    20                           THE COURT:    Do you currently see a doctor to
      I
    2 ]_             help you with that?

    22                           PROSPECTIVE JUROR:       No.

    23                           THE COURT:    No.     Okay.




•
    2.4                          Is it something that's particular to just the

    25               fact that you are here on jury duty, or is it something


                                                 VdV
            ---- - - - - - - - - - - - -- - - - - - -- - - -- -- -- - - - -- - - - -- - - --.

    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 216 of 232 PageID #: 432
                                      LORENZO MCGRIFF - JURY SELECTION
                                                                                  222




•
      1              you kind of have to deal with it other times?

      2                          PROSPECTIVE JUROR:        Not very good around

      3              other people.       I rarely leave my house so I don't

      4              really interact with others.          It 's this kind of

      5              situation is very --

      6                          THE COURT:      Difficult for you.

                                 PROSPECTIVE JUROR:        Yes.
     17
      8                          THE COURT:      I have to tell you, I think it's

      9              such a big step you actually were able to come be able

    10               to do.   Do what you need to do.

    11                           Are you working now?

                                 PROSPECTIVE JUROR:        No .



•   1 '1

    15
                                 THE COURT:      Okay.    I think that we all

                     appreciate the effort that it took for you to get here.

                     And I think if it's okay with you, we will excuse you

    1 '6             because I think it's probably very intense for you to

    1~               have to kind of deal with all those issues on a daily

    1~               basis.   Would that be okay?

    19                           PROSPECTIVE JUROR:        Yes.

                                 THE COURT:      Okay.    We are going to mark your

                     card excused.       And hopefully things, this was such a

                     big step for you, hopefully you will be able to make

    23               some more positive steps and kind of get out, see the




•
    24               world , okay .

    25                           PROSPECTIVE JUROR:        Okay.

      I
                                                    VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 217 of 232 PageID #: 433
                                   LORENZO MCGRIF F - J URY SELECTION
                                                                                   223




•
     1                           THE COURT:    Thank you.      Have a good holiday,

     2               okay.

                                 PROSPECTIVE JUROR:        Okay.
     13
     4                           THE COURT:    I am going to excuse you.      Go

     5               back downstairs.

     6                           Just send him on his way.

     7                           COURT OFFICER:     Yes.

     8                           THE COURT:    Mr. Galvez, we are going to take

     9               care of the card with the paperwork and discharge you

    10               and we will send you on your way home, okay.          Good luck

    11               to you.

                                 PROSPECTIVE JUROR:        Thank you .
    1f

•   13

    14

    15
                                 COURT OFFICER:     Sir, you can follow me.

                                 (Whereupon, the following took place on the

                     record in open court.)

                                 THE CLERK:    To refill seat number three,
    11
    17               Marlene Laplante.     Did I say the last name right?

    18                           PROSPECTIVE JUROR:        Laplante.

    19                           THE CLERK:    M-A-R-L-E-N-E.

    20                           PROSPECTIVE JUROR:        Correct.
     I
    21                           THE CLERK:    Last name L-A-P-L-A-N-T-E.
      I
    22                           PROSPECTIVE JUROR:        Correct.

    23                           THE CLERK:    Thank you.




•
    24                           That's seat number 13 .

    25                           THE COURT:    Okay.    Hi.

      I
                                                  VdV
Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 218 of 232 PageID #: 434




                                             VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 219 of 232 PageID #: 435
                                    LORENZO MCGRI FF - J URY SELECTION
                                                                                       225




•
     1                            And, Miss Laplante, is your spouse working as

     2               well?

     3                            PROSPECTIVE JUROR:      No.    He is disabled.

     4                            THE COURT:    Disabled.       I am sorry.   Okay.

     5               Thank you.

     6                            Mr. Flounoy, good afternoon.

     7                            PROSPECTIVE JUROR:      Good afternoon.

     8                            THE COURT:    What part of Brooklyn is home?

     9                            PROSPECTIVE JUROR:      Downtown Brooklyn.

    10                            THE COURT:    How long are you in Brooklyn?

    11                            PROSPECTIVE JUROR:      19 years.

                                  THE COURT:    Okay.    And your marital status,



•   14

    15
                     sir?

                                  PROSPECTIVE JUROR:

                                  THE COURT:    Children?
                                                          Married.



    16                            PROSPECTIVE JUROR:      Yes.     Son.   Australia.

    17                            THE COURT:    Doesn't want you to visit?

    18                            PROSPECTIVE JUROR:      He wants me to visit,

    19               trust me.

    20                            THE COURT:    There you go.

    21                            Are you currently working?

    22                            PROSPECTIVE JUROR:      No.     I am retired.

    23                            THE COURT:    What did you do before you




•
    24               retired?

    25                            PROSPECTIVE JUROR:      Wall Street stockbroker.


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 220 of 232 PageID #: 436
                                     LORENZO MCGRIFF - JURY SELECTION
                                                                                     226




•
      1                          THE COURT:     Is your spouse working?

                                 PROSPECTIVE JUROR:        She is an artist.

                                 THE COURT:     So always working?

      4                          PROSPECTIVE JUROR:        Yes actually.

      5                          THE COURT:     All right.        Thank you.

      6                          Miss Barton, good afternoon.

      7                          PROSPECTIVE JUROR:        Hi.

      8                          THE COURT:     What part of Brooklyn do you live

      9              in?

    10                           PROSPECTIVE JUROR:        Carroll Gardens.

    11                           THE COURT:     How long are you in Brooklyn?

    12                           PROSPECTIVE JUROR:        Six years.

•   lB                           THE COURT:     Okay.    Before that?

    14                           PROSPECTIVE JUROR:        Manhattan.

    15                           THE COURT:     And your marital status?

    16                           PROSPECTIVE JUROR:        Yes , married.

    17                           THE COURT:     Married.

    18                           Any kids?

    19                           PROSPECTIVE JUROR:        No.      No children.

    20                           THE COURT:     Are you currently working?

    21                           PROSPECTIVE JUROR:        Yes.     Advertising.

    22                           THE COURT:     And your, is your spouse working?

    23                           PROSPECTIVE JUROR:        Yeah .     He is in sales for




•
    24               a start -up .

    25                           THE COURT:     Okay.    Thank you.


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 221 of 232 PageID #: 437
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                   227




•
      1                          Mr. Callwood, good afternoon.

      2                          PROSPECTIVE JUROR:       Good afternoon.

      3                          THE COURT:    What part of Brooklyn do you live

      4              in?

      5                          PROSPECTIVE JUROR:       Georgetown Mall.

      6                          THE COURT:    Oh, yes.     I am sorry.     I am with

      7              you now.    Okay.   Thank you.

      8                          And your marital status?

      9                          PROSPECTIVE JUROR:       Married.

    10                           THE COURT:    Children?

    11                           PROSPECTIVE JUROR:       Three children.

    12                           THE COURT:    Okay.   Are you currently working?



•   13

    14

    15
                                 PROSPECTIVE JUROR:

                                 THE COURT:
                                                          Yes .

                                               What do you do?

                                 PROSPECTIVE JUROR:       Mainly planning and cook.

    16                           THE COURT:    Is your spouse, wife working

    17               outside the home?

    18                           PROSPECTIVE JUROR:       Yes.

    19                           THE COURT:    Doing what?

    20                           PROSPECTIVE JUROR:       A loan officer for Chase.

                                 THE COURT:    Okay.   Thank you.

                                 All right.    I am going to start as I did

                     before by asking you some questions as a group.            If the




•
                     answer is yes, raise your hand.         We will speak about

                     it.   If there's something you want to discuss more


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 222 of 232 PageID #: 438
                                    LOREN ZO MCGR I FF - JURY SELECTI ON
                                                                                       228




•
      1              privately, of course let me know.              We will have you

     ~               come up.

      3                           Mr. Ortega, start with you in just a minute.

      4                           Have any of you or any members of your family

      5              ever worked for the New York City Police Department,

      6              the Court system, or the District Attorney's Office?

      7                           Bunch of hands.

      8                           Mr. Ortega, as I said, we talked to you on

      9              that issue.

    10                            Miss Barton.

    11                            PROSPECTIVE JUROR:       My father-in-law was a



    :~
                     detective.     Retired ten years.        He was a detective



•   14

    15
                     undercover and has been in, was in the department for

                     40 plus years.

                                  THE COURT:     Here in Brooklyn?

    16                            PROSPECTIVE JUROR:        Yeah.

    17                            THE COURT:     Okay.    Is there anything about

    18               the nature of the job that he had, the anecdotes he

    19               might have told you, just the fact he was a police

    20               officer, anything that would affect your ability to be

    21               fair and impartial here?

    26                            PROSPECTIVE JUROR:        No.

    23                            THE COURT:     Other hands I know.        Mr. Nelson.




•
    24                            PROSPECTIVE JUROR:        Yes.     My sister is a

    25               court officer.


                                                    VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 223 of 232 PageID #: 439
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                   229




•
                                  THE COURT:     Okay.   Where?    In this building?

                                  PROSPECTIVE JUROR:      Yes.    No.   In the

                     building.     It's not like this building.

      4                           THE COURT:     Okay.   Schermerhorn Street?

      5                           PROSPECTIVE JUROR:      Yes.

      6                           THE COURT:     Now , have you been to the

      7              courthouse to watch her work?

      8                           PROSPECTIVE JUROR:      No.

      9                           THE COURT:     Okay.   Is there anything about

    10               the fact that she is a court officer that would make it

    11               hard for you to be fair and impartial here?

    12                            PROSPECTIVE JUROR:      No .



•   13

    14

    15
                                  THE COURT:

                                  Other hands.
                                                 Thank you.

                                                   Miss Trock.

                                  PROSPECTIVE JUROR:      My uncle's a retired NYPD

    16               officer.

    17                            THE COURT:     And how long ago did he retire,

    18               do you know?

    19                            PROSPECTIVE JUROR:      Maybe about ten years

    20               ago.

    21                            THE COURT:     Do you know where he was

    22               assigned, what kind of work he did?

    23                            PROSPECTIVE JUROR:      I don't know that much




•
    24               about it .

    25                            THE COURT:     Okay.   Is there anything in the


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 224 of 232 PageID #: 440
                                     LORENZO MCGRIFF - JURY SELECTION
                                                                                     230




•
      1              fact he was a police officer or discussions that you

      2              may have had make it hard for you to be fair and

      3              impartial here?

      4                            PROSPECTIVE JUROR:     No.

      5                            THE COURT:   Thank you.

      6                            Anybody else?    Make sure I get everybody.

      7              No.   Okay.

      8                            So following up on that.      Because this is a

      9              criminal case, police officers will be involved.            There

    10               will be testimony from police officers as well as

    11               civilians.      In a trial, a police officer is just like

    12               any other witness and their testimony gets no more



•   13

    14

    15
                     weight, no less weight than any other witness who might

                     be called.

                                   There anyone among you who could not treat a

    16               police officer like any other witness?

    17                             PROSPECTIVE JUROR:     Just have a concern,

    18               'cause in my eyes a police officer is held to a higher

    19               level.     It's, they're here to defend me, you know,

    20               Americans, the people.        And I would just always assume

    21               that their word is a more credible word.           Because of

    22               their position.

    23                             So I don't, like I kept hearing you say that




•
    24               all day, I kept thinking to myself, but he is a police

    25               officer.      His word weighs more than the average person,


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 225 of 232 PageID #: 441
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                    231




•
      1              at least in my eyes .

     2                           THE COURT:    Okay.

     3                           PROSPECTIVE JUROR:      That's what I feel.

      4                          THE COURT:    Okay.    All right.     Thank you for

      5              that.

      6                          Is there anyone else who has similar

      7              concerns?    Mr. Auerbach.

     8                           PROSPECTIVE JUROR:      Might --

      9                          THE COURT:    I can't hear you, sir.

    10                           PROSPECTIVE JUROR:      I might be inclined to be

    11               a little more sceptical.

    12                           THE COURT:    More sceptical.

•   13                           Any specific reason for that?

    14                           (Whereupon, there was a pause in the

    15               proceedings. )

    16                           PROSPECTIVE JUROR:      General conclusion based

    17               on long years

    18                           THE COURT:    Sorry.    I can't hear you.

    19                           PROSPECTIVE JUROR:      General conclusions,

    20               years of experience, and just stories.           Like no one

    21               particular incident that I can point to.

    22                           THE COURT:    When you say experience,

    23               experiences that you personally have had?




•
    24                           PROSPECTIVE JUROR:      More that I know of from

    25               people that I have spoken to.


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 226 of 232 PageID #: 442
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                  232




•
        1                         THE COURT:     Did you recognize any of the

        2            names of the officers we read out here?

        13                        PROSPECTIVE JUROR:      (Indicating).

        4                         THE COURT:    Okay.    Thank you for that.

        5                         Anybody else?

        6                         Yes, Mr. Callwood.

        7                         PROSPECTIVE JUROR:      I had experience with it,

        ~            experience with them that we had words were taken over

        9            mine's.

    10                            THE COURT:    Where did that take place -- how

    11               did that happen?

    12                            PROSPECTIVE JUROR:     With friends that I hang



•
        I
    13               out with who --

    lr                            MS. BURKE:    He'd like to speak to us

    16               privately.

    16                            THE COURT:    Come on up.

    17                            (Whereupon, there was a discussion held at

    18               the bench on the record.)

    1~                            THE COURT:     So the lawyers need to hear and

    20               the court reporter needs to hear.

    2~                            PROSPECTIVE JUROR:     Okay.   I've been arrested

    2Q               a couple of times.        Friends that hanging out, drug

    2                possession on them and I get.         I know they would carry




•
    2~               a lot of weight,    just regular, and I was let go.

    25                            THE COURT:     Did any of the cases go to trial?


                                                   VdV
- ---- T
     Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 227 of 232 PageID #: 443
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                      233




 •
       1                          PROSPECTIVE JUROR:      No.     None of the cases

       2              went to trial.

       3                          THE COURT:    Did you plead guilty in any of

       4              them?

       5                          PROSPECTIVE JUROR:      One.

       6                          THE COURT:    About how long ago?

       7                          PROSPECTIVE JUROR:      It's about five years ago

       8              or more.

       9                          THE COURT:    Do you remember what you took a

      10              plea to ?

      11                          PROSPECTIVE JUROR:      They said I had drugs on

      12              me but I didn't have it on me, it was my friend and al l



 •    13

      14

      15
                      in the group.     And they said all of us.

                                  THE COURT:    Do you remember did they tell you

                      if it was -- what was the sentence, do you remember?

      16                          PROSPECTIVE JUROR:      I didn't get a sentence.

      17              Only spend one night in jail.

      18                          THE COURT:    Right.

      19                          PROSPECTIVE JUROR:      And when I see the Judge

      20              they said that I had f ive years probation.          If I was

      21              caught in this again, I will do time.

      22                          THE COURT:    Five years probation.       Okay.

      23              Okay.   All right.    Than k you.    We might have some more




 •
      24              questions about it tomorrow morning .

      25                          PROSPECTIVE JUROR:      Okay.


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 228 of 232 PageID #: 444
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                  234




•
      1                           THE COURT:   Thank you .

      2                           (Whereupon, the following took place on the

                     record in open court.)

      4                           THE COURT:   Mr. Callwood, come on back up.

      5                           (Whereupon , there was a discussion held at

      6              the bench on the record .)

     ~                            THE COURT:   When this was in Brooklyn,

     8               correct?

      9                           PROSPECTIVE JUROR:     No.   This is in Harlem.

    10                            THE COURT:   Harlem.

    11                            Do you know who represented you in that case?

    1~                            PROSPECTIVE JUROR:     I forget what her name



•   13

    14

    15
                     was.    I know it was a woman.

                                  THE COURT:   Was it a Legal Aid attorney?

                                  PROSPECTIVE JUROR:     It was one represented by

    16               the state.

    17                            THE COURT:   18-B.

    18                            Do you know if the case went to the grand

    19               jury?

    20                            PROSPECTIVE JUROR:     No , it never went to the

    21               grand jury.

    22                            THE COURT:   Unless he took a C.I. plea.

    23                            Okay.   You said you took the, whatever




•
    24               admission you made to the Judge was after the first

    25               night in jail or was it a while after you got arrested?


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 229 of 232 PageID #: 445
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                   235




•
      1                          PROSPECTIVE JUROR:       It was when I got

     2               arrested.    The Court

     3                           THE COURT:    The next day.

      4                          PROSPECTIVE JUROR:       Yes.

      5                          THE COURT:    That's when you

      6                          PROSPECTIVE JUROR:       That's when I had to take

     7               the plea.

      8                          THE COURT:    Would you by any chance have any

      9              papers related to that in your house?

    10                           PROSPECTIVE JUROR:       No.

    11                           THE COURT:    No.     Okay.

    12                           Do you have any questions that you want to



•   13

    14

    15
                     ask?

                                 MS. BURKE:

                                 THE COURT:
                                               Judge, can I just inquire?

                                               Sure.

    16                           MS. BURKE:    Mr. Callwood, did they, did the

    17               Court tell you that you ought to be convicted of a

    18               felony?

    19                           PROSPECTIVE JUROR:       No, they didn't say that.

    20               They say if I go the grand jury --

    21                           THE COURT:    Maybe it was an SCI.     Taking a

    22               plea they would go to the grand jury.

    23                           PROSPECTIVE JUROR:       That's what the Judge




•
    24               said.

    25                           MS. BURKE:    Did you report to probation for


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 230 of 232 PageID #: 446
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                     236




•
     1               five years?

                                 PROSPECTIVE JUROR:     No.

      3                          MS. BURKE:    Did you ever report to probation?

      4                          PROSPECTIVE JUROR:     No.   Never.

      5                          THE COURT:    Okay.   All right.      Thank you.

      6                          (Whereupon, the following took place in open

      7              court on the record.)

      8                          THE COURT:    All right, ladies and gentlemen,

      9              given the lateness of the hour I am going to send all

    10               of you and the folks in the audience on your way.              I am

    11               going to ask you to be back outside the courtroom

    12               tomorrow at 9:45.     Please don't come into the courtroom



•   13

    14

    15
                     until we call for you.

                                 In the interim, please don't discuss the case

                     amongst yourselves or with anyone else.           You may

    16               obviously tell your family members, etcetera, that you

    17               are still prospective jurors and you have to be.

    18                           Please don' t do any research online about the

    19               case, anything connected with it, or any of the parties

    20               connected with the case.

    211                          And if you see any of the attorneys or

      2              Mr. McGriff as you are coming up in the elevator

      3              tomorrow or waiting outside the courtroom, they have




•
     24              all been instructed by me not to have interactions with

     ~5              prospective jurors.      So they're not going to smile and


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 231 of 232 PageID #: 447
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                         237




•
     1               say good morning.      Please don't hold it against them

     2               for doing so.     And we will see you tomorrow.

     3                            If you would like to bring water or coffee or

      4              tea with you so you are more comfortable while we are

     5               continuing to work, you may certainly do that.

      6                           So we will see you at 9:45 sharp.          I thank

     7               you for your continued participation.             Thank you.

     8                            PROSPECTIVE JUROR:     Thank you.

      9                           (Whereupon, the prospective jury left the

    10               courtroom.)

    11                            THE COURT:   Everybody in the audience, too.

    12                            PROSPECTIVE JUROR:     Your Honor



•   13

    14

    15
                                  COURT OFFICER:

                                  THE COURT:
                                                    Come this way, please.

                                               Just speak to the officer.

                                  COURT OFFICER:    Step outside.        I will be

                     right out.
    116
    117                           (Whereupon, there was a pause in the

    18               proceedings.)

    19                            THE COURT:   All right.     As far as number 16

                     is concerned ... approach for a minute.
    210
    211                           (Whereupon, there was a discussion held at

    212              the bench off the record.)

    23                            THE COURT:   See you at 9:45 tomorrow.            We




•
    24               will continue with questioning.        As I said, you will

    25               each have the opportunity to ask more questions.                See


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-2 Filed 04/15/21 Page 232 of 232 PageID #: 448
                                       LORENZO MCGRIFF - JURY SELECTION
                                                                                           238




•
      1              if we can determine if it ' s something that immediately

      2              disqualifies him .         I will have to kind of mull that

     3               over .   Okay .

      4                          MR . MOTTOLA:         Okay.

      5                          THE COURT :         Okay .       Bail is continued .   Thank

      6              you all .

     17                          MR . WITTWER:         Thank you , Judge .

      8
                *         *            *         *            *          *        *        *
      9               (Whereupon, the proceedings of People V. Lorenzo
                McGriff, held on December 13, 2016 in front of Hon . Miriam
    10          Cyrulnik at 320 Jay Street , Brooklyn, New York were
                adjourned to December 14, 2016.)
    11          *         *            *         *            *          *        *        *
    12                It is hereby certified that the foregoing is a true



•
                and accurate transcript of the proceedings .
    13

    14                                     v:::::;;,,~ a& L ~
                                             VANESSA DEL VALLE
    15                                     Senior Court Reporter

    16

    ~7
    18

    ~9

    20

    ~1

    22

    23




•
    24

    25


                                                       VdV
